EXECUTION VERSION


Annex A
to
Second Amendment to Credit Agreement,
dated as of
April 1, 2020


$900,000,000CREDIT AGREEMENT
among
RAYONIER INC.,
RAYONIER TRS HOLDINGS INC.
and
RAYONIER OPERATING COMPANY LLC,
as Borrowers,
The Lenders from Time to Time Parties Hereto,
COBANK, ACB,as Administrative Agent, Swing Line Lender and Issuing Bank
JPMORGAN CHASE BANK, N.A.
and
FARM CREDIT OF FLORIDA, ACA
as Co-Syndication Agents,
CREDIT SUISSE AG
and
TRUIST BANK
as Co-Documentation Agents
and
COBANK, ACB,as Sole Lead Arranger and Sole Bookrunner,
CHAR1\1713543v7

--------------------------------------------------------------------------------



Dated as of August 5, 2015



Table of ContentsPageArticle I DEFINITIONS AND ACCOUNTING TERMS
1
SECTION 1.01.Certain Defined Terms
1
SECTION 1.02.Terms Generally
34
SECTION 1.03.Computation of Time Periods
34
SECTION 1.04.Accounting Terms
34
SECTION 1.05.Administration of Rates
34
SECTION 1.06.Interest Rates; LIBOR Notification
35
SECTION 1.07.Divisions
35
Article II
36
AMOUNTS AND TERMS OF THE ADVANCES
36
SECTION 2.01.The Advances
36
SECTION 2.02.Making the Advances37SECTION 2.03.Letters of Credit.38SECTION
2.04.Fees43SECTION 2.05.Termination or Reduction of the Commitments.44SECTION
2.06.Repayment of Advances44SECTION 2.07.Interest on Advances44SECTION
2.08.Computation of Interest47SECTION 2.09.Eurodollar Rate Unavailable; Effect
of Benchmark Transition Event47SECTION 2.10.Conversion of Advances49SECTION
2.11.Prepayments of Advances50SECTION 2.12.Increased Costs50SECTION
2.13.Illegality51SECTION 2.14.Payments52SECTION 2.15.Taxes53SECTION 2.16.Sharing
of Payments, Etc.55SECTION 2.17.Evidence of Debt55SECTION 2.18.Use of
Proceeds56SECTION 2.19.Swing Line Loans56SECTION 2.20.Mitigation Obligations;
Replacement of Lenders58SECTION 2.21.Cash Collateral59SECTION 2.22.Defaulting
Lenders60SECTION 2.23.Breakage64SECTION 2.24.Administrative Agent’s Clawback64

2
CHAR1\1713543v3
CHAR1\1713543v7

--------------------------------------------------------------------------------




SECTION 2.25.Accordion65Article III71CONDITIONS PRECEDENT71SECTION
3.01.Conditions Precedent to Closing Date71SECTION 3.02.Conditions Precedent to
Each Loan Event74Article IV75REPRESENTATIONS AND WARRANTIES75SECTION
4.01.Representations and Warranties of the Borrowers75Article V79COVENANTS OF
THE BORROWERS79SECTION 5.01.Affirmative Covenants79SECTION 5.02.Rayonier’s
Additional Affirmative Covenants86SECTION 5.03.Negative Covenants87SECTION
5.04.Financial Covenants93Article VI94EVENTS OF DEFAULT94SECTION 6.01.Events of
Default94Article VII98THE ADMINISTRATIVE AGENT98SECTION 7.01.Appointment and
Authority98SECTION 7.02.Rights as a Lender98SECTION 7.03.Exculpatory
Provisions99SECTION 7.04.Reliance by Administrative Agent100SECTION
7.06.Resignation of Administrative Agent100SECTION 7.07.Non-Reliance on
Administrative Agent and Other Lenders102SECTION 7.08.No Other Duties, Etc.102

3
CHAR1\1713543v3
CHAR1\1713543v7

--------------------------------------------------------------------------------




SECTION 7.09.Administrative Agent May File Proofs of Claim102SECTION
7.10.Guarantee Matters103SECTION 7.11.Certain ERISA Matters103Article
VIII104MISCELLANEOUS104SECTION 8.01.Amendments, Etc.104SECTION 8.02.Notices;
Effectiveness; Electronic Communication106SECTION 8.03.No Waiver;
Remedies108SECTION 8.04.Costs and Expenses108SECTION 8.05.Right of
Set-off110SECTION 8.06.Binding Effect111SECTION 8.07.Successors and
Assigns111SECTION 8.08.Rayonier as Agent116SECTION 8.09.Treatment of Certain
Information; Confidentiality116SECTION 8.10.Governing Law; Jurisdiction;
Etc.117SECTION 8.11.Headings118SECTION 8.12.Severability118SECTION
8.13.Counterparts; Integration; Effectiveness; Electronic Execution118SECTION
8.14.USA PATRIOT Act Notice119SECTION 8.15.Waiver of Jury Trial119SECTION
8.16.Acknowledgment and Consent to Bail-In of Affected Financial
Institutions119SECTION 8.17.Acknowledgment Regarding Any Supported QFCs120



4
CHAR1\1713543v3
CHAR1\1713543v7


--------------------------------------------------------------------------------









Schedules
Schedule I  - Commitment Amounts
Schedule 2.03  - Existing Letters of Credit
Schedule 4.01(l) - Environmental Matters
Schedule 4.01(m) - NPL Properties
Schedule 4.01(n) - Transport of Hazardous Materials
Schedule 4.01(o) - Post Retirement Benefit Obligations
Schedule 5.03(b) - Existing Liens
Schedule 5.03(g) - Existing Subsidiary Debt
Schedule 8.07(f) - Voting Participants


Exhibits
Exhibit A-1 - Form of Revolving Credit Note
Exhibit A-2  - Form of Term Loan Note
Exhibit A-3 - Form of Swing Line Note
Exhibit B  - Form of Notice of Borrowing
Exhibit C  - Form of Guarantee Agreement
Exhibit D  - Form of Closing Certificate
Exhibit E  - Form of Assignment and Assumption
Exhibit F  - Form of Solvency Certificate
Exhibit G - Form of Cost of Funds True-up Certificate
Exhibit H - Form of Borrower Joinder Agreement






        1 
CHAR1\1713543v7


--------------------------------------------------------------------------------



CREDIT AGREEMENT, dated as of August 5, 2015 (as supplemented, modified,
restated and amended from time to time, this “Agreement”), made by and among
RAYONIER INC., a North Carolina corporation (“Rayonier”), RAYONIER TRS HOLDINGS
INC., a Delaware corporation (“TRS”), and RAYONIER OPERATING COMPANY LLC, a
Delaware limited liability company (“ROC”; each of Rayonier, TRS and ROC being
referred to herein individually as a “Borrower”, and collectively as the
“Borrowers”), the several banks, financial institutions and other institutional
lenders from time to time party hereto as Lenders (as defined below), COBANK,
ACB, (“CoBank”), as administrative agent on behalf of the Lenders (in such
capacity, the “Administrative Agent”), Swing Line Lender (as defined below) and
as Issuing Bank (as defined below) and CoBank, as Sole Bookrunner and Sole Lead
Arranger.
PRELIMINARY STATEMENTS
1. The Borrowers have requested that the Lenders provide a revolving credit
facility and term loan facilities, and the Lenders are willing to do so on the
terms and conditions set forth herein.
2. In consideration of the premises and the mutual covenants herein contained
and for other good and valuable consideration the receipt and sufficiency of
which are hereby acknowledged, the parties hereto, intending to be legally
bound, hereby agree as follows:
Article I DEFINITIONS AND ACCOUNTING TERMS
SECTION 1.01. Certain Defined Terms. As used in this Agreement, the following
terms shall have the following meanings (such meanings to be equally applicable
to both the singular and plural forms of the terms defined):
“2016 Incremental Term Loan Advance” means an advance by a Lender to ROC as part
of the 2016 Incremental Term Loan Borrowing.
“2016 Incremental Term Loan Borrowing” means the borrowing consisting of
simultaneous Incremental Term Loan Advances of the same Type made by each of the
Lenders pursuant to the First Amendment.
“2016 Incremental Term Loan Exposure” means, as to any Lender at any time, the
outstanding 2016 Incremental Term Loan Advances of such Lender at such time.
“2016 Incremental Term Loan Facility” means, at any time, the incremental term
loan facility provided to ROC under the First Amendment and Section 2.01(c) of
this Agreement, subject to the terms and conditions of the First Amendment and
this Agreement.
“2016 Incremental Term Loan Lender” means, a Lender holding a 2016 Incremental
Term Loan Advance.
“2016 Incremental Term Loan Note” means a term loan promissory note of ROC
payable to the order of any Lender, delivered pursuant to a request made under
the First
CHAR1\1713543v7

--------------------------------------------------------------------------------



Amendment or Section 2.17, in substantially the form of Exhibit A to the First
Amendment, in a principal amount up to the amount of the 2016 Incremental Term
Loan Advance of such Lender.
“Accordion Increase” has the meaning specified in Section 2.25(a).
“Administrative Agent” has the meaning set forth in the introductory paragraph.
“Administrative Agent’s Account” means the account of the Administrative Agent
as designated from time to time by notice to Rayonier and the Lenders.
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.
“Advance” means an advance by a Lender to any Borrower as part of a Borrowing
and refers to a Revolving Credit Advance, a Swing Line Loan, a Term Loan
Advance, a 2016 Incremental Term Loan Advance or an Incremental Term Loan
Advance.
“Affected Financial Institution” means (a) any EEA Financial Institution, or (b)
any UK Financial Institution.
“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
“Agent Parties” has the meaning specified in Section 8.02(d)(ii).
“Agreement” has the meaning set forth in the introductory paragraph.
“Alternate Base Rate” means a rate of interest per annum determined by the
Administrative Agent on the first Business Day of each week equal to the
greatest of:
(a) the Prime Rate in effect on such day;
(b) the Federal Funds Effective Rate in effect on such day plus 1/2 of 1.00%;
and
(c) the Eurodollar Rate for a one-month Interest Period plus 1.00%.
If for any reason the Administrative Agent shall have determined (which
determination shall be conclusive absent manifest error) that it is unable to
ascertain the Federal Funds Effective Rate for any reason, including the
inability or failure of the Administrative Agent to obtain sufficient quotations
in accordance with the terms of the definition thereof, the Alternate Base Rate
shall be determined without regard to clause (b) above until the circumstances
giving rise to such inability no longer exist. If the Alternate Base Rate is
less than 0%, it shall be deemed to be 0% for purposes hereof.
2
CHAR1\1713543v7

--------------------------------------------------------------------------------



“Alternate Base Rate Advance” means an Advance (and in the case of a Term Loan
Advance, 2016 Incremental Term Loan Advance or Incremental Term Loan Advance,
any portion thereof) that bears interest based on the Alternate Base Rate.
“Anti-Terrorism and Anti-Corruption Laws” means any laws relating to terrorism,
“know your customer”, money laundering, bribery or corruption, including the
United States Foreign Corrupt Practices Act of 1977, as amended, the UK Bribery
Act 2010, as amended, Executive Order No. 13224, the USA Patriot Act, the laws
comprising or implementing the Bank Secrecy Act, and the laws administered by
the United States Treasury Department’s Office of Foreign Asset Control (as any
of the foregoing laws may from time to time be amended, renewed, extended, or
replaced).
“Applicable Lending Office” means, with respect to each Lender, such Lender’s
Domestic Lending Office in the case of an Alternate Base Rate Advance and such
Lender’s Eurodollar Lending Office in the case of a Eurodollar Rate Advance.
“Applicable Margin” means, for any day, (a) with respect to a particular Class
and Type of Advance specified below, the applicable percentage set forth below
corresponding to the Leverage Ratio then in effect as set forth below, (b) with
respect to any Incremental Term Loan Advance (excluding, for the avoidance of
doubt, 2016 Incremental Term Loan Advances), the percentage, if any, set forth
in the applicable Incremental Term Loan Amendment, (c) with respect to any
Letter of Credit Fee, the applicable percentage set forth below corresponding to
the Leverage Ratio then in effect as set forth below in the column entitled
“Eurodollar Rate Advances and Letter of Credit Fees”, and (d) with respect to
any Unused Commitment Fee, the applicable percentage set forth below
corresponding to the Leverage Ratio then in effect as set forth below in the
column entitled “Unused Commitment Fee”:

Revolving Credit AdvancesRevolving Credit AdvancesTerm Loan AdvancesTerm Loan
Advances2016 Incremental Term Loan Advances2016 Incremental Term Loan
AdvancesPricing LevelLeverage RatioUnused Commitment FeeEurodollar Rate Advances
and Letter of Credit FeesAlternate Base Rate AdvancesEurodollar Rate
AdvancesAlternate Base Rate AdvancesEurodollar Rate AdvancesAlternate Base Rate
AdvancesI≤ 25%0.150%1.375%0.375%1.500%0.500%1.775%0.775%II> 25% but≤
52.5%0.175%1.500%0.500%1.600%0.600%1.900%0.900%III> 52.5% but≤
60%0.225%1.750%0.750%1.850%0.850%2.150%1.150%IV>
60%0.275%2.000%1.000%2.100%1.100%2.400%1.400%



For purposes of determining the Applicable Margin:
(i) The Applicable Margin shall be set at Level II until receipt of the
Compliance Certificate for the measurement period ending March 31, 2020 (unless
any prior financial statements demonstrate that a higher Pricing Level should
have been applicable during such period, in which case such higher Pricing Level
shall be deemed to be applicable during such period).
3
CHAR1\1713543v7

--------------------------------------------------------------------------------



(ii) The Applicable Margin shall be recomputed as of the end of each fiscal
quarter ending on and after the measurement period ending on March 31, 2020
based on the Leverage Ratio as of such quarter end. Any increase or decrease in
the Applicable Margin computed as of a quarter end shall be effective no later
than five (5) Business Days following the date on which the certificate
evidencing such computation is due to be delivered under Section 5.01(k)(iii).
If a certificate is not delivered when due in accordance with such Section
5.01(k)(iii) then the rates in Level IV shall apply as of the first Business Day
after the date on which such certificate was required to have been delivered and
shall remain in effect until the date on which such certificate is delivered.
(iii) If, as a result of any restatement of or other adjustment to the financial
statements of Rayonier or for any other reason, Rayonier or the Lenders
determine that (i) the Leverage Ratio as calculated by Rayonier as of any
applicable date was inaccurate and (ii) a proper calculation of the Leverage
Ratio would have resulted in higher pricing for such period, the Borrowers shall
immediately and retroactively be obligated to pay to the Administrative Agent
for the account of the applicable Lenders, promptly on demand by the
Administrative Agent (or, after the occurrence of an actual or deemed entry of
an order for relief with respect to any Borrower under the Bankruptcy Code of
the United States, automatically and without further action by the
Administrative Agent, any Lender or the Issuing Bank), an amount equal to the
excess of the amount of interest and fees that should have been paid for such
period over the amount of interest and fees actually paid for such period. This
paragraph shall not limit the rights of the Administrative Agent, any Lender or
the Issuing Bank, as the case may be, under Section 2.3 or Section 2.23.
“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender, or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 8.07), and accepted by the Administrative Agent, in
substantially the form of Exhibit E, or any other form approved by the
Administrative Agent.
“Attributable Debt” means, as of any date of determination, (a) in the case of
Capital Leases (or leases that have been or should be, in accordance with GAAP,
recorded as capital leases) (including such leases pursuant to a Sale and
Leaseback Transaction), the amount of capital lease obligations determined in
accordance with GAAP, (b) in the case of Synthetic Leases, an amount determined
by capitalization of the remaining lease payments thereunder as if it were a
capital lease determined in accordance with GAAP, (c) [reserved], and (d) in the
case of Sale and Leaseback Transactions (to the extent not otherwise included in
clause (a) above), the total obligation (discounted to present value at the rate
of interest implicit in the lease included in such transaction) of the lessee
for rental payments (other than amounts required to be paid on account of
property taxes, maintenance, repairs, insurance, assessments, utilities,
operating and labor costs and other items which do not constitute payments for
property rights) during the remaining portion of the term (including extensions
which are at the sole option of the lessor) of
4
CHAR1\1713543v7

--------------------------------------------------------------------------------



the lease included in such transaction (in the case of any lease which is
terminable by the lessee upon a payment of a penalty, such rental obligation
shall also include the amount of such penalty, but no rent shall be considered
as required to be paid under such lease subsequent to the first date upon which
it may be so terminated).
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable Resolution Authority in respect of any liability of an Affected
Financial Institution.
“Bail-In Legislation” means, (a) with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law, rule, regulation or
requirement for such EEA Member Country from time to time which is described in
the EU Bail-In Legislation Schedule, and (b) with respect to the United Kingdom,
Part I of the United Kingdom Banking Act 2009 (as amended from time to time) and
any other law, regulation or rule applicable in the United Kingdom relating to
the resolution of unsound or failing banks, investment firms or other financial
institutions or their affiliates (other than through liquidation, administration
or other insolvency proceedings).
“Bankruptcy Code” means Title 11 of the United States Code (11 U.S.C. § 101 et
seq.).
“Benchmark Replacement” means the sum of: (a) the alternate benchmark rate
(which may include Term SOFR) that has been selected by the Administrative Agent
and Rayonier giving due consideration to (i) any selection or recommendation of
a replacement rate or the mechanism for determining such a rate by the Relevant
Governmental Body or (ii) any evolving or then-prevailing market convention for
determining a rate of interest as a replacement to the Eurodollar Rate for U.S.
dollar-denominated syndicated credit facilities and (b) the Benchmark
Replacement Adjustment; provided that, if the Benchmark Replacement as so
determined would be less than zero, the Benchmark Replacement will be deemed to
be zero for the purposes of this Agreement.
“Benchmark Replacement Adjustment” means, with respect to any replacement of the
Eurodollar Rate with an Unadjusted Benchmark Replacement for each applicable
Interest Period, the spread adjustment, or method for calculating or determining
such spread adjustment, (which may be a positive or negative value or zero) that
has been selected by the Administrative Agent and Rayonier giving due
consideration to (i) any selection or recommendation of a spread adjustment, or
method for calculating or determining such spread adjustment, for the
replacement of the Eurodollar Rate with the applicable Unadjusted Benchmark
Replacement by the Relevant Governmental Body or (ii) any evolving or
then-prevailing market convention for determining a spread adjustment, or method
for calculating or determining such spread adjustment, for the replacement of
the Eurodollar Rate with the applicable Unadjusted Benchmark Replacement for
U.S. dollar- denominated syndicated credit facilities at such time.
“Benchmark Replacement Conforming Changes” means, with respect to any Benchmark
Replacement, any technical, administrative or operational changes (including
changes to the definition of “Alternate Base Rate,” the definition of “Interest
Period,” timing and frequency of determining rates and making payments of
interest and other administrative matters) that the
5
CHAR1\1713543v7

--------------------------------------------------------------------------------



Administrative Agent decides may be appropriate to reflect the adoption and
implementation of such Benchmark Replacement and to permit the administration
thereof by the Administrative Agent in a manner substantially consistent with
market practice (or, if the Administrative Agent decides that adoption of any
portion of such market practice is not administratively feasible or if the
Administrative Agent determines that no market practice for the administration
of the Benchmark Replacement exists, in such other manner of administration as
the Administrative Agent decides is reasonably necessary in connection with the
administration of this Agreement).
“Benchmark Replacement Date” means the earlier to occur of the following events
with respect to the Eurodollar Rate:
(a) in the case of clause (a) or (b) of the definition of “Benchmark Transition
Event,” the later of (i) the date of the public statement or publication of
information referenced therein and (ii) the date on which the administrator of
the Eurodollar Rate permanently or indefinitely ceases to provide the Eurodollar
Rate; or
(b) in the case of clause (c) of the definition of “Benchmark Transition Event,”
the date of the public statement or publication of information referenced
therein.
“Benchmark Transition Event” means the occurrence of one or more of the
following events with respect to the Eurodollar Rate:
(a) a public statement or publication of information by or on behalf of the
administrator of the Eurodollar Rate announcing that such administrator has
ceased or will cease to provide the Eurodollar Rate, permanently or
indefinitely, provided that, at the time of such statement or publication, there
is no successor administrator that will continue to provide the Eurodollar Rate;
(b) a public statement or publication of information by the regulatory
supervisor for the administrator of the Eurodollar Rate, the U.S. Federal
Reserve System, an insolvency official with jurisdiction over the administrator
for the Eurodollar Rate, a resolution authority with jurisdiction over the
administrator for the Eurodollar Rate or a court or an entity with similar
insolvency or resolution authority over the administrator for the Eurodollar
Rate, which states that the administrator of the Eurodollar Rate has ceased or
will cease to provide the Eurodollar Rate permanently or indefinitely, provided
that, at the time of such statement or publication, there is no successor
administrator that will continue to provide the Eurodollar Rate; or
(c) a public statement or publication of information by the regulatory
supervisor for the administrator of the Eurodollar Rate announcing that the
Eurodollar Rate is no longer representative.
“Benchmark Transition Start Date” means (a) in the case of a Benchmark
Transition Event, the earlier of (i) the applicable Benchmark Replacement Date
and (ii) if such Benchmark Transition Event is a public statement or publication
of information of a prospective event, the 90th day prior to the expected date
of such event as of such public statement or publication of
6
CHAR1\1713543v7

--------------------------------------------------------------------------------



information (or if the expected date of such prospective event is fewer than 90
days after such statement or publication, the date of such statement or
publication) and (b) in the case of an Early Opt-in Election, the date specified
by the Administrative Agent or the Required Lenders, as applicable, by notice to
Rayonier, the Administrative Agent (in the case of such notice by the Required
Lenders) and the Lenders.
“Benchmark Unavailability Period” means, if a Benchmark Transition Event and its
related Benchmark Replacement Date have occurred with respect to the Eurodollar
Rate and solely to the extent that Eurodollar Rate has not been replaced with a
Benchmark Replacement, the period (a) beginning at the time that such Benchmark
Replacement Date has occurred if, at such time, no Benchmark Replacement has
replaced the Eurodollar Rate for all purposes hereunder in accordance with
Section 2.09(b) and (b) ending at the time that a Benchmark Replacement has
replaced the Eurodollar Rate for all purposes hereunder pursuant to Section
2.09(b).
“Beneficial Ownership Certification” means a certification regarding beneficial
ownership as required by the Beneficial Ownership Regulation.
“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.
“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in Section 4975 of
the Code or (c) any Person whose assets include (for purposes of ERISA Section
3(42) or otherwise for purposes of Title I of ERISA or Section 4975 of the Code)
the assets of any such “employee benefit plan” or “plan”.
“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.
“Borrower” and “Borrowers” have the meaning set forth in the introductory
paragraph.
“Borrowing” means a borrowing consisting of simultaneous Advances of the same
Class of the same Type made by each Class of Lenders required to make such
Advances pursuant to Section 2.01 or Section 2.25, as the context may require.
“Breakage Event” has the meaning specified in Section 2.23.
“Business Day” means any day other than a Saturday, Sunday or day on which banks
in New York City or Denver, Colorado are authorized or required by law to close;
provided, however, that when used in connection with a Eurodollar Rate Advance,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in Dollar deposits in the London interbank market.
“Capital Lease” means, as applied to any Person, any lease of any property
(whether real, personal or mixed) by such Person (as lessee or guarantor or
other surety) which would, in
7
CHAR1\1713543v7

--------------------------------------------------------------------------------



accordance with GAAP, be required to be classified and accounted for as a
capital lease on a balance sheet of such Person.
“Capital Stock” means, with respect to any Person, any and all shares, units
representing interests, participations, rights in or other equivalents (however
designated) of such Person’s capital stock, including (x) with respect to
partnerships, partnership interests (whether general or limited) and any other
interest or participation that confers upon a Person the right to receive a
share of the profits and losses of, or distributions of assets of, such
partnership, (y) with respect to limited liability companies, member interests,
and (z) with respect to any Person, any rights (other than debt securities
convertible into capital stock), warrants or options exchangeable for or
convertible into such capital stock.
“Cash Collateralize” means, to deposit in a Controlled Account or to pledge and
deposit with or deliver to the Administrative Agent, for the benefit of one or
more of the Issuing Bank and/or Lenders, as collateral for LC Obligations or
obligations of Lenders to fund participations in respect of LC Obligations, cash
or deposit account balances or, if the Administrative Agent and the Issuing Bank
shall agree in their sole discretion, other credit support, in each case
pursuant to documentation in form and substance satisfactory to the
Administrative Agent and the Issuing Bank. “Cash Collateral” shall have a
meaning correlative to the foregoing and shall include the proceeds of such cash
collateral and other credit support.
“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as amended.
“CERCLIS” has the meaning specified in Section 4.01(m).
“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority, or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith, and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.
“Class” means (a) when used with respect to a Commitment, refers to whether such
Commitment is a Revolving Commitment, Term Loan Commitment or an Incremental
Term Loan Commitment with respect to an Incremental Term Loan Facility (as
designated in the applicable Incremental Term Loan Amendment), (b) when used
with respect to any Advance or Borrowing thereof, refers to whether such Advance
is a Revolving Credit Advance, a Term Loan Advance, a 2016 Incremental Term Loan
Advance or an Incremental Term Loan Advance of an Incremental Term Loan
Facility, or the Advances comprising such Borrowing are Revolving
8
CHAR1\1713543v7

--------------------------------------------------------------------------------



Credit Advances, Term Loan Advances, 2016 Incremental Term Loan Advances or
Incremental Term Loan Advances of an Incremental Term Loan Facility, and (c)
when used with respect to a Lender, refers to whether such Lender has an Advance
or Commitment with respect to a particular Class of Advances or Commitments.
“Closing Date” means August 5, 2015, which is the date on which the conditions
precedent set forth in Section 3.01 have been satisfied or waived in accordance
with Section 8.01.
“CoBank” has the meaning set forth in the introductory paragraph.
“Code” means the Internal Revenue Code of 1986.
“Commitment” means with respect to any Lender at any time, such Lender’s
Revolving Commitment, Term Loan Commitment, or Incremental Term Loan Commitment,
as the context may require.
“Communication” has the meaning specified in Section 8.02(d)(ii).
“Consolidated” refers to the consolidation of accounts in accordance with GAAP.
“Consolidated EBITDA” means, for any Person and its Consolidated Subsidiaries
for any period, Consolidated Net Income From Continuing Operations adjusted for
interest expense, income taxes, depreciation, depletion and amortization and the
non-cash cost of timberland and real estate sales, any provision for
dispositions, and any non-cash adjustments for increases or decreases to the
fair value of long-term assets or liabilities (in each case, (x) on a
Consolidated basis, (y) without duplication, and (z) only to the extent that
such amounts reduced or increased Consolidated Net Income From Continuing
Operations for the applicable period); provided that, for purposes of
calculating compliance with Section 5.04(b), the Consolidated EBITDA
attributable to any Person or business unit acquired by Rayonier or any of its
Subsidiaries during any period of four full Fiscal Quarters shall be included on
a pro forma basis for such period of four full Fiscal Quarters (assuming the
consummation of each such acquisition occurred on the first day of such period
of four full Fiscal Quarters).
“Consolidated Funded Debt” means, as of any date of determination, all Funded
Debt of Rayonier and its Subsidiaries determined on a Consolidated basis in
accordance with GAAP.
“Consolidated Net Income” means, with respect to any specified Person for any
period, Consolidated net income (or loss) of such Person and its Subsidiaries
for such period determined on a Consolidated basis in accordance with GAAP;
provided that there shall be excluded (a) the income (or deficit) of any other
Person accrued prior to the date it becomes a Subsidiary of such specified
Person or is merged into or Consolidated with such specified Person or any of
its Subsidiaries, and (b) the undistributed earnings of any Subsidiary of such
specified Person to the extent that the declaration or payment of dividends or
similar distributions by such Subsidiary is not at the time permitted by the
terms of any contractual obligation or requirement of law applicable to such
Subsidiary.
9
CHAR1\1713543v7

--------------------------------------------------------------------------------



“Consolidated Net Income From Continuing Operations” means, with respect to any
Person for any period, the “Consolidated Net Income From Continuing Operations”,
as determined on a Consolidated basis in accordance with GAAP; provided,
however, that if the financial statements of such Person for any period do not
include an amount of “Consolidated Net Income From Continuing Operations”
specifically set forth therein, then the Consolidated Net Income From Continuing
Operations of such Person for such period shall be deemed to be such Person’s
“Consolidated Net Income” (as defined in this Agreement) for such period.
“Consolidated Net Tangible Assets” means as of the last day of any Fiscal
Quarter, total assets less the sum of total current liabilities and intangible
assets, in each case as set forth on the consolidated balance sheet of Rayonier
and its consolidated Subsidiaries as of such date and computed in accordance
with GAAP.
“Consolidated Net Worth” means, for any period, the amount of equity accounts
plus (or minus in the case of a deficit) the amount of surplus and retained
earnings accounts of Rayonier and its Subsidiaries, including any accounts
associated with the issuance of units in Newco, and excluding (i) accumulated
other comprehensive income (or loss) accounts of Rayonier and its Subsidiaries,
and (ii) non-controlling interests associated with any Rayonier Subsidiaries,
other than those associated with Newco, all as determined in accordance with
GAAP.
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
“Controlled Account” means each deposit account that is subject to an account
control agreement in form and substance satisfactory to the Administrative Agent
and the Issuing Bank.
“Convert”, “Conversion” and “Converted” each refers to a conversion of Advances
of one Type into Advances of the other Type pursuant to Section 2.09 or Section
2.10.
“Corporate Credit Rating” means, as of any date, the rating that has been most
recently announced by either S&P or Moody’s, as the case may be, as the
“corporate rating” or “corporate family rating” of Rayonier.
“Covered Entity” means any of the following: (a) a “covered entity” as that term
is defined in, and interpreted in accordance with, 12 C.F.R. § 252.82(b); (b) a
“covered bank” as that term is defined in, and interpreted in accordance with,
12 C.F.R. § 47.3(b); or (c) a “covered FSI” as that term is defined in, and
interpreted in accordance with, 12 C.F.R. § 382.2(b).
“Debt” of any Person means, without duplication, (a) all indebtedness of such
Person for borrowed money, (b) all obligations of such Person for the deferred
purchase price of property or services (other than trade payables incurred in
the ordinary course of such Person’s business and that are not overdue for a
period that is not consistent with the Ordinary Course of Business of such
Person), (c) all obligations of such Person evidenced by notes, bonds,
debentures or other similar instruments, (d) all obligations of such Person
created or arising under any conditional
10
CHAR1\1713543v7

--------------------------------------------------------------------------------



sale or other title retention agreement with respect to property acquired by
such Person (even though the rights and remedies of the seller or lender under
such agreement in the event of default are limited to repossession or sale of
such property), (e) all obligations of such Person as lessee under leases that
have been or should be, in accordance with GAAP, recorded as capital leases, (f)
all obligations, contingent or otherwise, of such Person in respect of
acceptance, letter of credit or similar facilities (other than obligations under
(i) Trade Letters of Credit, (ii) performance bonds or letters of credit issued
in connection with the purchase of inventory, including prepaid timber stumpage,
by Rayonier or any of its Subsidiaries in the Ordinary Course of Business, (iii)
performance bonds or letters of credit to secure obligations under workers’
compensation laws or similar legislation, (iv) performance bonds or letters of
credit issued for the account of Rayonier or any of its Subsidiaries to secure
obligations under self-insurance programs to the extent permitted by the terms
of this Agreement and in an aggregate maximum available amount with respect to
all such performance bonds and letters of credit not to exceed at any one time
$20,000,000, and (v) performance bonds or letters of credit issued for the
account of Rayonier or any of its Subsidiaries not otherwise excluded from this
definition in an aggregate maximum available amount with respect to all such
performance bonds and letters of credit not to exceed at any one time
$2,000,000; provided that in each case such performance bond or letter of credit
(including, without limitation, any Trade Letters of Credit but excluding
performance bonds or letters of credit described in clause (f)(v) above) does
not secure Debt), (g) all Guarantees issued by such Person, and (h) all Debt
referred to in clauses (a) through (g) above secured by (or for which the holder
of such Debt has an existing right, contingent or otherwise, to be secured by)
any Lien on property (including, without limitation, accounts and contract
rights) owned by such Person, even though such Person has not assumed or become
liable for the payment of such Debt; provided that the amount of Debt of such
person under this clause (h) shall be deemed to be the lesser of (A) the Fair
Market Value of the property subject to such Lien, and (B) the total Debt of
such other Person secured thereby. The Debt of any Person shall include the Debt
of any partnership in which such Person is a general partner, but shall not
include obligations under a financial assurance statement that a Person is
required to provide under Environmental Law in support of the closure and
post-closure obligations of one or more of its Subsidiaries.
“Debtor Relief Laws” means the Bankruptcy Code of the United States of America,
and all other liquidation, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief laws of the United States or other
applicable jurisdictions from time to time in effect.
“Default” means any Event of Default or any event that would constitute an Event
of Default but for the requirement that notice be given or time elapse or both.
“Default Interest” has the meaning specified in Section 2.07(b).
“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.
“Defaulting Lender” means, subject to Section 2.22(b), any Lender that (a) has
failed to (i) fund all or any portion of an Advance to be made by it within two
(2) Business Days of the
11
CHAR1\1713543v7

--------------------------------------------------------------------------------



date such Advance was required to be funded hereunder unless such Lender
notifies the Administrative Agent and Rayonier in writing that such failure is
the result of such Lender’s determination that one or more conditions precedent
to funding (each of which conditions precedent, together with any applicable
default, shall be specifically identified in such writing) has not been
satisfied or (ii) pay to the Administrative Agent, the Issuing Bank, the Swing
Line Lender or any other Lender any other amount required to be paid by it
hereunder (including, in the case of a Revolving Lender in respect of its
participation in Letters of Credit or Swing Line Loans) within two (2) Business
Days of the date when due, (b) has notified Rayonier, the Administrative Agent,
the Swing Line Lender or the Issuing Bank in writing that it does not intend to
comply with its funding obligations hereunder, or has made a public statement to
that effect (unless such writing or public statement relates to such Lender’s
obligation to fund an Advance hereunder and states that such position is based
on such Lender’s determination that a condition precedent to funding (which
condition precedent, together with any applicable default, shall be specifically
identified in such writing or public statement) cannot be satisfied), (c) has
failed, within three (3) Business Days after written request by the
Administrative Agent or Rayonier, to confirm in writing to the Administrative
Agent and Rayonier that it will comply with its prospective funding obligations
hereunder (provided that such Lender shall cease to be a Defaulting Lender
pursuant to this clause (c) upon receipt of such written confirmation by the
Administrative Agent and Rayonier), or (d) has, or has a direct or indirect
parent company that has, (i) become the subject of a proceeding under any Debtor
Relief Law, (ii) had appointed for it a receiver, custodian, conservator,
trustee, administrator, assignee for the benefit of creditors or similar Person
charged with reorganization or liquidation of its business or assets, including
the Federal Deposit Insurance Corporation or any other state or federal
regulatory authority acting in such a capacity; provided that a Lender shall not
be a Defaulting Lender solely by virtue of the ownership or acquisition of any
equity interest in that Lender or any direct or indirect parent company thereof
by a Governmental Authority so long as such ownership interest does not result
in or provide such Lender with immunity from the jurisdiction of courts within
the United States or from the enforcement of judgments or writs of attachment on
its assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender, or (iii) become the subject of a Bail-in Action. Any determination by
the Administrative Agent that a Lender is a Defaulting Lender under clauses (a)
through (d) above shall be conclusive and binding absent manifest error, and
such Lender shall be deemed to be a Defaulting Lender (subject to Section
2.22(b)) upon delivery of written notice of such determination to Rayonier, the
Issuing Bank, the Swing Line Lender and each Lender.
“Designated Jurisdiction” means any country, region or territory to the extent
that such country, region or territory itself is the subject of any Sanction.
“Designated Letter of Credit” and “Designated Letters of Credit” have the
meanings specified in Section 2.03(c).
“Disposition” or “Dispose” means the sale, transfer, lease or other disposition
(including any sale and leaseback transaction) of any property by any Person,
but all or a portion of any such disposition resulting from a casualty event
shall be excluded to the extent management of Rayonier reasonably believe cash
payments to be received by Rayonier or any of its Subsidiaries
12
CHAR1\1713543v7

--------------------------------------------------------------------------------



from unaffiliated third party insurance providers shall cover the loss
associated with such casualty event (except to the extent management later
determines any such cash payments will no longer be received, at which time the
relevant portion of such casualty event shall be considered a Disposition).
“Division” means, in reference to any Person which is an entity, the division of
such Person into two (2) or more separate Persons with the dividing Person
either continuing or terminating its existence as part of the division including
as contemplated under Section 18-217 of the Delaware Limited Liability Act for
limited liability companies formed under Delaware Law or any analogous action
taken pursuant to any applicable law with respect to any corporation, limited
liability company, partnership or other entity. The word “Divide”, when
capitalized shall have correlative meaning.
“Dollars” or “$”means the lawful money of the United States of America.
“Domestic Lending Office” means, with respect to any Lender, the office of such
Lender specified as its “Domestic Lending Office” in its Administrative
Questionnaire or in the Assignment and Assumption pursuant to which it became a
Lender, or such other office of such Lender as such Lender may from time to time
specify to Rayonier and the Administrative Agent.
“Early Opt-in Election” means the occurrence of:
(a) (i) a determination by the Administrative Agent or (ii) a notification by
the Required Lenders to the Administrative Agent (with a copy to the Borrower)
that the Required Lenders have determined that U.S. dollar-denominated
syndicated credit facilities being executed at such time, or that include
language similar to that contained in Section 2.09(b), are being executed or
amended, as applicable, to incorporate or adopt a new benchmark interest rate to
replace the Eurodollar Rate, and
(b)  the election by the Administrative Agent or (ii) the election by the
Required Lenders to declare that an Early Opt-in Election has occurred and the
provision, as applicable, by the Administrative Agent of written notice of such
election to the Borrower and the Lenders or by the Required Lenders of written
notice of such election to the Administrative Agent.
“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
13
CHAR1\1713543v7

--------------------------------------------------------------------------------



“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“Eligible Assignee” means (a) a Lender, (b) an Affiliate of a Lender, or (c) an
Approved Fund and (d) any other Person (other than a natural Person (or a
holding company, investment vehicle or trust for, or owned or operated for the
primary benefit of, a natural Person)) approved by the Administrative Agent
(such approval not to be unreasonably withheld) (subject in each case, to such
consents, if any, as may be required under Section 8.07(b)(iii)).
“Environmental Action” means any (a) administrative, regulatory or judicial
action, suit, written demand, demand letter, written claim, notice of
noncompliance or violation, notice of liability or potential liability,
investigation, proceeding, consent order or consent agreement relating in any
way to any Environmental Law, Environmental Permit or Hazardous Materials or
arising from alleged injury or threat of injury to health, safety or the
environment including, without limitation, (i) by any Governmental Authority for
enforcement, cleanup, removal, response, remedial or other actions or damages,
and (ii) by any Governmental Authority for damages, contribution,
indemnification, cost recovery, compensatory or injunctive relief; and (b) any
administrative, regulatory or judicial action, suit or proceeding brought by any
Person before a forum of competent jurisdiction relating in any way to any
Environmental Law, Environmental Permit or Hazardous Materials or arising from
alleged injury or threat of injury to health, safety or the environment.
“Environmental Law” means any federal, state, local or foreign statute, law
(including common law), ordinance, rule, regulation, code, order, judgment or
decree or any judicial or agency interpretation, policy or guidance relating to
pollution or protection of the environment, health, safety or natural resources,
including, without limitation, those relating to the use, handling,
transportation, treatment, storage, disposal, release or discharge of, or
exposure to, Hazardous Materials all as amended or hereafter amended.
“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated and rulings issued
thereunder.
“ERISA Affiliate” means any Person that for purposes of Title IV of ERISA is a
member of any Borrower’s controlled group, or under common control with any
Borrower, within the meaning of Section 414 of the Code.
“ERISA Event” means (a) (i) the occurrence of a reportable event, within the
meaning of Section 4043 of ERISA, with respect to any Plan unless the 30-day
notice requirement with respect to such event has been waived by the PBGC, or
(ii) the requirements of subsection (1) of Section 4043(b) of ERISA (without
regard to subsection (2) of such Section) are met with respect to a contributing
sponsor, as defined in Section 4001(a)(13) of ERISA, of a Plan, and an event
described in paragraph (9), (10), (11), (12) or (13) of Section 4043(c) of ERISA
is
14
CHAR1\1713543v7

--------------------------------------------------------------------------------



reasonably expected to occur with respect to such Plan within the following 30
days; (b) the filing pursuant to Section 412(c) of the Code or Section 302(c) of
ERISA for a minimum funding waiver with respect to a Plan; (c) the provision by
the administrator of any Plan of a notice of intent to terminate such Plan
pursuant to Section 4041(a)(2) of ERISA (including any such notice with respect
to a plan amendment referred to in Section 4041(e) of ERISA); (d) the cessation
of operations at a facility of any Borrower or any of its ERISA Affiliates in
the circumstances described in Section 4062(e) of ERISA; (e) the withdrawal from
a Multiple Employer Plan subject to Section 4063 of ERISA during a plan year for
which it was a substantial employer, as defined in Section 4001(a)(2) of ERISA;
(f) the conditions for the imposition of a lien under Section 303(k) of ERISA or
Section 430(k) of the Code shall have been met with respect to any Plan; (g) a
determination that any Plan is in “at risk” status (within the meaning of
Section 303 of ERISA); or (h) the institution by the PBGC of proceedings to
terminate a Plan pursuant to Section 4042 of ERISA, or the occurrence of any
event or condition described in Section 4042 of ERISA that could constitute
grounds for the termination of, or the appointment of a trustee to administer, a
Plan.
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.
“Eurocurrency Liabilities” has the meaning specified in Regulation D of the FRB,
as in effect from time to time.
“Eurodollar Base Rate” means, with respect to any Eurodollar Rate Advance for
any Interest Period, a fixed annual rate equal to the rate of interest, as
determined by the Administrative Agent, at which deposits in Dollars for the
relevant Interest Period are offered as reported by Bloomberg Information
Services (or any successor thereto or any other readily available service
selected by the Administrative Agent that provides quotations of interest rates
applicable to dollar deposits in the London interbank market) as of 11:00 a.m.
(London time) on the day that is two (2) Business Days prior to the first day of
such Interest Period, provided, that (x) if an interest rate is not
ascertainable pursuant to the foregoing provisions of this definition, then the
Administrative Agent will notify Rayonier and the Administrative Agent and
Rayonier will agree upon a substitute basis for obtaining such quotations and
(y) if the Eurodollar Base Rate is less than 0%, it shall be deemed to be 0% for
purposes hereof.
“Eurodollar Lending Office” means, with respect to any Lender, the office of
such Lender specified as its “Eurodollar Lending Office” in its Administrative
Questionnaire or in the Assignment and Assumption pursuant to which it became a
Lender (or, if no such office is specified, its Domestic Lending Office), or
such other office of such Lender as such Lender may from time to time specify to
Rayonier and the Administrative Agent.
“Eurodollar Rate” means with respect to each day during each Interest Period
pertaining to a Eurodollar Rate Advance, a rate per annum determined for such
day in accordance with the following formula:
Eurodollar Base Rate
1.00 – Eurodollar Reserve Percentage
15
CHAR1\1713543v7

--------------------------------------------------------------------------------



“Eurodollar Rate Advance” means an Advance (and in the case of a Term Loan
Advance, 2016 Incremental Term Loan Advance or Incremental Term Loan Advance,
any portion thereof) that bears interest based on the Eurodollar Rate.
“Eurodollar Reserve Percentage” for any Interest Period for each Eurodollar Rate
Advance means the reserve percentage applicable two (2) Business Days before the
first day of such Interest Period under regulations issued from time to time by
the FRB (or any successor) for determining the maximum reserve requirement
(including, without limitation, any emergency, supplemental or other marginal
reserve requirement) for a member bank of the Federal Reserve System in New York
City with respect to liabilities or assets consisting of or including
Eurocurrency Liabilities (or with respect to any other category of liabilities
that includes deposits by reference to which the interest rate on Eurodollar
Rate Advances is determined) having a term equal to such Interest Period.
“Events of Default” has the meaning specified in Section 6.01.
“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
the Issuing Bank or any other recipient of any payment to be made by or on
account of any obligation of any Borrower hereunder, (a) taxes imposed on or
measured by its overall net income (however denominated), and franchise taxes
imposed on it (in lieu of net income taxes), by the jurisdiction (or any
political subdivision thereof) under the laws of which such recipient is
organized or in which its principal office is located or, in the case of any
Lender, in which its applicable lending office is located, (b) any branch
profits taxes imposed by the United States of America or any similar tax imposed
by any other jurisdiction in which any Borrower is located, and (c) in the case
of a Foreign Lender (other than an assignee pursuant to a request by a Borrower
under Section 2.20), any U.S. federal withholding tax that is imposed on amounts
payable to such Foreign Lender at the time such Foreign Lender becomes a party
hereto (or designates a new lending office) or is attributable to such Foreign
Lender’s failure or inability (other than as a result of a Change in Law) to
comply with Section 2.15(e), except to the extent that such Foreign Lender (or
its assignor, if any) was entitled, at the time of designation of a new lending
office (or assignment), to receive additional amounts from any Borrowers with
respect to such withholding tax pursuant to Section 2.15(a), and (d) any U.S.
federal withholding taxes imposed by Sections 1471 through 1474 of the Code in
effect as of the Closing Date (including any official interpretations thereof,
collectively, “FATCA”) as a result of the failure of such recipient to satisfy
the applicable requirements of FATCA.
“Existing Letters of Credit” means the Letters of Credit described on Schedule
2.03 under the heading “Existing Letters of Credit”.
“Existing Revolving Credit Agreement” means the Credit Agreement, dated as of
April 21, 2011, among Rayonier, TRS, RFR, ROC, the lenders and other financial
institutions party thereto, and Credit Suisse AG, as amended and restated as of
October 11, 2012 and as further amended, supplemented or otherwise modified from
time to time.
“Existing Term Revolver Credit Agreement” means the Credit Agreement, dated as
of December 17, 2012, among Rayonier, TRS, ROC, the lenders and other financial
institutions
16
CHAR1\1713543v7

--------------------------------------------------------------------------------



party thereto, and CoBank, ACB, as amended, supplemented or otherwise modified
from time to time.
“Existing Subsidiary Debt” has the meaning specified in Section 5.03(g)(iii).
“Facility” means, collectively, the Revolving Credit Facility, the Term Loan
Facility, the 2016 Incremental Term Loan Facility, the Swing Line Facility and
the Letter of Credit Facility.
“Fair Market Value” means, at any time and with respect to any property, the
sale value of such property that would be realized in an arm’s-length sale at
such time between an informed and willing buyer and an informed and willing
seller (neither being under a compulsion to buy or sell).
“Farm Credit Equities” has the meaning specified in Section 5.01(l).
“Farm Credit Lender” means a lending institution organized and existing pursuant
to the provisions of the Farm Credit Act of 1971 and under the regulation of the
Farm Credit Administration.
“Federal Funds Effective Rate” means, for any day, the rate calculated by the
Federal Reserve Bank of New York based on such day’s Federal funds transactions
by depositary institutions (as determined in such manner as the Federal Reserve
Bank of New York shall set forth on its public website from time to time), as
published on the next succeeding Business Day by the Federal Reserve Bank of New
York, or, if such rate is not so published for any day that is a Business Day,
the average of the quotations for the day for such transactions received by the
Administrative Agent from three Federal funds brokers of recognized standing
selected by it.
“Federal Reserve Bank of New York’s Website” means the website of the Federal
Reserve Bank of New York at http://www.newyorkfed.org, or any successor source.
“First Amendment” means that certain First Amendment and Incremental Term Loan
Agreement, dated as of April 28, 2016, by and among Rayonier, TRS, ROC, the
Lenders party thereto, the Voting Participants party thereto and the
Administrative Agent.
“Fiscal Quarter” means each consecutive three calendar month period ending March
31, June 30, September 30 or December 31 of any fiscal year.
“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrowers are resident for tax
purposes. For purposes of this definition, the United States of America, each
State thereof and the District of Columbia shall be deemed to constitute a
single jurisdiction.
“FRB” means the Board of Governors of the Federal Reserve System of the United
States.
“Fronting Exposure” means, at any time there is a Defaulting Lender that is a
“Revolving Lender”, (a) with respect to the Issuing Bank, such Defaulting
Lender’s Revolving Commitment
17
CHAR1\1713543v7

--------------------------------------------------------------------------------



Percentage of the outstanding LC Obligations with respect to Letters of Credit
issued by the Issuing Bank other than LC Obligations as to which such Defaulting
Lender’s participation obligation has been reallocated to other Revolving
Lenders or Cash Collateralized in accordance with the terms hereof and (b) with
respect to the Swing Line Lender, such Defaulting Lender’s Revolving Commitment
Percentage of the outstanding Swing Line Loans made by the Swing Line Lender
other than Swing Line Loans as to which such Defaulting Lender’s participation
obligation has been reallocated to other Lenders.
“Fund” means any Person (other than a natural Person (or holding company,
investment vehicle or trust for, or owned and operated for the primary benefit
of, a natural Person)) that is (or will be) engaged in making, purchasing,
holding or otherwise investing in commercial loans and similar extensions of
credit in the ordinary course of its activities.
“Funded Debt” means, as to any Person (or consolidated group of Persons) at a
particular time, without duplication, all of the following, whether or not
included as indebtedness or liabilities in accordance with GAAP:
(i) all indebtedness and obligations included in clauses (a) through and
including (d) of the definition of “Debt” (including all Debt of Rayonier or any
of its Subsidiaries hereunder or under any other Loan Document);
(ii) all direct obligations under letters of credit (including standby and
commercial), bankers’ acceptances and similar instruments (including performance
bonds, bank guaranties, surety bonds, comfort letters, keep-well agreements and
capital maintenance agreements) to the extent such instruments or agreements
support Debt;
(iii) the Attributable Debt (without duplication) of Capital Leases, Sale and
Leaseback Transactions and Synthetic Leases;
(iv) all preferred cumulative stock and comparable equity interests providing
for, in the case of the foregoing, mandatory redemption, sinking fund or other
like payments;
(v) all Guarantees in respect of Funded Debt of another Person (other than
Rayonier or any of its Wholly Owned Subsidiaries); and
(vi) Funded Debt of any partnership or joint venture or other similar entity in
which such Person is a general partner or joint venturer, and, as such, has
liability for such obligations, but only to the extent there is recourse to such
Person (or, if applicable, to any of Rayonier or any of its Subsidiaries) for
payment thereof.
For purposes hereof, the amount of Funded Debt shall be the lesser of (1) the
maximum amount available to be drawn in the case of letter of credit obligations
and the other obligations under clause (ii) and (2) the amount of Debt that such
letter of credit obligations and such other
18
CHAR1\1713543v7

--------------------------------------------------------------------------------



obligations under clause (ii) actually supports, and the amount of Funded Debt
shall be based on the amount of Funded Debt that is the subject of the
Guarantees in the case of Guarantees under clause (v). For purposes of
clarification, “Funded Debt” of a Person constituting a consolidated group shall
not include inter-company indebtedness of such Persons, general accounts payable
of such Persons which arise in the ordinary course of business, accrued expenses
of such Persons incurred in the ordinary course of business or minority
interests in joint ventures or partnerships (except to the extent set forth in
clause (vi) above).
“GAAP” has the meaning specified in Section 1.04.
“Governmental Authority” means the government of the United States of America or
any other nation, or of any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).
“Guarantee” by any Person, means any obligation, contingent or otherwise, of
such Person guaranteeing directly or indirectly in any manner the Debt of any
other Person, or in effect guaranteeing directly or indirectly the Debt of any
other Person through an agreement (i) to pay or purchase such Debt or to advance
or supply funds for the payment or purchase of such Debt, (ii) to purchase, sell
or lease (as lessee or lessor) property, or to purchase or sell services,
primarily for the purpose of enabling the debtor to make payment of such Debt or
to assure the holder of such Debt against loss, (iii) to supply funds to or in
any other manner invest in the debtor (including any agreement to pay for
property or services irrespective of whether such property is received or such
services are rendered), or (iv) otherwise to assure a creditor against loss.
“Guarantee Agreement” means, collectively, (a) the Guarantee Agreement, dated as
of the Closing Date, among Rayonier, TRS and ROC, as guarantors, and CoBank, as
Administrative Agent, such agreement to be substantially in the form of Exhibit
C hereto and (b) the 2016 Guarantee Agreement, dated as of April 28, 2016, among
Rayonier and TRS as guarantors, and CoBank, as Administrative Agent.
“Guaranteed Bank Product” means agreements or other arrangements entered into by
a Lender or its Affiliate, on the one hand, and any Borrower, on the other hand
at the time such Lender is a party to this Agreement, under which any Lender or
Affiliate of a Lender provides any of the following products or services to any
of the Borrowers: (i) credit cards, (ii) credit card processing services, (iii)
debit cards, (iv) purchase cards, (v) ACH transactions, (vi) cash management,
including controlled disbursement, accounts or services, or (vii) foreign
currency exchange.
“Guaranteed Hedge” means an Interest Rate Agreement (i) that is entered into by
a Hedge Bank and (ii) with respect to which such Hedge Bank has provided
evidence satisfactory to the Administrative Agent that (A) such Interest Rate
Agreement is documented in a standard International Swaps and Derivatives
Association, Inc. agreement, and (B) such Interest Rate
19
CHAR1\1713543v7

--------------------------------------------------------------------------------



Agreement provides for the method of calculating the reimbursable amount of the
provider’s credit exposure in a reasonable and customary manner.
“Guaranteed Obligations” means (a) the Obligations and (b) all obligations of
any Borrower under any Guaranteed Hedge or Guaranteed Bank Product, or any
document or agreement relating thereto or an account thereof (other than
Excluded Swap Obligations (as defined in the Guarantee Agreement)).
“Hazardous Materials” means petroleum and petroleum products, byproducts or
breakdown products, radioactive materials, asbestos-containing materials,
polychlorinated biphenyls and radon gas and any other chemicals, materials or
substances designated, classified or regulated as being “hazardous” or “toxic”
or as a “contaminant” or words of similar import, under any applicable
Environmental Law.
“Hedge Bank” means any Person that, at the time it enters into an Interest Rate
Agreement with a Borrower for an Interest Rate Agreement with respect to
interest on the Obligations, is a Lender or an Affiliate of a Lender.
“IBA” has the meaning assigned thereto in Section 1.06.
“IFRS” means international accounting standards within the meaning of the IAS
Regulation 1606/2002 to the extent applicable to the relevant financial
statements.
“Increased Amount Date” has the meaning assigned thereto in Section 2.25(b).
“Increasing Lender” has the meaning assigned to such term in Section 2.25(a).
“Incremental Term Loan Advance” has the meaning assigned thereto in Section
2.25(b).
“Incremental Term Loan Amendment” has the meaning assigned thereto in
Section 2.25(b).
“Incremental Term Loan Commitment” has the meaning assigned thereto in
Section 2.25(b).
“Incremental Term Loan Exposure” means, as to any Lender at any time, the unused
Incremental Term Loan Commitment and the outstanding Incremental Term Loan
Advances owing to such Lender at such time.
“Incremental Term Loan Facility” has the meaning assigned thereto in Section
2.25(b).
“Incremental Term Loan Lender” means a Lender with an Incremental Term Loan
Commitment or an outstanding Incremental Term Loan Advance.
“Incremental Term Loan Note” or “Incremental Term Loan Notes” means the
promissory notes of the Borrowers in favor of each of the Incremental Term Loan
Lenders that requests a promissory note evidencing the portion of the
Incremental Term Loan Advance provided
20
CHAR1\1713543v7

--------------------------------------------------------------------------------



pursuant to Section 2.25(b), individually or collectively, as appropriate, as
such promissory notes may be amended, modified, restated, supplemented,
extended, renewed or replaced from time to time.
“Indemnified Party” has the meaning specified in Section 8.04(b).
“Indemnified Taxes” means Taxes other than Excluded Taxes.
“Information” has the meaning specified in Section 8.09.
“Insufficiency” means, with respect to any Plan, the amount, if any, of its
unfunded benefit liabilities, as defined in Section 4001(a)(18) of ERISA.
“Interest Period” means, for each Eurodollar Rate Advance comprising part of the
same Borrowing, the period commencing on the date of such Eurodollar Rate
Advance or the date of the Conversion of any Alternate Base Rate Advance into
such Eurodollar Rate Advance and ending on the last day of the period selected
by a Borrower pursuant to the provisions below and, thereafter, each subsequent
period commencing on the last day of the immediately preceding Interest Period
and ending on the last day of the period selected by such Borrower pursuant to
the provisions below, provided, however, that if the applicable Borrower shall
fail to select the duration of such subsequent period pursuant to the provisions
below, such Eurodollar Rate Advance shall be automatically converted to an
Alternate Base Rate Advance on the last day of such then expiring Interest
Period. The duration of each Interest Period shall be one, two, three or six
months (or such shorter or longer period as may be consented to by all Lenders,
or in the case of the initial Advance to be made on the Closing Date, such
period as is acceptable to the Administrative Agent in its sole discretion), as
the applicable Borrower may, upon notice received by the Administrative Agent
not later than 12:00 Noon (New York City time) on the third Business Day prior
to the first day of such Interest Period, select; provided, however, that, with
respect to any Interest Period:
(i) a Borrower may not select any Interest Period for a Class of Eurodollar Rate
Advances that ends after the Maturity Date for such Class of Eurodollar Rate
Advances set forth in the definition of Maturity Date;
(ii) Interest Periods commencing on the same date for Eurodollar Rate Advances
comprising part of the same Borrowing shall be of the same duration;
(iii) whenever the last day of any Interest Period would otherwise occur on a
day other than a Business Day, the last day of such Interest Period shall be
extended to occur on the next succeeding Business Day, provided, however, that,
if such extension would cause the last day of such Interest Period to occur in
the next following calendar month, the last day of such Interest Period shall
occur on the next preceding Business Day; and
(iv) whenever an Interest Period begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day
21
CHAR1\1713543v7

--------------------------------------------------------------------------------



in the calendar month at the end of such Interest Period) such Interest Period
shall end on the last Business Day of the appropriate subsequent calendar month.
“Interest Rate Agreement” means any interest rate swap agreement, interest rate
cap agreement, interest rate collar agreement or other similar agreement or
arrangement designed to protect Rayonier or any of its Subsidiaries from
fluctuations in interest thereto.
“Issuing Bank” means CoBank, and each of its successors in such capacity as
provided in Section 2.03(i). Solely, for purposes of any Letter of Credit
referred to in the second sentence of the definition of “Letter of Credit” and
existing on the Closing Date, the term “Issuing Bank” shall mean the issuer of
such Letters of Credit.
“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the International Chamber of Commerce Publication
No. 590. (or such later version thereof as may be in effect at the time of
issuance).
“LC Commitment” means, with respect to CoBank, as Issuing Bank, $50,000,000;
provided that the LC Commitment shall be reduced by the amount of any Letters of
Credit issued and outstanding under the second sentence of the definition of
Letters of Credit. For the avoidance of doubt, any Lender that is an Issuing
Bank pursuant to the second sentence of the definition of Issuing Bank shall not
have any LC Commitment under this Agreement other than its commitment in
connection with Letters of Credit issued pursuant to the second sentence of the
definition of Letters of Credit, which commitment shall be in addition to its
Commitment hereunder.
“LC Disbursement” means a payment made by the Issuing Bank pursuant to drawing
under a Letter of Credit.
“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time plus (b) the aggregate amount of
all LC Disbursements that have not yet been reimbursed by or on behalf of the
applicable Borrower at such time. The LC Exposure of any Revolving Lender at any
time shall be its Revolving Commitment Percentage of the total LC Exposure at
such time.
“LC Obligations” means, as at any date of determination, the aggregate undrawn
amount of all outstanding Letters of Credit plus the aggregate amount of all LC
Disbursements that have not yet been reimbursed by or on behalf of the
applicable Borrower at such time. For all purposes of this Agreement, if on any
date of determination a Letter of Credit has expired by its terms but any amount
may still be drawn thereunder by reason of the operation of Rule 3.14 of the
ISP, such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.
“Lenders” means the Persons listed on Schedule I and any other Person that shall
have become party hereto pursuant to an Assignment and Assumption, other than
any such Person that ceases to be a party hereto pursuant to an Assignment and
Assumption or pursuant to Section 2.25. The term “Lender”, where applicable,
shall include the Swing Line Lender.
22
CHAR1\1713543v7

--------------------------------------------------------------------------------



“Letter of Credit Collateral Account” has the meaning specified in Section 6.01.
“Letter of Credit Facility” means the Letter of Credit facility established
pursuant to Section 2.03.
“Letter of Credit Fee” means the fee payable pursuant to Section 2.04(c)(i).
“Letters of Credit” means the letters of credit issued pursuant to Section
2.03(a). For all purposes of this Agreement, the Existing Letters of Credit set
forth on Schedule 2.03 and outstanding on the Closing Date shall be deemed to be
Letters of Credit issued hereunder on the Closing Date.
“Leverage Ratio” means, at any date of determination, a quotient, expressed as a
percentage, the numerator of which shall be the Consolidated Funded Debt of
Rayonier and its Subsidiaries as of such date and the denominator of which shall
be the sum of the Consolidated Net Worth of Rayonier and its Subsidiaries as of
such date plus the Consolidated Funded Debt of Rayonier and its Subsidiaries as
of such date.
“Lien” means any lien, security interest or other charge or encumbrance of any
kind, or any other type of preferential arrangement, including, without
limitation, the lien or retained security title of a conditional vendor and any
easement, right of way or other encumbrance on title to real property.
“Loan Documents” means collectively, this Agreement, the Guarantee Agreement,
the Notes (if any) and each other agreement, instrument or certificate (other
than an Assignment and Assumption, pursuant to which the assignor therein sells
and/or assigns an interest under this Agreement) issued, executed and delivered
to the Administrative Agent, the Issuing Bank, or the Lenders hereunder or
thereunder or pursuant hereto or thereto (in each case as the same may be
amended, restated, supplemented, extended, renewed or replaced from time to
time), and “Loan Document” means any one of them. “Loan Document” shall not
include any Guaranteed Hedge or Guaranteed Bank Product any document or
agreement relating thereto.
“Loan Event” has the meaning specified in Section 3.02.
“Material Adverse Change” means any material adverse change in the business,
financial condition, operations, performance or properties of Rayonier and its
Subsidiaries taken as a whole.
“Material Adverse Effect” means a material adverse effect on (a) the business,
financial condition, operations, performance or properties of Rayonier and its
Subsidiaries taken as a whole, (b) the rights and remedies of the Administrative
Agent or any Lender or the Issuing Bank under this Agreement, any Note or any
other Loan Document, or (c) the ability of any Borrower to perform its
obligations under this Agreement, any Note or any other Loan Document to which
it is a party.
23
CHAR1\1713543v7

--------------------------------------------------------------------------------



“Maturity Date” means (a) with respect to the Revolving Credit Facility and the
Revolving Credit Advances made thereunder, April 1, 2025, (b) with respect to
the Term Loan Facility and the Term Loan Advances made thereunder, April 1,
2028, (c) with respect to the 2016 Incremental Term Loan Facility and the 2016
Incremental Term Loan Advances made thereunder, April 28, 2026 and (d) with
respect to any Incremental Term Loan Facility and the Incremental Term Loan
Advances made thereunder, the date specified as the scheduled final maturity
date of the Incremental Term Loan Advances of such Incremental Term Loan
Facility in the applicable Incremental Term Loan Amendment.
“Maximum Aggregate Increase Amount” has the meaning specified in Section
2.25(a).
“Minimum Collateral Amount” means, at any time, (i) with respect to Cash
Collateral consisting of cash or deposit account balances, an amount equal to
102% of the Fronting Exposure of the Issuing Bank with respect to Letters of
Credit issued and outstanding at such time, and (ii) otherwise, an amount
determined by the Administrative Agent and the Issuing Bank in their sole
discretion.
“Moody’s” means Moody’s Investors Service, Inc.
“Multiemployer Plan” means a multiemployer plan, as defined in Section
4001(a)(3) of ERISA, to which any Borrower or any of its ERISA Affiliates is
making or accruing an obligation to make contributions, or has within any of the
preceding five plan years made or accrued an obligation to make contributions.
“Multiple Employer Plan” means a single employer plan, as defined in Section
4001(a)(15) of ERISA, that (a) is maintained for employees of any Borrower or
any ERISA Affiliate and at least one Person other than such Borrower and its
ERISA Affiliates, or (b) was so maintained and in respect of which any Borrower
or any of its ERISA Affiliates could have liability under Section 4064 or 4069
of ERISA in the event such plan has been or were to be terminated.
“Net Consideration” means, with respect to any Disposition of Timberlands and/or
Timber, an amount equal to all cash and cash equivalents, together with the Fair
Market Value of any other consideration, received with respect thereto,
including payments in respect of deferred payment obligations when received in
the form of cash or cash equivalents (except to the extent that such deferred
payment obligations are financed or sold with recourse to any Borrower or any
Subsidiary of Rayonier), reduced by (a) brokerage commissions and other fees and
expenses (including, without limitation, fees and expenses of legal counsel,
accountants and other advisors and fees, expenses, discounts or commissions of
underwriters, placement agents and investment bankers) related to such
Disposition, (b) provisions for all taxes and transfer-related fees payable as a
result of such Disposition, (c) amounts required to be paid to any Person (other
than any Borrower or Subsidiary of Rayonier) owning a beneficial interest in the
assets subject to such Disposition, (d) appropriate amounts to be provided by
any Borrower or any Subsidiary of Rayonier, as the case may be, as a reserve
required in accordance with GAAP against liabilities associated with such
Disposition, and retained by such Borrower or Subsidiary, as the case may be,
after such Disposition, including, without limitation, pension and other
post-employment benefit liabilities, liabilities related to environmental
matters and liabilities under any
24
CHAR1\1713543v7

--------------------------------------------------------------------------------



indemnification obligations associated with such Disposition, (e) amounts
required to be applied to the repayment of Debt secured by a Lien on the asset
or assets sold in such Disposition and (f) any such proceeds of Timberlands
and/or Timber that have been designated, in a certificate delivered pursuant to
Section 5.01(k)(iii), as “higher and better use lands” or otherwise as lands
that are non-strategic to the Borrowers’ core business; provided, however, that
if (x) no Default or Event of Default shall have occurred and shall be
continuing at such time, and (y) Rayonier shall deliver a certificate pursuant
to Section 5.01(k)(iii) setting forth (i) the applicable seller’s intent to
reinvest all or any portion of such Net Consideration in Timberlands and/or
Timber within three hundred and sixty-five (365) days following receipt of such
Net Consideration or (ii) an investment that has been made within three hundred
and sixty-five (365) days prior to the receipt of such Net Consideration to
which the applicable seller intends to have the Net Consideration in Timberlands
and/or Timber from such sale apply (so long as such investment has not
previously been designated for the application of Net Consideration with respect
thereto), then such proceeds shall not constitute Net Consideration, except, in
the case of clause (i), to the extent not so used at the end of such three
hundred and sixty-five (365) day period, at which time such proceeds shall be
deemed to be Net Consideration.
“Newco” has the meaning specified in the definition of “Pope Acquisition” in
Section 1.01.
“New Lender” has the meaning specified in Section 2.25(a).
“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (i) requires the approval of all affected Lenders in
accordance with the terms of Section 8.01, and (ii) has been approved by the
Required Lenders.
“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.
“Non-Wholly Owned Subsidiary” means, with respect to any direct or indirect
Subsidiary of any Person, such Subsidiary that is not a Wholly Owned Subsidiary
of such Person.
“Note” means a Revolving Credit Note, a Swing Line Note, a Term Note or an
Incremental Term Note, as applicable.
“Notice of Borrowing” has the meaning specified in Section 2.02(a).
“NPL” has the meaning specified in Section 4.01(m).
“Obligations” means, with respect to each Borrower, all advances to, and debts,
liabilities, obligations, covenants and duties of, such Borrower arising under
any Loan Document to which it is a party, or otherwise with respect to any
Advance made to such Borrower, whether direct or indirect (including those
acquired by assumption), absolute or contingent, due or to become due, now
existing or hereafter arising and including interest and fees that accrue after
the commencement by or against such Borrower or any Affiliate thereof of any
proceeding under
25
CHAR1\1713543v7

--------------------------------------------------------------------------------



any Debtor Relief Laws naming such Person as the debtor in such proceeding,
regardless of whether such interest and fees are allowed claims in such
proceeding.
“OFAC” means the Office of Foreign Assets Control of the U.S. Treasury
Department.
“Ordinary Course of Business” means an action taken by Rayonier or any of its
Subsidiaries if (a) such action is consistent with the past practices of such
Person and is taken in the ordinary course of the normal day-to-day operations
of such Person; (b) such action is not required to be authorized by the board of
directors of Rayonier (or by any Person or group of Persons exercising similar
authority); and (c) such action is similar in nature, standard of quality, and
magnitude to actions customarily taken, without any authorization by the board
of directors (or by any Person or group of Persons exercising similar
authority), in the ordinary course of the normal day-to-day operations of other
Persons that are in the same line of business as such Person.
“Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document.
“Participant” has the meaning assigned to such term in Section 8.07(d).
“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA (or any successor entity performing similar functions).
“Permitted Liens” means any of the following:
(a) Liens for taxes, assessments and governmental charges or levies to the
extent not required to be paid under Section 5.01(b) hereof;
(b) Liens imposed by law, such as materialmen’s, mechanics’, carriers’,
workmen’s and repairmen’s Liens and other similar Liens arising in the Ordinary
Course of Business securing obligations that are not overdue for a reasonable
period or, if so overdue, are unfiled and no other action has been taken to
enforce such Lien or that are being contested in good faith and by appropriate
actions, if adequate reserves with respect thereto are maintained on the books
of the applicable Person in accordance with GAAP;
(c) pledges or deposits to secure obligations under workers’ compensation laws
or similar legislation or to secure public or statutory obligations;
(d) easements, rights of way, encumbrances and minor defects or irregularities
in title to real property not interfering in any material respect with the
ordinary conduct of the business of any Borrower or any of its Subsidiaries;
(e) Liens created pursuant to any Loan Document;
26
CHAR1\1713543v7

--------------------------------------------------------------------------------



(f) Liens arising from judgments or orders for the payment of money not
constituting an Event of Default under Section 6.01(f);
(g) Liens in favor of customs and revenue authorities arising as a matter of law
in the Ordinary Course of Business to secure payment of customs duties in
connection with the importation of goods in the Ordinary Course of Business;
(h) Liens on specific items of inventory or other goods and proceeds thereof of
any Person securing such Person’s obligations in respect of bankers’ acceptances
or letters of credit issued or created for the account of such person to
facilitate the purchase, shipment or storage of such inventory or such other
goods in the Ordinary Course of Business, provided that such Liens shall not
secure borrowed money or other similar Debt;
(i) Liens on insurance policies and the proceeds thereof securing the financing
of the premiums with respect thereto;
(j) customary provisions in ground leases to the extent constituting an
encumbrance on title (but in no event constituting a security interest) in
respect of real property on which facilities owned or leased by Rayonier or any
of its Subsidiaries are located and which does not impair in any material
respect the use of such real property by Rayonier or any of its Subsidiaries;
(k) Liens of a collecting bank arising under Section 4-210 of the Uniform
Commercial Code, as in effect in the State of New York, on the items which are
subject to collection in the course of collection;
(l) Liens in favor of a bank or other financial as a matter of law in the
Ordinary Course of Business, encumbering deposits or other funds maintained with
a financial institution (including the right of set off);
(m) deposits of cash with the owner or lessor of premises leased and operated by
Rayonier or any of its Subsidiaries in the Ordinary Course of Business to secure
the performance of obligations under the terms of the lease for such premises;
(n) each Farm Credit Lender’s statutory Lien in the Farm Credit Equities; and
(o) Liens of Rayonier or any of its Subsidiaries for the benefit of Rayonier or
any of its Wholly Owned Subsidiaries.
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
“Plan” means a Single Employer Plan or a Multiple Employer Plan.
“Platform” has the meaning specified in Section 8.02(d)(i).
27
CHAR1\1713543v7

--------------------------------------------------------------------------------



“Pope Acquisition” means the acquisition of Pope Resources, a Delaware limited
partnership, and the corporate restructuring in connection therewith, including,
without limitation, the contribution by Rayonier of ROC to a newly formed
subsidiary of Rayonier (“Newco”).
“Prime Rate” means a variable rate of interest per annum equal, on any day, to
the rate of interest published on such day in the Eastern Edition of The Wall
Street Journal as the average prime lending rate for 70% of the nation’s largest
banks, or if the Eastern Edition of The Wall Street Journal or such rate is not
published on such day, such rate as last published in the Eastern Edition of The
Wall Street Journal. In the event The Wall Street Journal ceases to publish such
rate on a regular basis, the term “Prime Rate” shall be determined on any day by
reference to such other regularly published average prime rate for such date
applicable to commercial banks as is reasonably acceptable to the Administrative
Agent. Any change in the Prime Rate shall be automatic, without the necessity of
notice to any Borrower.
“Proceeding” has the meaning specified in Section 8.04(b).
“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.
“Rayonier” has the meaning set forth in the introductory paragraph.
“Register” has the meaning specified in Section 8.07(c).
“Regulation T” means Regulation T of the FRB as from time to time in effect and
all official rulings and interpretations thereunder or thereof.
“Regulation U” means Regulation U of the FRB as from time to time in effect and
all official rulings and interpretations thereunder or thereof.
“Regulation X” means Regulation X of the FRB as from time to time in effect and
all official rulings and interpretations thereunder or thereof.
“REIT” means a real estate investment trust.
“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.
“Release” means releasing, disposing, discharging, injecting, spilling, leaking,
leaching, dumping, emitting, escaping, emptying, seeping, placing and the like
into or upon any land or water or air or otherwise entering into the
environment.
“Relevant Governmental Body” means the Federal Reserve Board and/or the Federal
Reserve Bank of New York, or a committee officially endorsed or convened by the
Federal Reserve Board and/or the Federal Reserve Bank of New York or any
successor thereto.
28
CHAR1\1713543v7

--------------------------------------------------------------------------------



“Removal Effective Date” has the meaning specified in Section 7.06(b).
“Required Class Lenders” means, with respect to any Class of Lenders at any
time, Lenders of such Class (a) having more than 50% of the aggregate amount of
the Commitments of such Class, or (b) if the Commitments of such Class have
terminated, holding more than 50% of the principal amount of the aggregate
outstanding Advances of such Class, and in the case of Revolving Lenders,
outstanding LC Obligations and Swing Line Loans; provided that in determining
such percentage at any given time, all then existing Defaulting Lenders of such
Class will be disregarded and excluded. For purposes of this definition, a
Revolving Lender shall be deemed to hold a Swing Line Loan or a LC Obligation to
the extent such Lender has acquired a participation therein under the terms of
this Agreement. With respect to any matter requiring the approval of the
Required Class Lenders, it is understood that Voting Participants who have
acquired a participation from a Lender of such Class shall have the voting
rights specified in Section 8.07(f) as to such matter.
“Required 2016 Incremental Term Loan Lenders” means, at any time, Lenders having
2016 Incremental Term Loan Exposures representing more than 50.0% of the 2016
Incremental Term Loan Exposures of all Lenders. The 2016 Incremental Term Loan
Exposure of any Defaulting Lender shall be disregarded in determining the
Required 2016 Incremental Term Loan Lenders at any time. With respect to any
matter requiring the approval of the Required 2016 Incremental Term Loan
Lenders, it is understood that Voting Participants shall have the voting rights
specified in Section 8.07(f) as to such matter.
“Required Lenders” means, at any time, Lenders having Total Credit Exposure
representing more than 50.0% of the aggregate Total Credit Exposures of all
Lenders. The Total Credit Exposure of any Defaulting Lender shall be disregarded
in determining the Required Lenders at any time. With respect to any matter
requiring the approval of the Required Lenders, it is understood that Voting
Participants shall have the voting rights specified in Section 8.07(f) as to
such matter.


“Required Revolving Lenders” means, at any time, Lenders having Revolving Credit
Exposures representing more than 50.0% of the Revolving Credit Exposures of all
Lenders. The Revolving Credit Exposure of any Defaulting Lender shall be
disregarded in determining the Required Revolving Lenders at any time. With
respect to any matter requiring the approval of the Required Revolving Lenders,
it is understood that Voting Participants shall have the voting rights specified
in Section 8.07(f) as to such matter.
“Required Term Loan Lenders” means, at any time, Lenders having Term Loan
Exposures representing more than 50.0% of the Term Loan Exposures of all
Lenders. The Term Loan Exposure of any Defaulting Lender shall be disregarded in
determining the Required Term Loan Lenders at any time. With respect to any
matter requiring the approval of the Required Term Loan Lenders, it is
understood that Voting Participants shall have the voting rights specified in
Section 8.07(f) as to such matter.
“Resignation Effective Date” has the meaning specified in Section 7.06(a).
29
CHAR1\1713543v7

--------------------------------------------------------------------------------



“Resolution Authority” means an EEA Resolution Authority or, with respect to any
UK Financial Institution, a UK Resolution Authority.
“Responsible Officer” means the chief executive officer, president, any senior
vice president, the chief financial officer or the treasurer of a Borrower or
any Subsidiary of a Borrower. Unless otherwise specified, all references herein
to a “Responsible Officer” shall refer to a Responsible Officer of Rayonier.
“Restricted Payment” means, with respect to a Person: (a) the declaration or
payment of any dividend or the making of any other distribution on the Capital
Stock of such Person, whether in cash, securities or other property (other than
dividends or distributions payable solely in Capital Stock of such Person), or
(b) the purchase, redemption, defeasance or other acquisition or retirement for
value (including any sinking fund or similar deposit) of any of the Capital
Stock of such Person (other than a purchase, redemption, defeasance or other
acquisition to the extent the consideration therefore is solely Capital Stock of
such Persons).
“Revolving Commitment” means, with respect to any Revolving Lender at any time
(a) the amount set forth opposite such Lender’s name as its “Revolving
Commitment Amount” on Schedule I hereto, or (b) if such Revolving Lender has
entered into any Assignment and Assumption, the amount set forth for such Lender
in the Register maintained by the Administrative Agent pursuant to Section
8.07(c), or (c) if such Revolving Lender has increased its Revolving Commitment
pursuant to Section 2.25(a) or is a New Lender providing a Revolving Commitment
pursuant to Section 2.25, the amount set forth in the agreement executed by such
Revolving Lender pursuant to Section 2.25(a), in each case, as such amount may
be reduced pursuant to Section 2.05. The aggregate amount of Revolving
Commitments on the Second Amendment Effective Date is TWO HUNDRED FIFTY MILLION
DOLLARS ($250,000,000).
“Revolving Commitment Percentage” means, as to each Revolving Lender, the ratio,
expressed as a percentage, of (a) the amount of such Revolving Lender’s
Revolving Commitment to (b) the aggregate amount of all Revolving Commitments of
all Revolving Lenders hereunder; provided, however, that if at the time of
determination the Revolving Commitments have been terminated or been reduced to
zero, the “Revolving Commitment Percentage” of such Revolving Lender shall be
the “Revolving Commitment Percentage” of such Revolving Lender in effect
immediately prior to such termination or reduction, giving effect to any
assignments.
“Revolving Credit Advance” means an advance by a Lender to any Borrower as part
of a Revolving Credit Borrowing.
“Revolving Credit Borrowing” means a borrowing consisting of simultaneous
Revolving Credit Advances of the same Type made by each of the Revolving Lenders
pursuant to Section 2.01.
“Revolving Credit Exposure” means, as to any Lender at any time, the aggregate
principal amount at such time of its outstanding Revolving Credit Advances, such
Revolving
30
CHAR1\1713543v7

--------------------------------------------------------------------------------



Lender’s participation in Swing Line Loans at such time and such Lender’s
participation in LC Obligations at such time.
“Revolving Credit Facility” means, at any time, the revolving credit facility
provided under Section 2.01(a) of this Agreement, subject to the terms and
conditions of this Agreement.
“Revolving Credit Note” means a revolving credit promissory note of the
applicable Borrower payable to the order of any Revolving Lender, delivered
pursuant to a request made under Section 2.17, in substantially the form of
Exhibit A-1 hereto, in a principal amount up to the Revolving Commitment of such
Revolving Lender.
“Revolving Lender” means a Lender having a Revolving Commitment, or if the
Revolving Commitments have terminated, holding any Revolving Credit Advances.
“RFR” means Rayonier Forest Resources, L.P., a Delaware limited partnership.
“ROC” has the meaning set forth in the introductory paragraph.
“S&P” means Standard & Poor’s Financial Services LLC, a wholly-owned subsidiary
of The McGraw-Hill Companies, Inc.
“Sale and Leaseback Transaction” of any Person (a “Transferor”) means any
arrangement whereby (a) property (the “Subject Property”) has been or is to be
disposed of by such Transferor to any other Person with the intention on the
part of such Transferor of taking back a lease of such Subject Property pursuant
to which the rental payments are calculated to amortize the purchase price of
such Subject Property substantially over the useful life of such Subject
Property, and (b) such Subject Property is in fact so leased by such Transferor
or an Affiliate of such Transferor.
“Sanction(s)” means any sanction administered or enforced by the United States
Government, including OFAC, the United Nations Security Council, the European
Union, Her Majesty’s Treasury (“HMT”), the European Union member states or other
relevant sanctions authority of a jurisdiction in which any Borrower or any of
their Subsidiaries conduct business.
“SEC” means the Securities and Exchange Commission.
“Second Amendment Effective Date” means April 1, 2020.
“Single Employer Plan” means a single employer plan, as defined in Section
4001(a)(15) of ERISA, that (a) is maintained for employees of any Borrower or
any of its ERISA Affiliates and no Person other than such Borrower and its ERISA
Affiliates, or (b) was so maintained and in respect of which any Borrower or any
of its ERISA Affiliates could have liability under Section 4069 of ERISA in the
event such plan has been or were to be terminated.
“SOFR” with respect to any day means the secured overnight financing rate
published for such day by the Federal Reserve Bank of New York, as the
administrator of the benchmark, (or a successor administrator) on the Federal
Reserve Bank of New York’s Website.
31
CHAR1\1713543v7

--------------------------------------------------------------------------------



“Stated Amount” means the amount available to be drawn by a beneficiary under a
Letter of Credit, as such amount is reduced or increased from time to time in
accordance with the terms of such Letter of Credit.
“Stated Maturity” means when used with respect to any Debt, the date or dates
specified in the instrument governing such Debt as the fixed date or dates on
which each then remaining installment, sinking fund, serial maturity or other
required payments of principal, including payment at final maturity, in respect
of such Debt, or any installment of interest thereon, is due and payable.
“Subsidiary” of any Person means any corporation, partnership, joint venture,
limited liability company, trust or estate of which (or in which) more than 50%
of (a) the issued and outstanding Capital Stock having ordinary voting power to
elect a majority of the Board of Directors of such corporation (irrespective of
whether, at the time, Capital Stock of any other class or classes of such
corporation shall or might have voting power upon the occurrence of any
contingency), (b) the interest in the capital or profits of such partnership,
joint venture or limited liability company, or (c) the beneficial interest in
such trust or estate is at the time directly or indirectly owned or controlled
by such Person, by such Person and one or more of its other Subsidiaries or by
one or more of such Person’s other Subsidiaries.
“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.
“Swing Line Commitment” means, as to the Swing Line Lender at any time, FIFTY
MILLION DOLLARS ($50,000,000).
“Swing Line Facility” means the swing line facility established pursuant to
2.19.
“Swing Line Lender” means CoBank, in its individual capacity as the provider of
the Swing Line Commitment.
32
CHAR1\1713543v7

--------------------------------------------------------------------------------



“Swing Line Loans” means, collectively, all the Swing Line Loans, and “Swing
Line Loan” means, separately, any Swing Line Loan, made by the Swing Line Lender
to the Borrowers pursuant to Section 2.19 hereof.
“Swing Line Note” means the promissory note of the Borrower substantially in the
form of Exhibit A-3.
“Synthetic Lease” means any synthetic lease, tax retention operating lease,
off-balance sheet loan or similar off-balance sheet financing arrangement that
is considered borrowed money indebtedness for tax purposes but is classified as
an operating lease under GAAP.
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.
“Term Loan Advance” means an advance by a Lender to ROC as part of a Term Loan
Borrowing.
“Term Loan Availability Period” means the period beginning on the Closing Date
and ending on April 5, 2016.
“Term Loan Borrowing” means a borrowing consisting of simultaneous Term Loan
Advances of the same Type made by each of the Lenders pursuant to Section
2.01(b).
“Term Loan Commitment” means, with respect to any Lender at any time (a) the
amount set forth opposite such Lender’s name as its “Term Loan Commitment
Amount” on Schedule I hereto, or (b) if such Lender has entered into any
Assignment and Assumption, the amount set forth for such Lender in the Register
maintained by the Administrative Agent pursuant to Section 8.07(c), in each
case, as such amount may be reduced pursuant to Section 2.05. The aggregate
amount of Term Loan Commitments on the Closing Date is THREE HUNDRED AND FIFTY
MILLION DOLLARS ($350,000,000).
“Term Loan Exposure” means, as to any Lender at any time, the unused Term Loan
Commitment and the outstanding Term Loan Advances of such Lender at such time.
“Term Loan Facility” means, at any time, the term loan facility provided to ROC
under Section 2.01(b) of this Agreement, subject to the terms and conditions of
this Agreement.
“Term Loan Lender” means, a Lender having a Term Loan Commitment, or if such
Term Loan Commitment has terminated, a Lender holding a Term Loan Advance.
“Term Loan Note” means a term loan promissory note of ROC payable to the order
of any Lender, delivered pursuant to a request made under Section 2.17, in
substantially the form of Exhibit A-2 hereto, in a principal amount up to the
Term Loan Commitment of such Lender.
“Term SOFR” means the forward-looking term rate based on SOFR that has been
selected or recommended by the Relevant Governmental Body.
33
CHAR1\1713543v7

--------------------------------------------------------------------------------



“Timber” means all crops and trees, timber, whether severed or unsevered and
including standing and down timber, stumps and cut timber, logs, wood chips and
other forest products, whether now located or hereafter planted or growing in or
on the Timberlands or otherwise or now or hereafter removed from the Timberlands
or otherwise for sale or other disposition.
“Timberlands” means, as of any date of determination, all real property owned by
or leased to the Borrower or any Subsidiary that is suitable for Timber
production, natural resource development or real estate development.
“Total Credit Exposure” means, as to any Lender at any time, the Revolving
Credit Exposure plus the Term Loan Exposure plus the 2016 Incremental Term Loan
Exposure plus any other Incremental Term Loan Exposure of such Lender at such
time.
“Trade Letter of Credit” means any letter of credit that is issued for the
benefit of a supplier of inventory or provider of a service related to for the
conduct of the business of any Borrower or any of its Subsidiaries (other than
any financial services) to such Borrower or any of its Subsidiaries to effect
payment for such inventory or service.
“TRS” has the meaning set forth in the introductory paragraph.
“Type” refers to whether an Advance is an Alternate Base Rate Advance or a
Eurodollar Rate Advance.
“UK Financial Institution” means any BRRD Undertaking (as such term is defined
under the PRA Rulebook (as amended form time to time) promulgated by the United
Kingdom Prudential Regulation Authority) or any person subject to IFPRU 11.6 of
the FCA Handbook (as amended from time to time) promulgated by the United
Kingdom Financial Conduct Authority, which includes certain credit institutions
and investment firms, and certain affiliates of such credit institutions or
investment firms.
“UK Resolution Authority” means the Bank of England or any other public
administrative authority having responsibility for the resolution of any UK
Financial Institution.
“Unadjusted Benchmark Replacement” means the Benchmark Replacement excluding the
Benchmark Replacement Adjustment.
“Unused Commitment Fee” means the fee payable pursuant to Section 2.04(a).
“USA PATRIOT Act” means the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)).
“Voting Participant” has the meaning specified in Section 8.07(f).
“Voting Participant Notification” has the meaning specified in Section 8.07(f).
“Voting Stock” means with respect to any Person, Capital Stock issued by a
corporation, or equivalent interests in any other Person, the holders of which
are ordinarily, in the absence of
34
CHAR1\1713543v7

--------------------------------------------------------------------------------



contingencies, entitled to vote for the election of directors (or persons
performing similar functions) of such Person, even though the right so to vote
has been suspended by the happening of such a contingency.
“Wholly Owned” means, with respect to any direct or indirect Subsidiary of any
Person, that 100% of the Capital Stock with ordinary voting power issued by such
Subsidiary (other than directors’ qualifying shares and investments by foreign
nationals mandated by applicable law) is beneficially owned, directly or
indirectly, by such Person.
“Withdrawal Liability” has the meaning specified in Part 1 of Subtitle E of
Title IV of ERISA.
“Write-Down and Conversion Powers” means, (a) with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule, and (b) with respect to the United Kingdom, any powers of
the applicable Resolution Authority under the Bail-In Legislation to cancel,
reduce, modify or change the form of a liability of any UK Financial Institution
or any contract or instrument under which that liability arises, to convert all
or part of that liability into shares, securities or obligations of that person
or any other person, to provide that any such contract or instrument is to have
effect as if a right had been exercised under it or to suspend any obligation in
respect of that liability or any of the powers under that Bail-In Legislation
that are related to or ancillary to any of those powers.
SECTION 1.02. Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include,” “includes” and “including” shall
be deemed to be followed by the phrase “without limitation.” The word “will”
shall be construed to have the same meaning and effect as the word “shall.”
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, (c) the words “herein,” “hereof” and “hereunder,” and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement, (e) any reference to
any law or regulation herein shall, unless otherwise specified, refer to such
law or regulation as amended, modified or supplemented from time to time, and
(f) the words “asset” and “property” shall be construed to have the same meaning
and effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights.
35
CHAR1\1713543v7

--------------------------------------------------------------------------------



SECTION 1.03. Computation of Time Periods. In this Agreement in the computation
of periods of time from a specified date to a later specified date, the word
“from” means “from and including” and the words “to” and “until” each means “to
but excluding”.
SECTION 1.04. Accounting Terms. All accounting terms not specifically defined
herein shall be construed in accordance with United States generally accepted
accounting principles as in effect from time to time (“GAAP”). If Rayonier
notifies the Administrative Agent that any Borrower requests an amendment to any
provision hereof to eliminate the effect of any change in GAAP occurring after
the Closing Date (including if GAAP is replaced in its entirety by IFRS without
any action by any Borrower) or in the application thereof on the operation of
such provision (or if the Administrative Agent notifies the Borrowers that the
Required Lenders request an amendment to any provision hereof for such purpose)
then, regardless of whether any such notice is given before or after such change
in GAAP or in the application thereof (including if GAAP is replaced in its
entirety by IFRS without any action by any Borrower), such provision shall be
interpreted on the basis of GAAP as in effect and applied immediately prior to
the date that such change shall have become effective, until such notice shall
have been withdrawn or such provision amended in accordance with the terms of
this Agreement. Notwithstanding anything to the contrary, for all purposes of
this Agreement and the other Loan Documents, whether a lease constitutes a
Capital Lease, and whether obligations arising under such lease are required to
be capitalized on the balance sheet of the lessee thereunder and/or recognized
as interest expense in such lessee’s financial statements, shall be determined
in all material respects in accordance with GAAP as in effect on December 31,
2018 notwithstanding any modification, implementation or interpretive change
occurring thereafter.
SECTION 1.05. Administration of Rates. The Administrative Agent does not
warrant, nor accept responsibility, nor shall the Administrative Agent have any
liability with respect to the administration, submission or any other matter
related to the rates in the definition of “Eurodollar Rate” or with respect to
any comparable or successor rate thereto.
SECTION 1.06. Interest Rates; LIBOR Notification. The interest rate on an
Advance may be derived from an interest rate benchmark that is, or may in the
future become, the subject of regulatory reform. Regulators have signaled the
need to use alternative benchmark reference rates for some of these interest
rate benchmarks and, as a result, such interest rate benchmarks may cease to
comply with applicable laws, may be permanently discontinued, and/or the basis
on which they are calculated may change. The London interbank offered rate is
intended to represent the rate at which contributing banks may obtain short-term
borrowings from each other in the London interbank market. In July 2017, the
U.K. Financial Conduct Authority announced that, after the end of 2021, it would
no longer persuade or compel contributing banks to make rate submissions to the
ICE Benchmark Administration (together with any successor to the ICE Benchmark
Administrator, the “IBA”) for purposes of the IBA setting the London interbank
offered rate. As a result, it is possible that commencing in 2022, the London
interbank offered rate may no longer be available or may no longer be deemed an
appropriate reference rate upon which to determine the interest rate on
Eurodollar Rate Advances. In light of this eventuality, public and private
sector industry initiatives are currently underway to identify new or
alternative reference rates to be used in place of the London
36
CHAR1\1713543v7

--------------------------------------------------------------------------------



interbank offered rate. Upon the occurrence of a Benchmark Transition Event or
an Early Opt-In Election, Section 2.09(b) provides a mechanism for determining
an alternative rate of interest. The Administrative Agent will notify Rayonier,
pursuant to Section 2.09(b), of any change to the reference rate upon which the
interest rate on Eurodollar Rate Advances is based. However, the Administrative
Agent does not warrant or accept any responsibility for, and shall not have any
liability with respect to, the administration, submission or any other matter
related to the London interbank offered rate or other rates in the definition of
“Eurodollar Rate” or with respect to any alternative or successor rate thereto,
or replacement rate thereof (including (a) any such alternative, successor or
replacement rate implemented pursuant to Section 2.09(b), whether upon the
occurrence of a Benchmark Transition Event or an Early Opt-in Election, and (b)
the implementation of any Benchmark Replacement Conforming Changes pursuant to
Section 2.09(b)(ii)), including whether the composition or characteristics of
any such alternative, successor or replacement reference rate will be similar
to, or produce the same value or economic equivalence of, the Eurodollar Rate or
have the same volume or liquidity as did the London interbank offered rate prior
to its discontinuance or unavailability.
SECTION 1.07. Divisions. For all purposes under the Loan Documents, in
connection with any Division or plan of Division: (a) if any asset, right,
obligation or liability of any Person becomes the asset, right, obligation or
liability of a different Person, then it shall be deemed to have been
transferred from the original Person to the subsequent Person, and (b) if any
new Person comes into existence, such new Person shall be deemed to have been
organized on the first date of its existence by the holders of its Capital Stock
at such time. Any reference in Section 5.03(c) to a combination, merger,
consolidation, Disposition, dissolution, liquidation, transfer or similar term
shall be deemed to apply to a Division, or an allocation of assets to a series
of limited liability companies (or the unwinding of such a Division or
allocation) as if it were a combination, merger, consolidation, Disposition,
dissolution, transfer or similar term, as applicable, to of or with a separate
Person.
Article II AMOUNTS AND TERMS OF THE ADVANCES
SECTION 2.01. The Advances.
(a) Each Revolving Lender severally agrees, on the terms and conditions
hereinafter set forth, to make Revolving Credit Advances to any Borrower from
time to time on any Business Day during the period from the Closing Date until
the Maturity Date up to the full amount of such Revolving Lender’s Revolving
Commitment hereunder; provided that (i) the Revolving Credit Exposure of any
Revolving Lender shall not exceed such Revolving Lender’s Revolving Commitment,
and (ii) the aggregate amount of Revolving Credit Exposure shall not exceed at
any time the aggregate amount of the Revolving Commitments of the Revolving
Lenders. Each Revolving Credit Borrowing shall be in an aggregate amount of
$5,000,000 or an integral multiple of $1,000,000 in excess thereof and shall
consist of Revolving Credit Advances of the same Type made on the same day by
the Revolving Lenders ratably according to their respective Revolving
Commitments. The Borrowers may borrow under this Section
37
CHAR1\1713543v7

--------------------------------------------------------------------------------



2.01(a) subject to limitation set forth in this Section 2.01(a), prepay pursuant
to Section 2.11 and reborrow under this Section 2.01(a).
(b) Each Term Loan Lender severally agrees, on the terms and conditions
hereinafter set forth, to make up to two Term Loan Advances to ROC from time to
time on any Business Day during the Term Loan Availability Period up to the full
amount of such Term Loan Lender’s Term Loan Commitment hereunder; provided that
(i) the aggregate amount of such Term Loan Advances made by such Term Loan
Lender at any time outstanding shall not exceed such Term Loan Lender’s Term
Loan Commitment, and (ii) the sum of the aggregate outstanding principal amount
of the Term Loan Advances made by all Term Loan Lenders shall not exceed at any
time the aggregate amount of the Term Loan Commitments of the Term Loan Lenders.
Each Term Loan Advance shall be in a minimum aggregate amount of $100,000,000 or
an integral multiple of $1,000,000 in excess thereof and shall be made by the
Term Loan Lenders ratably according to their respective Term Loan Commitments.
The Term Loan Commitments are not revolving commitments, and ROC shall not have
the right to repay and reborrow under this Section 2.01(b). Upon the funding of
a Term Loan Advance, the Term Loan Commitment of such Term Loan Lender shall be
reduced by the amount of such Term Loan Advance. In addition, at the close of
the Term Loan Availability Period, the Term Loan Commitments shall terminate
whether or not drawn prior to such date. It is understood and agreed that ROC
shall be the only Borrower for purposes of this Section 2.01(b).
(c) In connection with the First Amendment and on the terms and conditions set
forth herein and therein, the 2016 Incremental Term Loan Lenders made 2016
Incremental Term Loan Advances to ROC in an aggregate principal amount equal to
THREE HUNDRED MILLION DOLLARS ($300,000,000) on April 28, 2016. The 2016
Incremental Term Loan Advances are not revolving commitments, and ROC shall not
have the right to repay and reborrow under this Section 2.01(c). It is
understood and agreed that ROC shall be the only Borrower for purposes of this
Section 2.01(c).
SECTION 2.02. Making the Advances. Each Borrowing of Revolving Credit Advances
and Term Loan Advances under Section 2.01 shall be made on notice, given not
later than (x) 12:00 Noon (New York City time) on the third Business Day prior
to the date of the proposed Borrowing in the case of a Borrowing to be comprised
of Eurodollar Rate Advances or (y) 12:00 Noon (New York City time) on the
Business Day of the proposed Borrowing in the case of a Borrowing to be
comprised of Alternate Base Rate Advances, by the applicable Borrower to the
Administrative Agent, which shall give to each Lender with a Commitment for the
Class of Advances requested in such notice of a Borrowing (a “Notice of
Borrowing”) prompt notice thereof. Each such Notice of Borrowing shall be by
telephone, confirmed immediately in writing, or telecopier or telex in
substantially the form of Exhibit B hereto, specifying therein the requested (i)
date of such Borrowing, (ii) whether such Borrowing is a Revolving Credit
Borrowing or a Term Loan Borrowing, (iii) Type of Advances comprising such
Borrowing, (iv) aggregate amount of such Borrowing, (v) remittance instructions,
and (vi) in the case of any such Borrowing consisting of Eurodollar Rate
Advances, initial Interest Period for
38
CHAR1\1713543v7

--------------------------------------------------------------------------------



each such Advance; provided that any Notice of Borrowing submitted with respect
to an Advance to be made on the Closing Date shall be accompanied by a funding
indemnity letter in form and substance satisfactory to the Administrative Agent.
If no election as to Type of Advances comprising such Borrowing is specified in
any such Notice of Borrowing, then such Advances shall be Alternate Base Rate
Advances. If no Interest Period with respect to Eurodollar Rate Advances is
specified in any such Notice of Borrowing, then the applicable Borrower shall be
deemed to have selected an Interest Period of one month duration.
Each Lender with a Commitment for the Class of Advances requested in the Notice
of Borrowing shall on the date of such Borrowing, before 12:00 Noon (New York
City time), in the case of a Borrowing to be comprised of Eurodollar Rate
Advances, and before 2:00 p.m. (New York City time), in the case of a Borrowing
to be comprised of Alternate Base Rate Advances, make available for the account
of its Applicable Lending Office to the Administrative Agent at the
Administrative Agent’s Account, in same day funds, such Lender’s ratable portion
of such Borrowing. After the Administrative Agent’s receipt of such funds and
upon fulfillment of the applicable conditions set forth in Section 3.02, the
Administrative Agent will make such funds available to the applicable Borrower
in the manner specified by the applicable Borrower in the Notice of Borrowing.
(a) Anything in this Section 2.02 to the contrary notwithstanding, (i) no
Borrower may select Eurodollar Rate Advances for any Borrowing if the obligation
of the Lenders to make Eurodollar Rate Advances shall then be suspended pursuant
to Section 2.09 or Section 2.13, and (ii) the Eurodollar Rate Advances made
pursuant to this Section 2.02 may not be outstanding as part of more than twelve
separate Borrowings.
(b) Each Notice of Borrowing shall be irrevocable and binding on the applicable
Borrower.
(c) The failure of any Lender to make the Advance to be made by it as part of
any Borrowing shall not relieve any other Lender of its obligation, if any,
hereunder to make its Advance on the date of such Borrowing, but no Lender shall
be responsible for the failure of any other Lender to make the Advance to be
made by such other Lender on the date of any Borrowing.
SECTION 2.03. Letters of Credit.
(a) Subject to the terms and conditions set forth herein (including Section 2.21
and Section 2.22 of this Agreement), each Borrower may request the issuance of,
and the Issuing Bank agrees to issue, one or more Letters of Credit for its own
account, in a form and substance reasonably acceptable to the Administrative
Agent and the Issuing Bank, at any time and from time to time during the period
from the Closing Date until the thirtieth (30th) day prior to the Maturity Date
on a revolving basis, provided that no Trade Letters of Credit shall be issued
and the minimum amount for any standby Letter of Credit shall be $100,000 (or
such other amount that the Issuing Bank may determine at its own discretion). In
the event of any inconsistency between the terms and conditions of this
Agreement and the terms and conditions of any form of letter of credit
application or
39
CHAR1\1713543v7

--------------------------------------------------------------------------------



other agreement submitted by the applicable Borrower to, or entered into by the
applicable Borrower with, the Issuing Bank relating to any Letter of Credit, the
terms and conditions of this Agreement shall control. At the request of the
applicable Borrower, any Letter of Credit may be issued (i) designating a
Subsidiary of such Borrower as a nominal account party in respect of such Letter
of Credit, but no such designation shall in any manner limit or impair, or
relieve such Borrower of, the obligations of such Borrower hereunder and in
respect of such Letter of Credit, it being understood and agreed that, as among
the several parties to this Agreement, such Borrower shall at all times have all
of the rights and be subject to all of the obligations, duties and
responsibilities of an account party in respect thereof, or (ii) for the joint
and several account of the Borrowers. All Existing Letters of Credit shall be
deemed to have been issued pursuant hereto, and from and after the Closing Date
shall be subject to and governed by the terms and conditions hereof.
(b) Notice of Issuance; Amendment; Renewal; Extension; Certain Conditions. To
request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), the applicable Borrower shall
hand deliver or telecopy (or transmit by electronic communication, if
arrangements for doing so have been approved by the Issuing Bank) to the Issuing
Bank and the Administrative Agent on the third Business Day (or such other
period of time acceptable to the Issuing Bank) prior to the requested date of
issuance, amendment, renewal or extension a notice requesting the issuance of a
Letter of Credit, or identifying the Letter of Credit to be amended, renewed or
extended, the date of issuance, amendment, renewal or extension, the date on
which such Letter of Credit is to expire (which shall comply with subsection (c)
of this Section 2.03), the amount of such Letter of Credit, the name and address
of the beneficiary thereof and such other information as shall be necessary to
prepare, amend, renew or extend such Letter of Credit. If requested by the
Issuing Bank, such Borrower also shall submit a letter of credit application on
the Issuing Bank’s standard form in connection with any request for a Letter of
Credit. A Letter of Credit shall be issued, amended, renewed or extended only if
(and upon issuance, amendment, renewal or extension of each Letter of Credit,
the applicable Borrower shall be deemed to represent and warrant that), after
giving effect to such issuance, amendment, renewal or extension (i) the total LC
Exposure shall not exceed $50,000,000, (ii) the LC Exposure of any Revolving
Lender shall not exceed its Revolving Commitment and (iii) the aggregate
Revolving Credit Exposure shall not exceed at any time the aggregate amount of
the Revolving Commitments of the Revolving Lenders.
(c) Expiration Date. Each Letter of Credit shall expire at or prior to the close
of business on the earlier of (i) the date one year after the date of the
issuance of such Letter of Credit (or, in the case of any renewal or extension
thereof, one year after such renewal or extension), and (ii) the date that is
five Business Days prior to the Maturity Date for the Revolving Credit Facility;
provided that any Letter of Credit may provide for the renewal thereof for
additional periods not to exceed one year (which in no event extend beyond the
date referred to in clause (ii) above). Notwithstanding the foregoing, the
Issuing Bank, in its sole discretion, may issue one or more Letters of Credit,
each with
40
CHAR1\1713543v7

--------------------------------------------------------------------------------



an expiration date extending beyond the Maturity Date for the Revolving Credit
Facility (each a “Designated Letter of Credit” and, collectively, the
“Designated Letters of Credit”); provided that on or before the date that is 30
days prior to the Maturity Date for the Revolving Credit Facility, to the extent
that any Designated Letter of Credit remains outstanding, the applicable
Borrower shall Cash Collateralize the aggregate then undrawn and unexpired
amount of all Designated Letters of Credit outstanding at such time. In the
event that the applicable Borrower fails to Cash Collateralize the outstanding
Designated Letters of Credit by the date that is 30 days prior to the Maturity
Date, each such outstanding Designated Letter of Credit shall automatically be
deemed drawn in full and such Borrower shall be deemed to have requested a
Revolving Credit Advance to be funded by the Revolving Lenders on such date to
reimburse such drawing (with the proceeds of such Revolving Credit Advance being
used to Cash Collateralize outstanding Designated Letters of Credit as set forth
above) in accordance with Section 2.03(e). The funding by a Revolving Lender of
its pro rata share of such Revolving Credit Advance to Cash Collateralize the
outstanding Designated Letters of Credit on the date that is 30 days prior to
the Maturity Date for the Revolving Credit Facility shall be deemed payment by
such Revolving Lender in respect of its participation in each such Designated
Letter of Credit.
(d) Participations. By the issuance of a Letter of Credit (or an amendment to a
Letter of Credit increasing the amount thereof) and without any further action
on the part of the Issuing Bank or the Revolving Lenders, the Issuing Bank
issuing one or more Letters of Credit hereby grants to each Revolving Lender,
and each Revolving Lender hereby acquires from the Issuing Bank, a participation
in each such Letter of Credit equal to such Revolving Lender’s Revolving
Commitment Percentage of the aggregate amount available to be drawn under such
Letter of Credit. In consideration and in furtherance of the foregoing, each
Revolving Lender hereby absolutely and unconditionally agrees to pay to the
Administrative Agent, for the account of the Issuing Bank, such Revolving
Lender’s Revolving Commitment Percentage of each LC Disbursement made by the
Issuing Bank and not reimbursed on or before the date due as provided in
subsection (e) of this Section 2.03, or of any reimbursement payment required to
be refunded to the applicable Borrower for any reason. Each Revolving Lender
acknowledges and agrees that its obligation to acquire participations pursuant
to this subsection (d) in respect of Letters of Credit is absolute and
unconditional and shall not be affected by any circumstance whatsoever,
including any amendment, renewal or extension of any Letter of Credit or the
occurrence and continuance of a Default or reduction or termination of the
Revolving Commitments, and that each such payment shall be made without any
offset, abatement, withholding or reduction whatsoever.
(e) Reimbursement. If the Issuing Bank shall make any LC Disbursement in respect
of a Letter of Credit, the applicable Borrower shall reimburse such LC
Disbursement by paying to the Issuing Bank an amount equal to such LC
Disbursement (i) not later than 2:00 p.m. (New York City time) on the date that
such LC Disbursement is made, if such Borrower shall have received notice of
such LC Disbursement prior to 10:00 a.m. (New York City time) on such date, or
(ii) if such notice has not been
41
CHAR1\1713543v7

--------------------------------------------------------------------------------



received by such Borrower prior to 10:00 a.m. (New York City time) on such LC
Disbursement date, then not later than 2:00 p.m. (New York City time) on (x) the
Business Day on which such Borrower receives such notice, if such notice is
received prior to 10:00 a.m. (New York City time) on such day of receipt, or (y)
the Business Day immediately following the day on which such Borrower receives
such notice, if such notice is not received prior to 10:00 a.m. (New York City
time) on such day of receipt; provided that such Borrower may, subject to the
conditions to borrowing set forth herein, request in accordance with Section
2.02 that such payment be financed with a Revolving Credit Advance in an
equivalent amount and, to the extent so financed, such Borrower’s obligation to
make such payment shall be discharged and replaced by the resulting Revolving
Credit Advance. If such Borrower fails to make such payment when due, the
Issuing Bank shall notify the Administrative Agent and the Administrative Agent
shall notify each Revolving Lender of the applicable LC Disbursement, the
payment then due from such Borrower in respect thereof and such Revolving
Lender’s Revolving Commitment Percentage thereof. Promptly following receipt of
such notice, each Revolving Lender shall pay to the Administrative Agent its
Revolving Commitment Percentage of the payment then due from such Borrower, in
the same manner as provided in Section 2.02 with respect to Revolving Credit
Advances made by such Revolving Lender (and Section 2.02 shall apply, mutatis
mutandis, to the payment obligations of the Revolving Lenders), and the
Administrative Agent shall promptly pay to the Issuing Bank the amounts so
received by it from the Revolving Lenders; provided that such Borrower shall
remain obligated to pay interest on such LC Disbursement until the Issuing Bank
is reimbursed for such LC Disbursement in accordance with clause (h) of this
Section 2.03. Promptly following receipt by the Administrative Agent of any
payment from such Borrower pursuant to this subsection, the Administrative Agent
shall distribute such payment to the Issuing Bank or, to the extent that
Revolving Lenders have made payments pursuant to this subsection to reimburse
the Issuing Bank, then to such Revolving Lenders and the Issuing Bank as their
interests may appear. Any payment made by a Revolving Lender pursuant to this
subsection to reimburse the Issuing Bank for any LC Disbursement (including the
funding of Revolving Credit Advances as contemplated above) shall constitute a
Revolving Credit Advance and the applicable Borrower shall be deemed to have
reimbursed the Issuing Bank as of date of such payment and the Revolving Lenders
shall be deemed to have extended, and such Borrower shall be deemed to have
accepted, a Revolving Credit Advance in the aggregate principal amount of such
payment without any further action on the part of any party, provided that if
any such payment is not deemed to be the funding of a Revolving Credit Advance
for any reason, such payment shall constitute the funding of such Revolving
Lender’s participation in the applicable LC Disbursement.
(f) Obligations Absolute. Each applicable Borrower’s obligation to reimburse LC
Disbursements as provided in subsection (e) of this Section 2.03 shall be
absolute, unconditional and irrevocable, and shall be performed strictly in
accordance with the terms of this Agreement under any and all circumstances
whatsoever and irrespective of:
42
CHAR1\1713543v7

--------------------------------------------------------------------------------



(i) any lack of validity or enforceability of any Letter of Credit or this
Agreement, or any term or provision therein;
(ii) any amendment or waiver of or any consent to departure from all or any of
the provisions of any Letter of Credit or this Agreement;
(iii) the existence of any claim, set-off, defense or other right that any
Borrower, any other party guaranteeing, or otherwise obligated with, any
Borrower, any Subsidiary or other Affiliate thereof or any other Person, other
than payment in full of all amounts due and payable, may at any time have
against the beneficiary under any Letter of Credit, the Issuing Bank, the
Administrative Agent or any Lender or any other Person, whether in connection
with this Agreement or any other related or unrelated agreement or transaction;
(iv) any draft or other document presented under a Letter of Credit proving to
be forged, fraudulent or invalid in any respect or any statement therein being
untrue or inaccurate in any respect;
(v) payment by the Issuing Bank under a Letter of Credit against presentation of
a draft or other document that does not comply with the terms of such Letter of
Credit; and
(vi) any other act or omission to act or delay of any kind of the Issuing Bank,
the Lenders, the Administrative Agent or any other Person or any other event or
circumstance whatsoever, whether or not similar to any of the foregoing, that
might, but for the provisions of this Section 2.03, constitute a legal or
equitable discharge of such Borrower’s obligations hereunder, other than payment
in full of all amounts due and payable.
Neither the Administrative Agent, the Lenders nor the Issuing Bank nor any of
their Affiliates, directors, officers, employees and agents, shall have any
liability or responsibility by reason of or in connection with the issuance or
transfer of any Letter of Credit or any payment or failure to make any payment
thereunder, including any of the circumstances specified in clauses (i) through
(vi) above, as well as any error, omission, interruption, loss or delay in
transmission or delivery of any draft, notice or other communication under or
relating to any Letter of Credit (including any document required to make a
drawing thereunder), any error in interpretation of technical terms or any
consequence arising from causes beyond the control of the Issuing Bank; provided
that the foregoing (including the circumstance specified in clause (v) above)
shall not be construed to excuse the Issuing Bank from liability to such
Borrower to the extent of any direct damages (as opposed to consequential
damages, claims in respect of which are hereby waived by the Borrowers to the
extent permitted by applicable law) suffered by such Borrower that are caused by
the Issuing Bank’s failure to exercise the agreed standard of care (as set forth
below) with respect to any Letter of Credit. The parties hereto expressly agree
that the Issuing Bank shall have exercised the agreed standard of care in the
absence of gross negligence or willful misconduct on the part of the Issuing
Bank. Without limiting the generality of the foregoing, it is understood that
the Issuing Bank may accept documents that appear on their face
43
CHAR1\1713543v7

--------------------------------------------------------------------------------



to be in substantial compliance with the terms of a Letter of Credit, without
responsibility for further investigation, regardless of any notice or
information to the contrary, and may make payment upon presentation of documents
that appear on their face to be in substantial compliance with the terms of such
Letter of Credit; provided that the Issuing Bank shall have the right, in its
sole discretion, to decline to accept such documents and to make such payment if
such documents are not in strict compliance with the terms of such Letter of
Credit.
(g) Disbursement Procedures. The Issuing Bank shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit. Such Issuing Bank shall promptly notify the
Administrative Agent and such Borrower for whose account such Letter of Credit
was issued by telephone (confirmed by telecopy) of such demand for payment and
whether the Issuing Bank has made or will make an LC Disbursement thereunder;
provided that any failure to give or delay in giving such notice shall not
relieve such Borrower of its obligation to reimburse the Issuing Bank and the
Lenders with respect to any such LC Disbursement.
(h) Interim Interest. If the Issuing Bank shall make any LC Disbursement, unless
the applicable Borrower shall reimburse (including with the proceeds of
Revolving Credit Advances as provided in subsection (e) of this Section 2.03) or
shall be deemed to have reimbursed such LC Disbursement in full on the date such
LC Disbursement is made, the unpaid amount thereof shall bear interest, for each
day from and including the date such LC Disbursement is made to but excluding
the date that such Borrower reimbursed such LC Disbursement at the rate per
annum specified in Section 2.07(a)(i), provided that, if such Borrower fails to
reimburse (including with the proceeds of Revolving Credit Advances as provided
in subsection (e) of this Section 2.03) such LC Disbursement when due pursuant
to subsection (e) of this Section 2.03, then Section 2.07(b)(ii) shall apply.
Interest accrued pursuant to this subsection shall be for the account of the
Issuing Bank, except that interest accrued on and after the date of payment by
any Revolving Lender pursuant to subsection (e) of this Section 2.03 to
reimburse the Issuing Bank shall be for the account of such Revolving Lender to
the extent of such payment.
(i) Replacement of the LC Commitment of the Issuing Bank. Subject to the
provisions of Section 2.22 of this Agreement, all or a portion of the LC
Commitment of the Issuing Bank may be replaced at any time with an LC Commitment
from a new Issuing Bank that is a Revolving Lender selected by Rayonier, which
agrees to act pursuant to a written agreement among the Borrowers, such new
Issuing Bank and the Administrative Agent in form and substance acceptable to
all parties thereto (with notice to the Issuing Bank whose LC Commitment is
being replaced); provided, however, that the Administrative Agent shall review
any such proposed agreement for form only and not with respect to the identity
of any successor Issuing Bank or the identity of the Issuing Bank to be
replaced. The Administrative Agent shall notify the Lenders of any such
replacement of the LC Commitment of the Issuing Bank. At the time any such
replacement shall become effective, the Borrowers shall pay all unpaid fees
accrued and payable pursuant to Section 2.04(c) for the account of the Issuing
Bank whose LC
44
CHAR1\1713543v7

--------------------------------------------------------------------------------



Commitment is being replaced. From and after the effective date of any such
replacement, (i) the Issuing Bank succeeding to the LC Commitment being replaced
shall have all the rights and obligations of the Issuing Bank under this
Agreement with respect to its LC Commitment (and its Letters of Credit to be
issued by it on such effective date or thereafter), and (ii) references herein
to the term “Issuing Bank” shall be deemed to refer to such successor or to any
previous Issuing Bank, or to such successor and the previous Issuing Bank, as
the context shall require. After the replacement of the LC Commitment of the
Issuing Bank hereunder, the Issuing Bank whose LC Commitment was replaced shall
remain a party hereto and shall continue to have all the rights and obligations
of the Issuing Bank under this Agreement with respect to Letters of Credit
issued by it prior to such replacement that remain outstanding after the
effective date of such replacement but shall not be required to issue additional
Letters of Credit in excess of its remaining LC Commitment (if any).
SECTION 2.04. Fees.
(a) Unused Commitment Fee. (i) The Borrowers agree, jointly and severally,
subject to Section 2.22(a)(iii) of this Agreement, to pay to the Administrative
Agent for the ratable account of each Revolving Lender an Unused Commitment Fee
on the daily average amount by which the Revolving Commitment of such Revolving
Lender exceeds the outstanding principal balance of amount of Revolving Credit
Advances made by such Revolving Lender and such Lender’s LC Exposure, and, with
respect to the Swing Line Lender only, its Swing Line Loans from the Closing
Date until the Maturity Date for the Revolving Credit Facility at a rate per
annum in effect from time to time as set forth in the definition of “Applicable
Margin” in Section 1.01 for the “Unused Commitment Fee”, payable in arrears
quarterly on the first Business Day of each April, July, October and January,
commencing on October 1, 2015, and on the Maturity Date for the Revolving Credit
Facility or any earlier date of termination of the Revolving Commitments or
reduction of the Revolving Commitments to zero. All Unused Commitment Fees shall
be computed on the basis of a year of 360 days and shall be payable for the
actual number of days elapsed (including the first day but excluding the last
day).
(b) Administrative Agent’s Fees. The Borrowers agree, jointly and severally, to
pay to the Administrative Agent for its own account such fees as may from time
to time be agreed between Rayonier and the Administrative Agent.
(c) Participation and Fronting Fees. The applicable Borrower agrees, subject to
Section 2.22(a)(iii) of this Agreement, to pay (i) to the Administrative Agent
for the ratable account of each Revolving Lender, a participation fee with
respect to its participations in Letters of Credit issued for the account of
such Borrower, which shall accrue at a rate per annum equal to the Applicable
Margin for Letter of Credit Fees on such Lender’s Revolving Commitment
Percentage of the average daily aggregate Stated Amount of Letters of Credit
outstanding hereunder for the account of such Borrower during the period from
and including the Closing Date to but excluding the date on which such Revolving
Lender ceases to have any LC Exposure, and (ii) to each Issuing Bank for
45
CHAR1\1713543v7

--------------------------------------------------------------------------------



its own account, a fronting fee equal to 0.125% of the Stated Amount of each
Letter of Credit issued (or if previously issued, extended or renewed) by such
Issuing Bank for the account of such Borrower, as well as such Issuing Bank’s
standard fees with respect to the issuance, amendment, renewal or extension of
any such Letter of Credit or processing of drawings thereunder. Participation
fees shall be payable in arrears quarterly on the first Business Day of April,
July, October and January of each year, commencing on the first such date to
occur after the Closing Date, and fronting fees shall be payable at the time of
issuance, amendment, renewal or extension of any Letter of Credit; provided that
all such fees shall be payable on the Maturity Date for the Revolving Credit
Facility and any such fees accruing after the Maturity Date for the Revolving
Credit Facility shall be payable on demand. Any other fees payable to an Issuing
Bank pursuant to this subsection shall be payable promptly after demand. All
participation fees shall be computed on the basis of a year of 360 days and
shall be payable for the actual number of days elapsed (including the first day
but excluding the last day).
(d) All fees payable hereunder shall be paid on the dates due, in immediately
available funds, to the Administrative Agent for the benefit of the parties
entitled thereto. Fees paid shall not be refundable under any circumstances.
SECTION 2.05. Termination or Reduction of the Commitments. Rayonier shall have
the right, upon at least three Business Days’ notice to the Administrative
Agent, to terminate in whole or permanently reduce ratably in part the unused
portions of (a) the respective Revolving Commitments of the Revolving Lenders
and/or (b) the respective unused Term Loan Commitments of the Term Loan Lenders,
provided that each partial reduction shall be in the aggregate amount of
$5,000,000 or an integral multiple of $1,000,000 in excess thereof.
SECTION 2.06. Repayment of Advances. The applicable Borrower shall repay to the
Administrative Agent the aggregate principal amount of the Advances of a class
of Advances made to such Borrower that are then outstanding on the Maturity Date
for such Class of Advances for the ratable benefit of the applicable Class of
Lenders.
SECTION 2.07. Interest on Advances.
(a) Scheduled Interest. The applicable Borrower shall pay interest on the unpaid
principal amount of each Advance owing to each Lender from the date of such
Advance until such principal amount shall be paid in full, at the following
rates per annum:
(i) Alternate Base Rate Advances. (A) In the case of a Revolving Credit Advance,
during such periods as such Advance is an Alternate Base Rate Advance, a rate
per annum equal at all times to the sum of (y) the Alternate Base Rate in effect
from time to time plus (z) the Applicable Margin for Revolving Credit Advances
that are Alternate Base Rate Advances in effect from time to time, (B) in the
case of a Term Loan Advance, during such periods as such Advance is an Alternate
Base Rate Advance, a rate per annum equal at all times to the sum of (y) the
Alternate Base Rate in effect from time to time plus (z) the
46
CHAR1\1713543v7

--------------------------------------------------------------------------------



Applicable Margin for Term Loan Advances that are Alternate Base Rate Advances
in effect from time to time and (C) in the case of a 2016 Incremental Term Loan
Advance, during such periods as such Advance is an Alternate Base Rate Advance,
a rate per annum equal at all times to the sum of (y) the Alternate Base Rate in
effect from time to time plus (z) the Applicable Margin for 2016 Incremental
Term Loan Advances that are Alternate Base Rate Advances in effect from time to
time, in each case of (A), (B) and (C) of this clause (i), payable in arrears
quarterly on the first Business Day of each April, July, October and January,
during such periods.
(ii) Eurodollar Rate Advances. (A) In the case of a Revolving Credit Advance,
during such periods as such Advance is a Eurodollar Rate Advance, a rate per
annum equal at all times during each Interest Period for such Advance to the sum
of (y) the Eurodollar Rate for such Interest Period for such Advance plus (z)
the Applicable Margin for Revolving Credit Advances that are Eurodollar Rate
Advances in effect from time to time, (B) in the case of a Term Loan Advance,
during such periods as such Advance is a Eurodollar Rate Advance, a rate per
annum equal at all times during each Interest Period for such Advance to the sum
of (y) the Eurodollar Rate for such Interest Period for such Advance plus (z)
the Applicable Margin for Term Loan Advances that are Eurodollar Rate Advances
in effect from time to time and (C) in the case of a 2016 Incremental Term Loan
Advance, during such periods as such Advance is a Eurodollar Rate Advance, a
rate per annum equal at all times during each Interest Period for such Advance
to the sum of (y) the Eurodollar Rate for such Interest Period for such Advance
plus (z) the Applicable Margin for 2016 Incremental Term Loan Advances that are
Eurodollar Rate Advances in effect from time to time, in each case of (A), (B)
or (C) of this clause (ii), payable in arrears on the last day of such Interest
Period and, if such Interest Period has a duration of more than three months, on
each day that occurs during such Interest Period every three months from the
first day of such Interest Period and on the date such Advance shall be
Converted or paid in full.
(iii) Swing Line Loans. Swing Line Loans shall bear interest at a rate per annum
equal at all times to the Alternate Base Rate then in effect, plus the
Applicable Margin for Revolving Credit Advances that are Alternate Base Rate
Advances.
(b) Default Interest. At any time during which any Borrower shall fail (i) to
pay any principal of any Advance, any interest on any Advance or make any other
payment in connection with this Agreement or any other Loan Document when the
same becomes due and payable, or (ii) to perform or observe any term, covenant
or agreement contained in Section 5.04, the Administrative Agent may, and upon
the request of the Required Lenders shall, require the Borrowers to pay interest
(“Default Interest”) on (A) the unpaid principal amount of each Advance owing to
each Lender by such Borrower, payable in arrears on the dates referred to in
clause (a)(i) or (a)(ii) above, at a rate per
47
CHAR1\1713543v7

--------------------------------------------------------------------------------



annum equal at all times to 2% per annum above the rate per annum required to be
paid on such Advance pursuant to clause (a)(i) or (a)(ii) above, and (B) to the
fullest extent permitted by law, the amount of any interest, fee or other amount
payable hereunder that is not paid when due, from the date such amount shall be
due until such amount shall be paid in full, payable in arrears on the date such
amount shall be paid in full and on demand, at a rate per annum equal at all
times to 2% per annum above the rate per annum required to be paid on Advances
that are Alternate Base Rate Advances pursuant to clause (a)(i)(A) above,
provided, however, that following acceleration of the Advances pursuant to
Section 6.01, Default Interest shall accrue and be payable hereunder whether or
not previously required by the Administrative Agent.
(c) Cost of Funds True-up. On the date that is four (4) years after the Second
Amendment Effective Date (or if such date is not a Business Day, the next
succeeding Business Day) (the “Reset Date”), the Administrative Agent (i) shall
determine the difference (in basis points), if any, between the Reset Date Cost
of Funds (as defined below) as of such Reset Date and the Second Amendment
Effective Date Cost of Funds (as defined below) and (ii) thereafter shall
promptly notify the Lenders and Rayonier of such difference by delivering a
certificate in substantially the form of Exhibit G (or in such other form as is
mutually acceptable to the Administrative Agent and Rayonier). With respect only
to the calculation of interest on Term Loan Advances, the Eurodollar Rate (as
otherwise determined in accordance with the definition thereof, and giving
effect, for all purposes of this Section 2.07(c), to any Benchmark Replacement
and any Benchmark Replacement Conforming Changes) for any Interest Period shall
be increased or decreased, as applicable, by the amount of such difference (in a
like amount of basis points), which increase or decrease shall commence from and
as of such Reset Date and shall remain in effect until the Maturity Date for the
Term Loan Facility; provided that, for the avoidance of doubt, in no event shall
any decrease in the Eurodollar Rate pursuant to the terms hereof result in an
Applicable Margin of less than 1.50% with respect to Term Loan Advances.
Notwithstanding anything to the contrary herein or in any other Loan Document,
such Eurodollar Rate increase or decrease shall be automatic and shall not
require an amendment to this Agreement or the consent of any Lender. As used in
this Section 2.07(c):
“Second Amendment Effective Date Cost of Funds” means, as of the Second
Amendment Effective Date, 55 basis points, which is the amount by which (x) the
Floating Note Rate exceeds the (y) the Eurodollar Rate for an Interest Period of
one month, in each case determined as of the date that is two (2) Business Days
prior to the Second Amendment Effective Date.
“Floating Note Rate” means, as of any date of determination, the estimated
funding cost (not the actual sale price), including standard underwriting fees,
for new four-year debt securities issued by the Farm Credit Funding Corporation
into the primary market based on market observations on such date indicated at
approximately 9:30 a.m., Eastern time; it being understood that such indications
represent the Farm Credit Funding Corporation’s best estimate of the cost of new
48
CHAR1\1713543v7

--------------------------------------------------------------------------------



debt issuances based on a combination of daily surveys of selected farm credit
selling group members (participating bond dealers) and ongoing monitoring of the
fixed income markets for actual, recent, primary market issuance by other
government-sponsored institutions of similar bonds and notes and pricing within
related derivative markets, particularly the interest rate swap market.
Historical information on such funding costs is available, for the prior week,
on the Farm Credit Funding Corporation’s website
(http://www.farmcreditfunding.com/ffcb_live/fundingCostIndex.html) under the
“Output” tab of the most recent spreadsheet.
“Reset Date Cost of Funds” means, as of the Reset Date, the amount (in basis
points and which amount shall be set forth as a negative number if the amount in
the following clause (x) is less than the amount in the following clause (y)),
if any, by which (x) the Floating Note Rate differs from (y) the Eurodollar Rate
(giving effect to any Benchmark Replacement and any Benchmark Replacement
Conforming Changes) for an Interest Period of one month, in each case determined
as of the date that is two (2) Business Days prior to the Reset Date.
By way of example, assuming the Second Amendment Effective Date Cost of Funds is
15 basis points, (A) if the Reset Date Cost of Funds as of the Reset Date is 35
basis points, then the Eurodollar Rate for any Interest Period (with respect
only to the calculation of interest on Term Loan Advances) shall be increased by
20 basis points commencing from and as of the Reset Date, and (B) if the Reset
Date Cost of Funds as of the Reset Date is -5 basis points (i.e., the Floating
Note Rate is 5 basis points less than the Eurodollar Rate for an Interest Period
of one month, in each case as of the Reset Date), then the Eurodollar Rate for
any Interest Period (with respect only to the calculation of interest on Term
Loan Advances) shall be decreased by 20 basis points commencing from and as of
the Reset Date.
SECTION 2.08. Computation of Interest.
(a) The interest on Alternate Base Rate Advances, when calculated based upon the
Prime Rate, shall be calculated on the basis of a 365/366 day year for the
actual days elapsed and all other interest shall be calculated on the basis of a
360-day year for the actual days elapsed. The Administrative Agent shall as soon
as practicable notify Rayonier and the Lenders of each determination of a
Eurodollar Rate. Any change in the interest rate on an Advance resulting from a
change in the Alternate Base Rate or the Eurodollar Rate shall become effective
as of the opening of business on the day on which such change becomes effective.
The Administrative Agent shall, as soon as practicable, notify Rayonier and the
Lenders of the effective date and the amount of each such change in interest
rate.
49
CHAR1\1713543v7

--------------------------------------------------------------------------------



(b) Each determination of an interest rate by the Administrative Agent pursuant
to any provision of this Agreement shall be conclusive and binding on the
Borrowers and the Lenders in the absence of manifest error.
SECTION 2.09. Eurodollar Rate Unavailable; Effect of Benchmark Transition Event.
(a) Inability to Determine Rate; Cost. If prior to the commencement of any
Interest Period for any Advance proposed to be a Eurodollar Rate Advance:
(i) the Administrative Agent determines (which determination shall be conclusive
and binding absent manifest error) that either Dollar deposits are not being
offered to banks in the London interbank Eurodollar Rate market or that adequate
and reasonable means do not exist for ascertaining the Eurodollar Rate for such
Interest Period; provided that, no Benchmark Transition Event or Early Opt-In
Election shall have occurred at such time; or


(ii) the Required Lenders determine (which determination shall be conclusive and
binding absent manifest error) that the Eurodollar Rate for such Interest Period
will not adequately and fairly reflect the cost to such Lenders of making or
maintaining the Eurodollar Rate Advances for such Interest Period;
then the Administrative Agent shall give notice thereof to Rayonier and the
Lenders as promptly as practicable thereafter and, until the Administrative
Agent notifies Rayonier and the Lenders that the circumstances giving rise to
such notice no longer exist, (A) any request to Convert any Alternate Base Rate
Advance to, or continue any Eurodollar Rate Advance at, the Eurodollar Rate
shall be ineffective, and (B) the Alternate Base Rate shall apply to any and all
Advances upon the expiration of the Interest Period applicable thereto.
(b) Effect of Benchmark Transition Event.
(i) Benchmark Replacement. Notwithstanding anything to the contrary herein or in
any other Loan Document, upon the occurrence of a Benchmark Transition Event or
an Early Opt-in Election, as applicable, the Administrative Agent and Rayonier
may amend this Agreement to replace the Eurodollar Rate with a Benchmark
Replacement. Any such amendment with respect to a Benchmark Transition Event
will become effective at 5:00 p.m. on the fifth (5th) Business Day after the
Administrative Agent has posted such proposed amendment to all Lenders and
Rayonier so long as the Administrative Agent has not received, by such time,
written notice of objection to such amendment from Lenders comprising the
Required Lenders. Any such amendment with respect to an Early Opt-in Election
will become effective on the date that Lenders comprising the Required Lenders
have delivered to the Administrative Agent written notice that such Required
Lenders accept such amendment. No
50
CHAR1\1713543v7

--------------------------------------------------------------------------------



replacement of the Eurodollar Rate with a Benchmark Replacement pursuant to this
Section 2.09(b) will occur prior to the applicable Benchmark Transition Start
Date.
(ii) Benchmark Replacement Conforming Changes. In connection with the
implementation of a Benchmark Replacement, the Administrative Agent will have
the right to make Benchmark Replacement Conforming Changes from time to time
and, notwithstanding anything to the contrary herein or in any other Loan
Document, any amendments implementing such Benchmark Replacement Conforming
Changes will become effective without any further action or consent of any other
party to this Agreement.
(iii) Notices; Standards for Decisions and Determinations. The Administrative
Agent will promptly notify Rayonier and the Lenders of (A) any occurrence of a
Benchmark Transition Event or an Early Opt-in Election, as applicable, and its
related Benchmark Replacement Date and Benchmark Transition Start Date, (B) the
implementation of any Benchmark Replacement, (C) the effectiveness of any
Benchmark Replacement Conforming Changes and (D) the commencement or conclusion
of any Benchmark Unavailability Period. Any determination, decision or election
that may be made by the Administrative Agent or Lenders pursuant to this Section
2.09(b) including any determination with respect to a tenor, rate or adjustment
or of the occurrence or non-occurrence of an event, circumstance or date and any
decision to take or refrain from taking any action, will be conclusive and
binding absent manifest error and may be made in its or their sole discretion
and without consent from any other party hereto, except, in each case, as
expressly required pursuant to this Section 2.09(b).
(iv) Benchmark Unavailability Period. Upon Rayonier’s receipt of notice of the
commencement of a Benchmark Unavailability Period, the applicable Borrower may
revoke any request for a Borrowing at the Eurodollar Rate of, Conversion to or
continuation of Eurodollar Rate Advances to be made, Converted or continued
during any Benchmark Unavailability Period and, failing that, the applicable
Borrower will be deemed to have Converted any such request into a request for an
Advance of or Conversion to Alternate Base Rate Advances. During any Benchmark
Unavailability Period, the component of the Alternate Base Rate based upon the
Eurodollar Rate will not be used in any determination of Alternate Base Rate.
SECTION 2.10. Conversion of Advances.
(a) Optional Conversion. Any Borrower may on any Business Day, upon notice given
to the Administrative Agent not later than 11:00 a.m. (New York City time) on
the third Business Day prior to the date of the proposed Conversion and subject
to the provisions of Sections 2.09 and 2.13, Convert Advances of a Class that
are of one Type owed by such Borrower and comprising the same Borrowing into
such Advances of the other Type; provided, however, that any Conversion of
Eurodollar Rate Advances into
51
CHAR1\1713543v7

--------------------------------------------------------------------------------



Alternate Base Rate Advances shall be made only on the last day of an Interest
Period for such Eurodollar Rate Advances, any Conversion of Alternate Base Rate
Advances into Eurodollar Rate Advances shall be in an amount not less than the
minimum amount specified for Borrowings of such Class of Advances in Section
2.01 or any Incremental Term Loan Amendment pursuant to Section 2.25 and no
Conversion of any such Advances shall result in more separate Borrowings than
permitted under Section 2.02(b). Each such notice of a Conversion shall, within
the restrictions specified above, specify (i) the date of such Conversion, (ii)
the Advances to be Converted, and (iii) if such Conversion is into Eurodollar
Rate Advances, the duration of the initial Interest Period for each such
Advance. Each notice of Conversion shall be irrevocable and binding on such
Borrower.
(b) Mandatory Conversion. (i) On the date on which the aggregate unpaid
principal amount of Eurodollar Rate Advances comprising any Borrowing shall be
reduced, by payment or prepayment or otherwise, to less than $5,000,000, such
Advances shall automatically Convert into Alternate Base Rate Advances, and (ii)
upon the occurrence and during the continuance of any Event of Default, (x) each
Eurodollar Rate Advance will automatically, on the last day of the then existing
Interest Period therefor, Convert into an Alternate Base Rate Advance, and (y)
the obligation of the Lenders to make, or to Convert Advances into, Eurodollar
Rate Advances shall be suspended.
SECTION 2.11. Prepayments of Advances. Any Borrower may, upon notice to the
Administrative Agent (a “Prepayment Notice”) no later than 11:00 a.m. (New York
City time) on the Business Day of the proposed date of the prepayment in the
case of Alternate Base Rate Advances of any Class and on the third Business Day
prior to the proposed date of the prepayment in the case of Eurodollar Rate
Advances of any Class, in each case stating the proposed date and aggregate
principal amount of the prepayment of Advances of such Class, and if such notice
is given such Borrower shall, prepay the outstanding principal amount of the
Class of Advances owed by such Borrower comprising part of the same Borrowing of
such Class specified by such Borrower in such notice in whole or ratably in
part, together with accrued interest to the date of such prepayment on the
principal amount prepaid; provided, however, that (x) each partial prepayment
shall be in an aggregate principal amount not less than $5,000,000 or an
integral multiple of $1,000,000 in excess thereof, (y) in the event of any such
prepayment of a Eurodollar Rate Advance, such Borrower shall be obligated to
reimburse the Lenders in respect thereof pursuant to Section 2.23, provided,
further, however, that if an Event of Default has occurred and is continuing,
rather than any such prepayment being applied to the Class of Advances specified
in the Prepayment Notice or as otherwise directed by the Borrower, such
prepayment shall be applied in the same manner as payments received are applied
after an exercise of remedies pursuant to Section 6.01.
SECTION 2.12. Increased Costs.
(a) Increased Costs Generally. If any Change in Law shall:
(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of,
52
CHAR1\1713543v7

--------------------------------------------------------------------------------



deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement reflected in the Eurodollar Rate) or
the Issuing Bank;
(ii) subject any Lender or the Issuing Bank to any tax of any kind whatsoever
with respect to this Agreement, any Letter of Credit, any participation in a
Letter of Credit or any Eurodollar Rate Advance made by it, or change the basis
of taxation of payments to such Lender or the Issuing Bank in respect thereof
(except for Indemnified Taxes or Other Taxes covered by Section 2.15 and the
imposition of, or any change in the rate of, any Excluded Tax payable by such
Lender or the Issuing Bank); or
(iii) impose on any Lender or the Issuing Bank or the London interbank market
any other condition, cost or expense affecting this Agreement or Eurodollar Rate
Advances made by such Lender or any Letter of Credit or participation therein;
and the result of any of the foregoing shall be to increase the cost to such
Lender of making, converting to, continuing or maintaining any Eurodollar Rate
Advance or of maintaining its obligation to make any such Advance, or to
increase the cost to such Lender or the Issuing Bank of participating in,
issuing or maintaining any Letter of Credit (or of maintaining its obligation to
participate in or to issue any Letter of Credit), or to reduce the amount of any
sum received or receivable by such Lender or Issuing Bank hereunder (whether of
principal, interest or any other amount) then, upon request of such Lender or
Issuing Bank, the Borrowers will pay to such Lender or Issuing Bank, as the case
may be, such additional amount or amounts as will compensate such Lender or
Issuing Bank, as the case may be, for such additional costs incurred or
reduction suffered.
(b) Capital Requirements. If any Lender or Issuing Bank determines that any
Change in Law affecting such Lender or Issuing Bank or any lending office of
such Lender or Issuing Bank or such Lender’s or Issuing Bank’s holding company,
if any, regarding capital or liquidity requirements, has or would have the
effect of reducing the rate of return in any material respect on such Lender’s
or Issuing Bank’s capital or liquidity or on the capital or liquidity of such
Lender’s or Issuing Bank’s holding company, if any, as a consequence of this
Agreement, the Commitments of such Lender or the Advances made by a Lender, or
participations in Letters of Credit or Swing Line Loans, or the Letters of
Credit issued by the Issuing Bank, to a level below that which such Lender or
Issuing Bank or such Lender’s or Issuing Bank’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s or
Issuing Bank’s policies and the policies of such Lender’s or Issuing Bank’s
holding company with respect to capital adequacy and liquidity requirements),
then from time to time the Borrowers will pay to such Lender or Issuing Bank,
jointly and severally, as the case may be, such additional amount or amounts as
will compensate such Lender or Issuing Bank or such Lender’s or Issuing Bank’s
holding company for any such reduction suffered.
53
CHAR1\1713543v7

--------------------------------------------------------------------------------



(c) Certificates for Reimbursement. A certificate of a Lender or Issuing Bank
setting forth the amount or amounts necessary to compensate such Lender or
Issuing Bank or its holding company, as the case may be, as specified in clause
(a) or (b) of this Section 2.12 and delivered to Rayonier, shall be conclusive
absent manifest error. The Borrowers shall pay such Lender or Issuing Bank,
jointly and severally, as the case may be, the amount shown as due on any such
certificate within ten (10) days after receipt thereof.
(d) Delay in Requests. Failure or delay on the part of any Lender or Issuing
Bank to demand compensation pursuant to this Section 2.12 shall not constitute a
waiver of such Lender’s or Issuing Bank’s right to demand such compensation;
provided that no Borrower shall be required to compensate a Lender or Issuing
Bank pursuant to this Section 2.12 for any increased costs incurred or
reductions suffered more than six (6) months prior to the date that such Lender
or Issuing Bank, as the case may be, notifies Rayonier of the Change in Law
giving rise to such increased costs or reductions, and of such Lender’s or
Issuing Bank’s intention to claim compensation therefor (except that, if the
Change in Law giving rise to such increased costs or reductions is retroactive,
then the six (6) month period referred to above shall be extended to include the
period of retroactive effect thereof).
SECTION 2.13. Illegality. Notwithstanding any other provision of this Agreement,
if any Lender shall notify the Administrative Agent that the introduction of or
any change in or in the interpretation of any law or regulation makes it
unlawful, or any central bank or other Governmental Authority asserts that it is
unlawful, for any Lender or its Eurodollar Lending Office to perform its
obligations hereunder to make Eurodollar Rate Advances or to fund or maintain
Eurodollar Rate Advances hereunder, (i) the obligation of the Lenders to make,
or to Convert Advances into, Eurodollar Rate Advances shall be suspended until
the Administrative Agent shall notify Rayonier and the Lenders that the
circumstances causing such suspension no longer exist, and (ii) each Borrower
shall forthwith prepay in full all Eurodollar Rate Advances of such Borrower
then outstanding, together with interest accrued thereon, unless such Borrower,
within five (5) Business Days of notice from the Administrative Agent, Converts
all Eurodollar Rate Advances of such Borrower then outstanding into Alternate
Base Rate Advances in accordance with Section 2.10.
SECTION 2.14. Payments.
(a) The Borrowers shall make each payment hereunder, irrespective of any right
of counterclaim or set-off, not later than 12:00 Noon (New York City time) on
the day when due in Dollars to the Administrative Agent at the Administrative
Agent’s Account in same day funds. The Administrative Agent will promptly
thereafter cause to be distributed like funds relating to: (i) the payment or
prepayment of principal of a Class of Advances to the Lenders of such Class
ratably in accordance with the respective unpaid principal amount of the
Advances of such Class held by them for the account of their respective
Applicable Lending Offices; (ii) the payment of interest on a Class of Advances
to the Lenders of such Class ratably in accordance with the amounts of interest
54
CHAR1\1713543v7

--------------------------------------------------------------------------------



on such Class of Advances then due and payable to the respective Class of
Lenders for the account of their respective Applicable Lending Offices, (iii)
the payment of the fees under Section 2.04(a)(i) and Section 2.04(c)(i) to the
Revolving Lenders ratably according to the amounts of their respective Revolving
Commitments for the account of their respective Applicable Lender Offices, (iv)
the payment of fees under Section 2.04(a)(ii) to the Term Loan Lenders ratably
according to the amounts of their Term Loan Commitments then outstanding for the
account of their respective Applicable Lender Offices, (v) the payment of fees
under Section 2.04(c)(ii) to the Issuing Bank, to the Issuing Bank, and (vi)  to
the payment of any other amount payable to any Lender or Issuing Bank to such
Lender for the account of its Applicable Lending Office or the Issuing Bank, in
each case to be applied in accordance with the terms of this Agreement. Upon its
acceptance of an Assignment and Assumption and recording of the information
contained therein in the Register pursuant to Section 8.07(c), from and after
the effective date specified in such Assignment and Assumption, the
Administrative Agent shall make all payments hereunder and under the Notes in
respect of the interest assigned thereby to the Lender assignor and the Lender
assignee thereunder in accordance with such Assignment and Assumption, on a pro
rata basis and subject to all appropriate adjustments in such payments for
periods prior to such effective date. All payments of principal, interest, fees
and other amounts in respect of the Swing Line Loans shall be for the account of
the Swing Line Lender only (except to the extent any Revolving Lender shall have
acquired and funded a participating interest in any Swing Line Loan, in which
case such payments shall be pro rata in accordance with such participating
interest).
(b) Except as otherwise provided herein, whenever any payment hereunder or under
the Notes shall be stated to be due on a day other than a Business Day, such
payment shall be made on the next succeeding Business Day, and such extension of
time shall in such case be included in the computation of payment of interest or
Unused Commitment Fee, as the case may be; provided, however, that, if such
extension would cause payment of interest on or principal of Eurodollar Rate
Advances to be made in the next following calendar month, such payment shall be
made on the next preceding Business Day.
SECTION 2.15. Taxes.
(a) Payments Free of Taxes. Any and all payments by or on account of any
obligation of any Borrower hereunder or under any other Loan Document shall be
made free and clear of and without reduction or withholding for any Indemnified
Taxes or Other Taxes, provided that if any Borrower shall be required by
applicable law to deduct any Indemnified Taxes (including any Other Taxes) from
such payments, then (i) the sum payable shall be increased as necessary so that
after making all required deductions (including deductions applicable to
additional sums payable under this Section 2.15) the Administrative Agent, each
Lender or the Issuing Bank, as the case may be, receives an amount equal to the
sum it would have received had no such deductions been made, (ii) the applicable
Borrower shall make such deductions, and (iii) the applicable Borrower
55
CHAR1\1713543v7

--------------------------------------------------------------------------------



shall timely pay the full amount deducted to the relevant Governmental Authority
in accordance with applicable law.
(b) Payment of Other Taxes by the Borrowers. Without limiting the provisions of
paragraph (a) above, the Borrowers shall timely pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable law.
(c) Indemnification by the Borrowers. The applicable Borrower shall indemnify
the Administrative Agent, each Lender and the Issuing Bank, within ten (10) days
after demand therefor, for the full amount of any Indemnified Taxes or Other
Taxes (including Indemnified Taxes or Other Taxes imposed or asserted on or
attributable to amounts payable under this Section 2.15) paid by the
Administrative Agent, such Lender or the Issuing Bank, as the case may be, and
any penalties, interest and reasonable expenses arising therefrom or with
respect thereto, whether or not such Indemnified Taxes or Other Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
A certificate as to the amount of such payment or liability delivered to
Rayonier by a Lender or Issuing Bank (with a copy to the Administrative Agent),
or by the Administrative Agent on its own behalf or on behalf of a Lender or
Issuing Bank, shall be conclusive absent manifest error.
(d) Evidence of Payments. As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by any Borrower to a Governmental Authority,
such Borrower shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.
(e) Status of Lenders. Any Foreign Lender that is entitled to an exemption from
or reduction of withholding tax under the law of the jurisdiction in which any
Borrower is resident for tax purposes, or any treaty to which such jurisdiction
is a party, with respect to payments hereunder or under any other Loan Document
shall deliver to Rayonier (with a copy to the Administrative Agent), at the time
or times prescribed by applicable law or reasonably requested by Rayonier, the
applicable Borrower or the Administrative Agent, such properly completed and
executed documentation prescribed by applicable law as will permit such payments
to be made without withholding or at a reduced rate of withholding. In addition,
any Lender, if requested by Rayonier, the applicable Borrower or the
Administrative Agent, shall deliver such other documentation prescribed by
applicable law or reasonably requested by the Rayonier, the applicable Borrower
or the Administrative Agent as will enable Rayonier, the applicable Borrower or
the Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements.
Without limiting the generality of the foregoing, any Foreign Lender shall
deliver to Rayonier and the Administrative Agent (in such number of copies as
shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the request of Rayonier, the applicable
56
CHAR1\1713543v7

--------------------------------------------------------------------------------



Borrower or the Administrative Agent, but only if such Foreign Lender is legally
entitled to do so), whichever of the following is applicable:
(i) duly completed copies of Internal Revenue Service Form W-8BEN claiming
eligibility for benefits of an income tax treaty to which the United States of
America is a party,
(ii) duly completed copies of Internal Revenue Service Form W-8ECI,
(iii) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under section 881(c) of the Code, (x) a certificate to the
effect that such Foreign Lender is not (A) a “bank” within the meaning of
section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of the
applicable Borrower within the meaning of section 881(c)(3)(B) of the Code, or
(C) a “controlled foreign corporation” described in section 881(c)(3)(C) of the
Code, and (y) duly completed copies of Internal Revenue Service Form W-8BEN, or
(iv) any other form prescribed by applicable law as a basis for claiming
exemption from or a reduction in United States Federal withholding tax duly
completed together with such supplementary documentation as may be prescribed by
applicable law to permit the applicable Borrower to determine the withholding or
deduction required to be made.
(f) Treatment of Certain Refunds. If the Administrative Agent, a Lender or the
Issuing Bank determines, in its sole discretion, that it has received a refund
of any Taxes or Other Taxes as to which it has been indemnified by the Borrowers
or with respect to which any Borrower has paid additional amounts pursuant to
this Section 2.15, it shall pay to such Borrower an amount equal to such refund
(but only to the extent of indemnity payments made, or additional amounts paid,
by such Borrower under this Section 2.15 with respect to the Taxes or Other
Taxes giving rise to such refund), net of all out-of-pocket expenses of the
Administrative Agent, such Lender or Issuing Bank, as the case may be, and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund); provided that the Borrowers, upon the
request of the Administrative Agent, such Lender or Issuing Bank, agree to repay
the amount paid over to the applicable Borrower (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) to the
Administrative Agent, such Lender or Issuing Bank in the event the
Administrative Agent, such Lender or Issuing Bank is required to repay such
refund to such Governmental Authority. This paragraph shall not be construed to
require the Administrative Agent, any Lender or the Issuing Bank to make
available its tax returns (or any other information relating to its taxes that
it deems confidential) to any Borrower or any other Person.
SECTION 2.16. Sharing of Payments, Etc. If any Lender shall, by exercising any
right of set-off or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of its Advances or other obligations hereunder
resulting in such Lender receiving
57
CHAR1\1713543v7

--------------------------------------------------------------------------------



payment of a proportion of the aggregate amount of its Advances and accrued
interest thereon or other such obligations greater than its pro rata share
thereof as provided herein, then the Lender receiving such greater proportion
shall (a) notify the Administrative Agent of such fact, and (b) purchase (for
cash at face value) participations in the Advances and such other obligations of
the other Lenders, or make such other adjustments as shall be equitable, so that
the benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Advances and other amounts owing them; provided that:
(i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest; and
(ii) the provisions of this paragraph shall not be construed to apply to (x) any
payment made by any Borrower pursuant to and in accordance with the express
terms of this Agreement (including the application of funds arising from the
existence of a Defaulting Lender), or (y) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Advances or participations in LC Disbursements or Swing Line Loans to any
assignee or participant, other than to a Borrower or any Subsidiary thereof (as
to which the provisions of this paragraph shall apply).
Each Borrower hereby consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against each
Borrower rights of set-off and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of each Borrower in the amount
of such participation.
SECTION 2.17. Evidence of Debt.
(a) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of each Borrower to such Lender
resulting from each Advance owing to such Lender from time to time, including
the amounts of principal and interest payable and paid to such Lender from time
to time hereunder in respect of Advances. Each Borrower agrees that upon notice
by any Lender to any Borrower (with a copy of such notice to the Administrative
Agent) to the effect that a Note is required or appropriate in order for such
Lender to evidence (whether for purposes of pledge, enforcement or otherwise)
the Advances owing to, or to be made by, such Lender, such Borrower shall
promptly execute and deliver to such Lender (i) in the case of Revolving Credit
Advances, a Revolving Credit Note payable to the order of such Lender in a
principal amount up to the Revolving Commitment of such Lender, (ii) in the case
of Term Loan Advances, a Term Loan Note payable to the order of such Lender in a
principal amount up to the Term Loan Commitment of such Lender, (iii) in the
case of 2016 Incremental Term Loan Advances, a 2016 Incremental Term Loan Note
payable to the order of such Lender in a principal amount up to the amount of
the 2016 Incremental
58
CHAR1\1713543v7

--------------------------------------------------------------------------------



Term Loan Advances of such Lender and (iv) in the case of Swing Line Loans, a
Swing Line Note payable to the order of the Swing Line Lender in a principal
amount up to the Swing Line Commitment.
(b) The Register maintained by the Administrative Agent pursuant to Section
8.07(c) shall include a control account, and a subsidiary account for each
Lender, in which accounts (taken together) shall be recorded (i) the date and
amount of each Borrowing made hereunder, the applicable Borrower thereof, the
Type of Advances comprising such Borrowing and, if appropriate, the Interest
Period applicable thereto, (ii) the terms of each Assignment and Assumption
delivered to and accepted by it, (iii) the amount of any principal or interest
due and payable or to become due and payable from each Borrower to each Lender
hereunder, and (iv) the amount of any sum received by the Administrative Agent
from each Borrower hereunder and each Lender’s share thereof.
(c) Entries made in good faith by the Administrative Agent in the Register
pursuant to subsection (b) above, and by each Lender in its account or accounts
pursuant to subsection (a) above, shall be prima facie evidence of the amount of
principal and interest due and payable or to become due and payable from each
Borrower to, in the case of the Register, each Lender and, in the case of such
account or accounts, such Lender, under this Agreement, absent manifest error;
provided, however, that the failure of the Administrative Agent or such Lender
to make an entry, or any finding that an entry is incorrect, in the Register or
such account or accounts shall not limit or otherwise affect the obligations of
any Borrower under this Agreement.
SECTION 2.18. Use of Proceeds. The proceeds of the Advances shall be available
(and each Borrower agrees that it shall use such proceeds) for ongoing working
capital needs and general corporate purposes of the applicable Borrower and its
Subsidiaries (including, without limitation, acquisitions and repayment of
Debt). The Letters of Credit are to be used for the general corporate purposes
of the applicable Borrower.
SECTION 2.19. Swing Line Loans.
(a) Swing Line Commitments. Subject to the terms and conditions hereof and
relying upon the agreements of the Lenders set forth in this Section 2.19, the
Swing Line Lender shall make Swing Line Loans to each Borrower at any time or
from time to time after the date hereof to, but not including, the Maturity Date
for the Revolving Credit Facility; provided, that after giving effect to any
such Swing Line Loan, (i) the aggregate amount of Swing Line Loans shall not
exceed the Swing Line Commitment, and (ii) the aggregate Revolving Credit
Exposure shall not exceed the Revolving Commitments. Each request by the
Borrower for a Swing Line Loan shall be deemed to be a representation by the
Borrower that it shall be in compliance with the proviso at the end of the
preceding sentence and with Section 3.02 after giving effect to the requested
Swing Line Loan. Within such limits of time and amount and subject to the other
provisions of this Agreement, each Borrower may borrow, repay and reborrow Swing
Line Loans in accordance with to this Section 2.19. No Borrower shall use the
proceeds of any Swing Line Loan to refinance any outstanding Swing Line Loan.
59
CHAR1\1713543v7

--------------------------------------------------------------------------------



(b) Cash Management Arrangements. Each Borrower and the Swing Line Lender may
enter into a cash management agreement providing for the automatic advance by
the Swing Line Lender of Swing Line Loans under the conditions set forth in such
agreement, which conditions shall be in addition to the conditions set forth
herein.
(c) Swing Line Loan Requests. Except as otherwise provided herein, any Borrower
may from time to time prior to the Maturity Date for the Revolving Credit
Facility request that the Swing Line Lender to make Swing Line Loans by delivery
to the Swing Line Lender (with a copy to the Administrative Agent) not later
than 12:00 noon (New York time) (or such later time as the applicable cash
management agreement, if any, may permit or otherwise as the Swing Line Lender
in its sole discretion may agree) on the proposed date of Borrowing of a duly
completed Notice of Borrowing, or by telephonic request promptly followed by a
duly executed Notice of Borrowing. Each telephonic request and related Notice of
Borrowing shall be irrevocable and shall specify the proposed date of such
Borrowing and the principal amount of such Swing Line Loan. Promptly after
receipt of any telephonic or written request for a Swing Line Loan, the Swing
Line Lender will confirm with the Administrative Agent that the Administrative
Agent received a copy of the same and, if not, provide the Administrative Agent
with information regarding the requested Swing Line Loan.
(d) Making Swing Line Loans. So long as the Swing Line Lender has not received
timely telephonic or written notice from the Administrative Agent that one or
more conditions precedent to the making of a Swing Line Loan under this Section
have not been satisfied, the Swing Line Lender, after receipt by it of a Notice
of Borrowing in accordance with Section 2.19(c), shall fund such Swing Line Loan
to the applicable Borrower in U.S. Dollars and immediately available funds in
the manner specified by the applicable Borrower prior to 2:00 p.m. (New York
time) or as otherwise agreed in any applicable cash management agreement on the
date of Borrowing.
(e) Borrowings to Repay Swing Line Loans. The Swing Line Lender may, at its
option, exercisable at any time for any reason whatsoever, demand repayment of
the Swing Line Loans with the proceeds of a Borrowing of Revolving Credit
Advances under Section 2.01(a), and each Revolving Lender shall make a Revolving
Credit Advance in an amount equal to such Revolving Lender’s ratable portion of
the aggregate principal amount of the outstanding Swing Line Loans, plus, if the
Swing Line Lender so requests, accrued interest thereon, provided, that no
Revolving Lender shall be obligated in any event to make Revolving Credit
Advances in excess of its Revolving Commitment. Revolving Credit Advances made
pursuant to the preceding sentence shall bear interest at the Alternate Base
Rate then in effect plus the Applicable Margin for Revolving Credit Advances
that are Alternate Base Rate Advances and shall be deemed to have been properly
requested in accordance with Section 2.02(a) without regard to any of the
requirements of that provision. Each Revolving Lender acknowledges and agrees
that its obligations to fund Revolving Credit Advances pursuant to this
Section 2.19(e) and/or to acquire participations pursuant to Section 2.19(f) in
respect of Swing Line Loans are absolute and unconditional and shall not be
affected by any circumstance whatsoever,
60
CHAR1\1713543v7

--------------------------------------------------------------------------------



including the occurrence and continuance of a Default or an Event of Default or
any failure by a Borrower to satisfy any of the conditions set forth in
Section 3.02. The Swing Line Lender shall provide notice to the Revolving
Lenders that such Revolving Credit Advances are to be made under this
Section 2.19 and of the apportionment among the Revolving Lenders, and the
Revolving Lenders shall be unconditionally obligated to fund such Revolving
Credit Advances (whether or not the conditions specified in Section 3.02 are
then satisfied) by the time the Swing Line Lender so requests, which shall not
be earlier than 2:00 p.m. (New York time) on the Business Day next after the
date the Revolving Lenders receive such notice from the Swing Line Lender. The
Swing Line Lender may, at its option, exercisable by delivery of written notice
to the applicable Borrower at any time after the date that is ten (10) Business
Days after the date on which any Swing Line Loan is made, for any reason
whatsoever, demand repayment by such Borrower of such Swing Line Loan, together
with all outstanding interest thereon, and such Borrower shall make such
repayment no later than three (3) Business Days following receipt of such
notice. Notwithstanding anything herein or in any other Loan Document to the
contrary, the Borrowers shall repay the entire outstanding principal amount of
Swing Line Loans, if any, together with all outstanding interest thereon and
unpaid fees with respect thereto, on the Maturity Date for the Revolving Credit
Facility.
(f) Risk Participations in Swing Line Loans. Immediately upon the making of each
Swing Line Loan, each Revolving Lender shall be deemed to, and hereby
irrevocably and unconditionally agrees to, purchase from the Swing Line Lender,
without recourse or warranty, an undivided interest and participation in such
Swing Line Loan in an amount equal to such Revolving Lender’s Revolving
Commitment Percentage of the principal amount of such Swing Line Loan, and such
interest and participation may be recovered from such Revolving Lender together
with interest thereon at the Alternate Base Rate for Revolving Credit Advances
for each day during the period commencing on the date of demand and ending on
the date such amount is received (subject to the limitation in clause (e) above
that no Lender shall be obligated in any event to make Revolving Credit Advances
in excess of its Revolving Commitment).
SECTION 2.20. Mitigation Obligations; Replacement of Lenders.
(a) Designation of a Different Lending Office. If any Lender requests
compensation under Section 2.12, or requires any Borrower to pay additional
amounts to any Lender or any Governmental Authority for the account of any
Lender pursuant to Section 2.15, then such Lender shall (at the request of such
Borrower) use reasonable efforts to designate a different lending office for
funding or booking its Advances hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the judgment of such Lender, such designation or assignment (i) would eliminate
or reduce amounts payable pursuant to Section 2.12 or Section 2.15, as the case
may be, in the future, and (ii) would not subject such Lender to any
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender. The applicable Borrower hereby agrees to pay all reasonable costs and
expenses incurred by any Lender in connection with any such designation or
assignment.
61
CHAR1\1713543v7

--------------------------------------------------------------------------------



(b) Replacement of Lenders. If any Lender requests compensation under Section
2.12, or if any Borrower is required to pay additional amounts to any Lender or
any Governmental Authority for the account of any Lender pursuant to Section
2.15 and, in each case, such Lender has declined or is unable to designate a
different lending office in accordance with Section 2.20(a), or if any Lender is
a Defaulting Lender or a Non-Consenting Lender, then the applicable Borrower
may, at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in, and
consents required by, Section 8.07), all of its interests, rights and
obligations under this Agreement and the related Loan Documents to an Eligible
Assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment); provided that:
(i) the applicable Borrower shall have paid to the Administrative Agent the
assignment fee (if any) specified in Section 8.07;
(ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Advances and funded participations in LC
Disbursements and Swing Line Loans that have not been repaid, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder and under
the other Loan Documents (including any amounts under Section 2.23 from the
assignee (to the extent of such outstanding principal and accrued interest and
fees) or the applicable Borrower (in the case of all other amounts));
(iii) in the case of any such assignment resulting from a claim for compensation
under Section 2.12 or payments required to be made pursuant to Section 2.15,
such assignment will result in a reduction in such compensation or payments
thereafter;
(iv) such assignment does not conflict with applicable law; and
(v) in the case of any assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent.
A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the applicable Borrower to require such assignment and
delegation cease to apply.
SECTION 2.21. Cash Collateral. At any time that there shall exist a Defaulting
Lender that is a Revolving Lender, within one (1) Business Day following the
written request of the Administrative Agent or the Issuing Bank (with a copy to
the Administrative Agent), the Borrowers shall, jointly and severally, Cash
Collateralize the Issuing Bank’s Fronting Exposure with respect to such
Defaulting Lender (determined after giving effect to Section 2.22(a)(iv) and any
Cash Collateral provided by such Defaulting Lender) in an amount not less than
the Minimum Collateral Amount.
62
CHAR1\1713543v7

--------------------------------------------------------------------------------



(a) Grant of Security Interest. Each Borrower, and to the extent provided by any
Defaulting Lender that is a Revolving Lender, such Defaulting Lender, hereby
grants to the Administrative Agent, for the benefit of the Issuing Bank, and
agrees to maintain, a first priority security interest in all such Cash
Collateral as security for the Defaulting Lenders’ obligation to fund
participations in respect of LC Obligations, to be applied pursuant to clause
(b) below. If at any time the Administrative Agent determines that Cash
Collateral is subject to any right or claim of any Person other than the
Administrative Agent and the Issuing Bank as herein provided (other than Liens
of the types described in clause (a) of the definition of “Permitted Liens”), or
that the total amount of such Cash Collateral is less than the Minimum
Collateral Amount, the applicable Borrower will, promptly upon demand by the
Administrative Agent, pay or provide to the Administrative Agent additional Cash
Collateral in an amount sufficient to eliminate such deficiency (after giving
effect to any Cash Collateral provided by the Defaulting Lender).
(b) Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under this Section 2.21 or Section 2.22 in
respect of Letters of Credit shall be applied to the satisfaction of the
Defaulting Lender’s obligation to fund participations in respect of LC
Obligations (including, as to Cash Collateral provided by a Defaulting Lender,
any interest accrued on such obligation) for which the Cash Collateral was so
provided, prior to any other application of such property as may otherwise be
provided for herein.
(c) Termination of Requirement. Cash Collateral (or the appropriate portion
thereof) provided to reduce the Issuing Bank’s Fronting Exposure shall no longer
be required to be held as Cash Collateral pursuant to this Section 2.21
following (i) the elimination of the applicable Fronting Exposure (including by
the termination of Defaulting Lender status of the applicable Lender), or (ii)
the determination by the Administrative Agent and the Issuing Bank that there
exists excess Cash Collateral; provided that, subject to Section 2.22, the
Person providing Cash Collateral and the Issuing Bank may agree that Cash
Collateral shall be held to support future anticipated Fronting Exposure or
other obligations.
SECTION 2.22. Defaulting Lenders. (a) Defaulting Lender Adjustments.
Notwithstanding anything to the contrary contained in this Agreement, if any
Lender becomes a Defaulting Lender, then, until such time as such Lender is no
longer a Defaulting Lender, to the extent permitted by applicable law:
(i) Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definitions of Required Class Lenders and
Required Lenders.
(ii) Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
63
CHAR1\1713543v7

--------------------------------------------------------------------------------



Article VI or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 8.05 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent in its capacity as Administrative Agent hereunder; second, if such
Defaulting Lender is a Revolving Lender, to the payment on a pro rata basis of
any amounts owing by such Defaulting Lender to the Issuing Bank or the Swing
Line Lender hereunder; third, if such Defaulting Lender is a Revolving Lender,
to Cash Collateralize the Issuing Bank’s Fronting Exposure with respect to such
Defaulting Lender in accordance with Section 2.21; fourth, as Rayonier may
request (so long as no Default or Event of Default exists), to the funding of
any Advance in respect of which such Defaulting Lender has failed to fund its
portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
Rayonier, to be held in a deposit account and released pro rata in order to (x)
satisfy such Defaulting Lender’s potential future funding obligations with
respect to Advances under this Agreement, and (y) if such Defaulting Lender is a
Revolving Lender, Cash Collateralize the Issuing Bank’s future Fronting Exposure
with respect to such Defaulting Lender with respect to future Letters of Credit
issued under this Agreement, in accordance with Section 2.21; sixth, to the
payment of any amounts owing to the Lenders, the Swing Line Lender or the
Issuing Bank as a result of any judgment of a court of competent jurisdiction
obtained by any Lender, the Swing Line Lender or the Issuing Bank against such
Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement; seventh, so long as no Default or Event of
Default exists, to the payment of any amounts owing to any Borrower as a result
of any judgment of a court of competent jurisdiction obtained by such Borrower
against such Defaulting Lender as a result of such Defaulting Lender’s breach of
its obligations under this Agreement; and eighth, to such Defaulting Lender or
as otherwise directed by a court of competent jurisdiction; provided that if (x)
such payment is a payment of the principal amount of any Revolving Credit
Advances or LC Disbursements in respect of which such Defaulting Lender has not
fully funded its appropriate share, and (y) such Revolving Credit Advances were
made or the related Letters of Credit were issued at a time when the conditions
set forth in Section 3.02 were satisfied or waived, such payment shall be
applied solely to pay the Revolving Credit Advances of, and LC Disbursements
owed to, all Non-Defaulting Lenders on a pro rata basis prior to being applied
to the payment of any Revolving Credit Advances of, or LC Disbursements owed to,
such Defaulting Lender until such time as all Revolving Credit Advances and
funded and unfunded participations in LC Obligations and Swing Line Loans are
held by the Lenders pro rata in accordance with the Revolving Commitments under
the Revolving Credit Facility without giving effect to Section 2.22(a)(iv). Any
payments, prepayments or other amounts paid or payable to a Defaulting Lender
that are applied (or held) to pay amounts owed by a Defaulting Lender or to post
Cash Collateral pursuant to this Section 2.22(a)(ii) shall be deemed paid to and
64
CHAR1\1713543v7

--------------------------------------------------------------------------------



redirected by such Defaulting Lender, and each Lender irrevocably consents
hereto.
(iii) Certain Fees.
(A) Notwithstanding anything in Section 2.04(a) to the contrary, no Defaulting
Lender shall be entitled to receive any Unused Commitment Fee payable under
Section 2.04(a) for any period during which that Lender is a Defaulting Lender
(and the Borrowers shall not be required to pay any such fee that otherwise
would have been required to have been paid to that Defaulting Lender).
(B) Notwithstanding anything in Section 2.04(c) to the contrary, each Defaulting
Lender that is a Revolving Lender shall be entitled to receive participation
fees with respect to Letters of Credit under Section 2.04(c)(i) for any period
during which that Lender is a Defaulting Lender only to the extent allocable to
its Revolving Commitment Percentage of the stated amount of Letters of Credit
for which it has provided Cash Collateral pursuant to Section 2.21.
(C) With respect to any Unused Commitment Fee payable under Section 2.04(a)(i)
and, participation fees payable under Section 2.04(c)(i) not required to be paid
to any Defaulting Lender pursuant to clause (A) or clause (B) above, the
Borrowers, jointly and severally, shall (x) pay to each Non-Defaulting Lender
that is a Revolving Lender that portion of any such fee otherwise payable to
such Defaulting Lender with respect to such Defaulting Lender’s participation in
LC Obligations that has been reallocated to such Non-Defaulting Lender pursuant
to clause (iv) below, (y) pay to the Issuing Bank the amount of any such fee
otherwise payable to such Defaulting Lender to the extent allocable to the
Issuing Bank’s Fronting Exposure to such Defaulting Lender, and (z) not be
required to pay the remaining amount of any such fee.
(iv) Reallocation of Participations to Reduce Fronting Exposure. In the case of
a Defaulting Lender that is a Revolving Lender, all or any part of such
Defaulting Lender’s participation in LC Obligations and in Swing Line Loans
shall be reallocated among the Non-Defaulting Lenders that are Revolving Lenders
in accordance with their respective Revolving Commitment Percentages (calculated
without regard to such Defaulting Lender’s Revolving Commitment) but only to the
extent that (x) the conditions set forth in Section 3.02 are satisfied at the
time of such reallocation (and, unless any Borrower shall have otherwise
notified the Administrative Agent at such time, the Borrowers shall be deemed to
have represented and warranted that such conditions are satisfied at such time),
and (y) such reallocation does not cause the aggregate Revolving Credit Exposure
of any Non-Defaulting Lender to exceed such Non-Defaulting Lender’s Revolving
Commitment. Subject to Section 8.16, no reallocation hereunder shall
65
CHAR1\1713543v7

--------------------------------------------------------------------------------



constitute a waiver or release of any claim of any party hereunder against a
Defaulting Lender arising from that Revolving Lender having become a Defaulting
Lender, including any claim of a Non-Defaulting Lender as a result of such
Non-Defaulting Lender’s increased exposure following such reallocation.
(v) Cash Collateral; Repayment of Swing Line Loans. If the reallocation
described in clause (iv) above cannot, or can only partially, be effected, the
Borrowers shall, without prejudice to any right or remedy available to it
hereunder or under law, (x) first, prepay Swing Line Loans in an amount equal to
the Swing Line Lender’s Fronting Exposure and (y) second, Cash Collateralize the
Issuing Bank’s Fronting Exposure in accordance with the procedures set forth in
Section 2.21.
(b) Defaulting Lender Cure. If the Borrowers, the Administrative Agent, the
Swing Line Lender and the Issuing Bank agree in writing that a Lender is no
longer a Defaulting Lender, the Administrative Agent will so notify the parties
hereto, whereupon as of the effective date specified in such notice and subject
to any conditions set forth therein (which in the case of a Defaulting Lender
that is a Revolving Lender may include arrangements with respect to any Cash
Collateral), that Lender will, to the extent applicable, purchase at par that
portion of outstanding Advances of the other Lenders or take such other actions
as the Administrative Agent may determine to be necessary to cause, as
applicable, (i) the Revolving Credit Advances and funded and unfunded
participations in Letters of Credit and Swing Line Loans to be held pro rata by
the Revolving Lenders in accordance with their respective Revolving Commitment
Percentages (without giving effect to Section 2.22(a)(iv)), (ii) the Term Loan
Commitments, if any remain at such time, of the Term Loan Lenders to be held in
accordance with their respective Term Loan Commitments, (iii) the Term Loan
Advances to be held by the Term Loan Lenders pro rata as if there had been no
Defaulting Lender, (iv) the Incremental Term Loan Advances of each Incremental
Term Loan Facility to be held by the Incremental Term Loan Lenders of such Class
pro rata as if there had been no Defaulting Lenders of such Class, whereupon
such Lender will cease to be a Defaulting Lender; provided that no adjustments
will be made retroactively with respect to fees accrued or payments made by or
on behalf of any Borrower while that Lender was a Defaulting Lender; and
provided, further, that except to the extent otherwise expressly agreed by the
affected parties, no change hereunder from Defaulting Lender to Lender will
constitute a waiver or release of any claim of any party hereunder arising from
that Lender’s having been a Defaulting Lender.
(c) Termination of Defaulting Lender. The Borrowers may terminate the unused
amount of the Commitment of any Lender that is a Defaulting Lender upon not less
than five (5) Business Days’ prior notice to the Administrative Agent (which
shall promptly notify the Lenders thereof), and in such event the provisions of
Section 2.22(a)(ii) will apply to all amounts thereafter paid by the Borrowers
for the account of such Defaulting Lender under this Agreement (whether on
account of principal, interest, fees, indemnity or other amounts); provided that
(i) no Event of Default shall have occurred
66
CHAR1\1713543v7

--------------------------------------------------------------------------------



and be continuing, and (ii) such termination shall not be deemed to be a waiver
or release of any claim any Borrower, the Administrative Agent, the Swing Line
Lender the Issuing Bank, or any Lender may have against such Defaulting Lender.
(d) New Swing Line Loans/Letters of Credit. So long as any Revolving Lender is a
Defaulting Lender, (i) the Swing Line Lender shall not be required to fund any
Swing Line Loans unless it is satisfied that it will have no Fronting Exposure
after giving effect to such Swing Line Loan and (ii) the Issuing Bank shall not
be required to issue, extend, renew or increase any Letter of Credit unless it
is satisfied that it will have no Fronting Exposure after giving effect thereto.
SECTION 2.23. Breakage. The Borrowers shall, jointly and severally, indemnify
each Lender against any loss or expense that such Lender may sustain or incur as
a consequence of any event, other than a default by such Lender in the
performance of its obligations hereunder (but including, for the avoidance of
doubt, any loss or expense incurred as result of an assignment and delegation by
a Lender under Section 2.20(b) of this Agreement), which results in (a) such
Lender receiving or being deemed to receive any amount on account of the
principal of any Eurodollar Rate Advance prior to the end of the Interest Period
in effect therefor, (b) the conversion of any Eurodollar Rate Advance to an
Alternate Base Rate Advance, or the conversion of the Interest Period with
respect to any Eurodollar Rate Advance, in each case other than on the last day
of the Interest Period in effect therefor, or (c) any Eurodollar Rate Advance to
be made by such Lender (including any Eurodollar Rate Advance to be made
pursuant to a conversion or continuation under Section 2.10) not being made
after notice of such Advance shall have been given by any Borrower hereunder
(which indemnified amount shall include, without limitation, any loss, cost or
expense incurred by reason of the liquidation or reemployment of deposits or
other funds acquired by such Lender to fund the Advance to be made by such
Lender as part of such Borrowing when such Advance, as a result of such failure,
is not made on such date) (any of these events being called a “Breakage Event”).
In the case of any Breakage Event, such loss shall include an amount equal to
the excess, as reasonably determined by such Lender, of (i) its cost of
obtaining funds for the Eurodollar Rate Advance that is the subject of such
Breakage Event for the period from the date of such Breakage Event to the last
day of the Interest Period in effect (or that would have been in effect) for
such Advance over (ii) the amount of interest likely to be realized by such
Lender in redeploying the funds released or not utilized by reason of such
Breakage Event for such period. A certificate of any Lender setting forth any
amount or amounts which such Lender is entitled to receive pursuant to this
Section 2.23 shall be delivered to Rayonier and shall be conclusive absent
manifest error.
SECTION 2.24. Administrative Agent’s Clawback. (a) Funding by Lenders;
Presumption by Administrative Agent. Unless the Administrative Agent shall have
received notice from a Lender (x) in the case of Alternate Base Rate Advances,
one (1) hour prior to the proposed time of such Borrowing for which such Lender
is required to make an Advance, and (y) otherwise, prior to the proposed date of
any Borrowing for which such Lender is required to make an Advance that such
Lender will not make available to the Administrative Agent such Lender’s share
of such Borrowing, the Administrative Agent may assume that such Lender has made
such share available on such date in accordance with Section 2.02 and may, in
reliance
67
CHAR1\1713543v7

--------------------------------------------------------------------------------



upon such assumption, make available to the applicable Borrowers a corresponding
amount. In such event, if a Lender has not in fact made its share of the
applicable Borrowing for which it is required to make an Advance available to
the Administrative Agent, then the Borrowers jointly and severally, and the
applicable Lenders severally, agree to pay to the Administrative Agent forthwith
on demand such corresponding amount with interest thereon, for each day from and
including the date such amount is made available to the applicable Borrower to
but excluding the date of payment to the Administrative Agent, at (i) in the
case of a payment to be made by such Lender, the greater of the Federal Funds
Effective Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation, and (ii) in the case of a
payment to be made by a Borrower, the interest rate at such time applicable to
Advances comprising such Borrowing. If a Borrower and such Lender shall pay such
interest to the Administrative Agent for the same or an overlapping period, then
the Administrative Agent shall promptly remit to the applicable Borrower the
amount of such interest paid by such Borrower for such period. If such Lender
pays its share of the applicable Borrowing to the Administrative Agent, then the
amount so paid shall constitute such Lender’s Advance included in such
Borrowing. Any such payment by a Borrower shall be without prejudice to any
claim any Borrower may have against a Lender that shall have failed to make such
payment to the Administrative Agent.
(b) Payments by Borrower; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from Rayonier prior to the date
on which any payment is due to the Administrative Agent for the account of any
Lenders or the Issuing Bank hereunder that the applicable Borrower will not make
such payment, the Administrative Agent may assume that the applicable Borrower
has made such payment on such date in accordance herewith and may, in reliance
upon such assumption, distribute to the Lenders to which such payment due or the
Issuing Bank, as the case may be, the amount due. In such event, if the
applicable Borrower has not in fact made such payment, then each of such Lenders
or the Issuing Bank, as the case may be, severally agrees to repay to the
Administrative Agent forthwith on demand the amount so distributed to each such
Lender or Issuing Bank, with interest thereon, for each day from and including
the date such amount is distributed to it to but excluding the date of payment
to the Administrative Agent, at the greater of the Federal Funds Effective Rate
and a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation.
SECTION 2.25. Accordion.
(a) Increase in Revolving Commitments.
(i) Accordion Option. Provided that no Event of Default or Default has occurred
and is continuing as of the request date or the effective date thereof after
giving effect thereto, the Borrowers may from time to time request an increase
in the aggregate Revolving Commitments (each an “Accordion Increase”) in
accordance with this Section 2.25(a); provided that the aggregate principal
amount of all increases to the Revolving Commitments made pursuant
68
CHAR1\1713543v7

--------------------------------------------------------------------------------



to this Section 2.25(a) shall not exceed $100,000,000 (the “Maximum Aggregate
Increase Amount”) and each requested Accordion Increase shall not be less than
$25,000,000.
(ii) Increasing Lenders; New Lenders.
(A) Offer to existing Lenders or New Lenders. Upon receipt of a request for an
Accordion Increase from a Borrower, the Administrative Agent may, in its sole
discretion, offer one or more Lenders with Revolving Commitments or new lenders
that are Eligible Assignees, the opportunity (but not the obligation), in such
amounts as the Administrative Agent shall determine in consultation with
Rayonier and subject to Rayonier’s approval (such approval not to be
unreasonably withheld or delayed), to participate in the Accordion Increase by
increasing such Lender’s Revolving Commitment or, in the case of a new lender,
by issuing a Revolving Commitment. The Administrative Agent shall have no
obligation to offer any Lender or new lender the opportunity to participate in
any such Accordion Increase and nothing herein shall prohibit the Administrative
Agent from retaining for its own account, as a Lender, all or substantially all
of such Accordion Increase. Each Lender with a Revolving Commitment that fails
to respond to such a notice in writing within the period of time provided
therein shall be deemed to have elected not to increase its Revolving
Commitment.
(B) Increasing Lenders. Each current Lender with a Revolving Commitment
increasing its Revolving Commitments in connection with an Accordion Increase
(each an “Increasing Lender”) shall confirm such agreement pursuant to an
acknowledgement in a form acceptable to the Administrative Agent, signed by it
and the Borrowers and delivered to the Administrative Agent at least five (5)
days before the effective date of such increase.
(C) New Lenders. Each new lender (if any) joining this Agreement to provide a
Revolving Commitment hereunder in connection with an Accordion Increase (each a
“New Lender”) shall be subject to the approval of the Borrowers and each of the
Administrative Agent, the Swing Line Lender and the Issuing Bank.
(D) New Lender Joinder. Each New Lender shall execute a lender joinder in a form
reasonably acceptable to the Administrative Agent and the Borrowers.
(E) Records. The Administrative Agent shall record relevant information
regarding each Accordion Increase (including information with respect to New
Lenders) in the Register in accordance with Section 8.07(c); provided, however,
that failure to make any such recordation, or
69
CHAR1\1713543v7

--------------------------------------------------------------------------------



any error in such recordation, shall not affect the Borrower’s obligations in
respect of any Revolving Credit Advances.
(iii) Facility Increase Notice. If the Administrative Agent obtains one or more
subscriptions to participate in a requested Accordion Increase after making the
offers described in Section 2.25(a)(ii)(A), the Administrative Agent shall
provide to the Borrowers and each Lender subscribing to a portion of the
Accordion Increase a notice setting forth (i) the amount of the approved
Accordion Increase and, after giving effect thereto, the aggregate Revolving
Commitments, (ii) the effective date of the approved Accordion Increase,
(iii) any fees agreed in writing by the Administrative Agent and Rayonier are
payable to the Lenders subscribing to a portion of such Accordion Increase, and
(iv) for each Lender, its respective Revolving Commitment, as determined by the
Administrative Agent in consultation with Rayonier and subject to Rayonier’s
approval (such approval not be unreasonably withheld or delayed) and Revolving
Commitment Percentage of the aggregate Revolving Commitments after giving effect
to the Accordion Increase. In addition, a fee letter may be entered into between
the Administrative Agent and Rayonier in connection with any such Accordion
Increase setting forth all fees payable to the Administrative Agent in
connection with obtaining subscriptions for, and implementation of, the
Accordion Increase, with such fees to be based upon current market conditions.
(iv) Conditions to and Implementation of an Accordion Increase. On the effective
date of an Accordion Increase:
(A) Notes; Corporate Authorization; Payment of Fees. The Borrower shall (x)
execute and deliver a replacement Revolving Credit Note for any Lender that may
require one, and (y) pay to the Administrative Agent such fees as may be
described in the Facility Increase Notice and any related fee letter attached
thereto, to be retained by the Administrative Agent or distributed to other
Lenders subscribing to the Accordion Increase, as provided therein, all of which
shall be conditions to effectiveness of the Accordion Increase;
(B) Records. The Administrative Agent shall record in its records the adjusted
Revolving Commitment and Revolving Commitment Percentage of each Increasing
Lender and New Lender, after giving effect to the Accordion Increase, and the
Borrower shall, in coordination with the Administrative Agent, repay outstanding
Revolving Credit Advances of certain Lenders and obtain additional Revolving
Credit Advances from other Revolving Lenders, in each case to the extent
necessary so that all Revolving Lenders participate in outstanding Revolving
Credit Advances under the Revolving Commitments ratably, on the basis of their
respective Revolving Commitments, after giving effect to the increase in the
70
CHAR1\1713543v7

--------------------------------------------------------------------------------



aggregate Revolving Commitments effected by implementation of the Accordion
Increase;
(C) Confirmation. The Administrative Agent shall confirm, in writing, that the
approved Accordion Increase has become effective and that the aggregate
Revolving Commitments have been increased by the amount thereof;
(D) Effective Date. On the effective date of such Accordion Increase, each
Increasing Lender and each New Lender (x) will be deemed to have purchased a
participation in each then outstanding Letter of Credit equal to its Revolving
Commitment Percentage of such Letter of Credit in accordance with Section 2.3
and the participation of each other Lender in such Letter of Credit shall be
adjusted accordingly, (y) will be deemed to have purchased a participation in
each then outstanding Swing Line Loan equal to its Revolving Commitment
Percentage of such Swing Line Loan in accordance with Section 2.19 and the
participation of each other Lender in such Swing Line Loan shall be adjusted
accordingly.
(E) Borrower Certificate. As a condition precedent to the effectiveness of any
Accordion Increase, the Borrowers shall deliver to the Administrative Agent a
certificate of each Borrower, dated as of such date and signed by the chief
executive officer, chief financial officer or a senior vice president of such
Borrower, (i) certifying and attaching all necessary resolutions, consents
and/or approvals of such Borrower approving or consenting to such Accordion
Increase and (ii) certifying that, before and after giving effect to such
Accordion Increase, (A) the representations and warranties contained in Article
IV and the other Loan Documents are true and correct in all material respects on
and as of such date as if made on and as of such date (except to the extent
applicable to an earlier date, in which case such representations and warranties
shall be true and correct in all material respects as of such earlier date and
except to the extent such representations and warranties are qualified by
materiality, in which case such representations and warranties shall be true and
correct as of such date), (B) no Default or Event of Default exists and (C)
Rayonier shall be in compliance with the covenants set forth in Section 5.04
(calculated on a pro forma basis, as of the date of the Accordion Increase but
based upon the most recently ended Fiscal Quarter for which financial statements
have been or are required to have been delivered pursuant to Section 5.01(k)).
(v) Terms of Accordion Increase. For the avoidance of doubt, each commitment
increase and/or new commitment made in connection with an Accordion Increase
shall constitute a Revolving Commitment hereunder, each advance made in
connection with an Accordion Increase shall constitute a Revolving Credit
Advance and each such commitment and advance shall be
71
CHAR1\1713543v7

--------------------------------------------------------------------------------



subject to the same terms and conditions as all other Revolving Commitments and
Revolving Credit Advances, including with respect to the Maturity Date for the
Revolving Credit Facility therefor and interest and fees thereon.
(b) Incremental Term Loans. At any time, Rayonier, ROC or, from and after
becoming a Borrower hereunder, Newco may by written notice to the Administrative
Agent elect to request the establishment of one or more incremental term loan
commitments to make incremental term loan advances (each such advance, an
“Incremental Term Loan Advance”) under one or more additional incremental term
loan facilities to be included in this Agreement (each such facility, an
“Incremental Term Loan Facility”), or commitments for additional Incremental
Term Loan Advances under any existing Incremental Term Loan Facility (such
commitments with respect to a new or existing Incremental Term Loan Facility,
each individually, an “Incremental Term Loan Commitment” and collectively, the
“Incremental Term Loan Commitments”). The aggregate amount of the Incremental
Term Loan Commitments made with respect to each new Incremental Term Loan
Facility or for any additional Incremental Term Loan Advances under any existing
Incremental Term Loan Facility shall be, in each case, at least $50,000,000.
Each such notice shall specify the date (each, an “Increased Amount Date”) on
which Rayonier, ROC or Newco proposes that any Incremental Term Loan
Commitment(s) shall be effective, which shall be a date not less than ten (10)
Business Days (or such shorter period as the Administrative Agent may agree in
its sole discretion) after the date on which such notice is delivered to
Administrative Agent. Rayonier, ROC or Newco may invite one or more Lenders or
new lenders that are Eligible Assignees to provide an Incremental Term Loan
Commitment (any such Person, an “Incremental Term Loan Lender”) for such
Incremental Term Loan Facility. Any Lender or any Incremental Term Loan Lender
offered or approached to provide an Incremental Term Loan Commitment for all or
a portion of any Incremental Term Loan Facility may elect or decline, in its
sole discretion, to provide such Incremental Term Loan Commitment. Any
Incremental Term Loan Commitment shall become effective as of such Increased
Amount Date; provided that:
(i) Subject to Section 2.25(b)(ii), no Default or Event of Default shall exist
on such Increased Amount Date before or after giving effect to (1) any
Incremental Term Loan Commitment and (2) the making of any Incremental Term Loan
Advances pursuant thereto;
(ii) the Administrative Agent and the Lenders shall have received a certificate
of each Borrower, dated as of such date and signed by the chief executive
officer, chief financial officer or a senior vice president of such Borrower,
(i) certifying and attaching all necessary resolutions, consents and/or
approvals of such Borrower approving or consenting to such new Incremental Term
Loan Facility or the making of additional Incremental Term Loan Advances under
any existing Incremental Term Loan Facility, as the case may be, and (ii)
certifying that, before and after giving effect to such new Incremental Term
Loan Facility or making of additional Incremental Term Loan Advances, as the
case
72
CHAR1\1713543v7

--------------------------------------------------------------------------------



may be, (A) the representations and warranties contained in Article IV and the
other Loan Documents are true and correct in all material respects on and as of
the Increased Amount Date (except to the extent applicable to an earlier date,
in which case such representations and warranties shall be true and correct in
all material respects as of such earlier date and except to the extent such
representations and warranties are qualified by materiality, in which case such
representations and warranties shall be true and correct as of such date)
(except that, in connection with any acquisition not prohibited hereunder, the
Incremental Term Loan Lenders may agree that certain representations and
warranties need not be true and correct on any Increased Amount Date or any date
there is a Borrowing of Incremental Term Loan Advances under the relevant
Incremental Term Loan Facility and that, in such case, the only representations
and warranties the accuracy of which will be a condition to Borrowing of
Incremental Term Loan Advances under the relevant Incremental Term Loan Facility
will be those set forth in Sections 4.01(a), (b), (c), (d), (j), (p) and (r)
(the “Specified Representations”) with respect to each Borrower (after giving
effect to such acquisition) and such of the representation and warranties made
by or on behalf of the company being acquired (or selling assets) in the
applicable acquisition agreement as are material to the interests of the
Lenders, but only to the extent that any Borrower or Subsidiary of a Borrower
that a party to such acquisition agreement has the right to terminate its
obligations, or decline to consummate the acquisition, under such acquisition
agreement as a result of a breach of such representations and warranties), (B)
no Default or Event of Default (other than as a result of any Specified
Representation having been incorrect in any material respect when made) exists
and (C) Rayonier shall be in compliance with the covenants set forth in Section
5.04 (calculated on a pro forma basis, as of Increased Amount Date but based
upon the most recently ended Fiscal Quarter for which financial statements have
been or are required to have been delivered pursuant to Section 5.01(k));
(iii) the proceeds of any Incremental Term Loan Advances shall be used solely to
finance timberland acquisitions (including, for the avoidance of doubt,
acquisitions of Persons that are engaged in the timber business) and/or to
refinance existing Debt, and to pay related fees and expenses;
(iv) each Incremental Term Loan Commitment (and the Incremental Term Loan
Advances made thereunder) shall constitute obligations of Rayonier, ROC and/or
Newco, as applicable, and shall be guaranteed with all Term Loan Advances on a
pari passu basis;
(v) after giving effect to any such Incremental Term Loan Advances (including,
for purposes of such calculation, the aggregate amount of all Accordion
Increases obtained on or prior to such date, assuming that such aggregate
Accordion Increase has been fully drawn) on a pro forma basis, Rayonier shall
have a Leverage Ratio no greater than 52.5%;
73
CHAR1\1713543v7

--------------------------------------------------------------------------------



(vi) in the case of each Incremental Term Loan Facility (the terms of which
shall be set forth in the relevant incremental term loan agreement (the
“Incremental Term Loan Amendment”)):
(A) the Incremental Term Loan Advances made under such Incremental Term Loan
Facility will mature and amortize in a manner reasonably acceptable to the
Administrative Agent, the Incremental Term Loan Lenders making such Incremental
Term Loan Advances and the applicable Borrowers, but will not in any event have
a shorter weighted average life to maturity than the remaining period until the
Maturity Date for the Revolving Credit Facility as in effect on the date of such
Incremental Term Loan Facility becomes effective or a maturity date earlier than
the Maturity Date for the Revolving Credit Facility as in effect on the date of
such Incremental Term Loan Facility becomes effective;
(B) the Applicable Margin and pricing grid, if applicable, for such Incremental
Term Loan Advances shall be determined by the Administrative Agent, the
applicable Incremental Term Loan Lenders and the applicable Borrowers on the
applicable Increased Amount Date;
(C) all other terms and conditions applicable to any Incremental Term Loan shall
be consistent with the terms and conditions applicable to the existing Term Loan
Facility; and
(D) such Incremental Term Loan Advances shall be made available only to
Rayonier, ROC and/or Newco;
(vii) [reserved];
(viii) such Incremental Term Loan Commitments shall be effected pursuant to an
Incremental Term Loan Amendment executed and delivered by the applicable
Borrower(s), the Administrative Agent and the applicable Incremental Term Loan
Lenders (which Incremental Term Loan Amendment may, without the consent of any
other Lenders or Borrower, effect such amendments to this Agreement and the
other Loan Documents as may be necessary or appropriate, in the opinion of the
Administrative Agent and the applicable Borrower(s), to effect the provisions of
this Section 2.25(b));
(ix) the Incremental Term Loan Lenders shall be included in any determination of
the Required Lenders, and, except as otherwise provided in Section 8.01 for
certain instances, the Incremental Term Loan Lenders will not constitute a
separate voting class for any purposes under this Agreement; and
(x) the applicable Borrower(s) shall pay to the Administrative Agent such fees
as may be agreed upon, based on current market conditions, to be
74
CHAR1\1713543v7

--------------------------------------------------------------------------------



retained by the Administrative Agent or distributed to Incremental Term Loan
Lenders.
On or after any Increased Amount Date on which any Incremental Term Loan
Commitment becomes effective, but within the applicable availability period and
subject to the foregoing terms and conditions, each Incremental Term Loan Lender
with an Incremental Term Loan Commitment shall make an Incremental Term Loan
Advance to the applicable Borrower in an amount equal to its Incremental Term
Loan Commitment and, if then not already a Lender, shall become a Lender
hereunder with respect to such Incremental Term Loan Commitment and the
Incremental Term Loan Advance made pursuant thereto.
Article III CONDITIONS PRECEDENT
SECTION 3.01. Conditions Precedent to Closing Date. This Agreement shall not
become effective until the date on which each of the following conditions is
satisfied (or waived in accordance with Section 8.01):
(a) Documents. The Administrative Agent shall have received each of the
following documents, each of which shall be satisfactory to the Administrative
Agent (and to the extent specified below, to each Lender) in form and substance:
(i) Executed Counterparts. From each party hereto either (A) multiple
counterparts of this Agreement, signed on behalf of such party, or (B) written
evidence satisfactory to the Administrative Agent (which may include telecopy or
electronic transmission of a signed signature page to this Agreement) that such
party has signed a counterpart of this Agreement;
(ii) Corporate Documents. Such documents and certificates as the Administrative
Agent or its counsel may reasonably request, certified as of the Closing Date as
complete and correct copies thereof by the Secretary or an Assistant Secretary
of each Borrower relating to (A) the organization, existence and good standing
of such Borrower, (B) the authorization of the execution, delivery and
performance by such Borrower of the applicable Loan Documents and of the
borrowings hereunder by such Borrower, (C) certificates as to the incumbency and
signature of each individual signing this Agreement and/or any other Loan
Document or other agreement or document contemplated hereby on behalf of the
applicable Borrower, and (D) the absence of any pending proceeding for the
dissolution or liquidation of such Borrower or threatening the existence of such
Borrower;
(iii) Guarantee. The Administrative Agent shall have received the Guarantee
Agreement substantially in the form of Exhibit C hereto and executed by duly
authorized officers of Rayonier, ROC and TRS, respectively;
(iv) Certificate as to Absence of Material Adverse Effect. A certificate signed
by the chief executive officer, chief financial officer or a senior
75
CHAR1\1713543v7

--------------------------------------------------------------------------------



vice president of each Borrower certifying that there has been no event or
circumstance since December 31, 2014 that, individually or in the aggregate, has
had or would be reasonably expected to have, either individually or in the
aggregate, a Material Adverse Effect; and
(v) Other Documents. Such other documents as the Administrative Agent or any
Lender (acting through the Administrative Agent) may reasonably request.
(b) Representations and Warranties. Each of the representations and warranties
made by each Borrower in or pursuant to the Loan Documents shall be true and
correct in all material respects on and as of such date as if made on and as of
such date (except to the extent applicable to an earlier date, in which case
such representations and warranties shall be true and correct in all material
respects as of such earlier date and except to the extent such representations
and warranties are qualified by materiality, in which case such representations
and warranties shall be true and correct as of such date).
(c) No Default. No Default or Event of Default shall have occurred and be
continuing on such date.
(d) Legal Opinions. The Administrative Agent shall have received the executed
legal opinions of (i) Rayonier’s Vice President and General Counsel, and (ii)
Alston & Bird LLP, special counsel for the Borrowers, in each case (A) dated the
Closing Date, (B) addressed to the Issuing Bank, the Swing Line Lender the
Administrative Agent and the Lenders, (C) covering such matters relating to this
Agreement and the other Loan Documents, and the transactions contemplated herein
and therein, as the Administrative Agent shall reasonably require, and (D) in
form and substance, substantively consistent with the legal opinions delivered
by such Persons in connection with the Existing Term Revolver Credit Agreement
or otherwise reasonably satisfactory to the Administrative Agent.
(e) Closing Certificate. The Administrative Agent shall have received, with a
counterpart for each Lender, a closing certificate of each Borrower
substantially in the form of Exhibit D hereto, dated as of the Closing Date.
(f) Solvency Certificate. The Administrative Agent shall have received, with a
counterpart for each Lender, a solvency certificate of Rayonier substantially in
the form of Exhibit F hereto, dated as of the Closing Date.
(g) “Know Your Customer” Information. At least five (5) Business Days prior to
the Closing Date, the Administrative Agent shall have received documentation and
other information requested in writing by the Administrative Agent at least five
(5) Business Days prior to the Closing Date that is required by bank regulatory
authorities under applicable “know your customer” and Anti-Money Laundering
rules and regulations, including, without limitation, the USA PATRIOT Act. Such
documentation shall include, without limitation, evidence satisfactory to the
Administrative Agent of (y)
76
CHAR1\1713543v7

--------------------------------------------------------------------------------



the listing of Capital Stock of Rayonier on the New York Stock Exchange, and (z)
Rayonier’s direct or indirect ownership of all of the outstanding Capital Stock
of ROC and TRS;
(h) Fees and Expenses. The Administrative Agent shall have received the fees to
be received on the Closing Date separately agreed to between the Administrative
Agent and Rayonier and shall have received reimbursement of all reasonable costs
and expenses (including reasonable fees and expenses of counsel to the
Administrative Agent) for which reasonably detailed invoices have been provided
to Rayonier at least one (1) Business Day prior to the Closing Date.
(i) Farm Credit Equities. The Administrative Agent shall have received evidence
that ROC has made a minimum equity investment of $1,000 in CoBank and a minimum
equity investment in the amount required by any other Farm Credit Lender that is
a direct Lender on the Closing Date.
(j) Repayment of Existing Debt. The Administrative Agent shall have received
evidence that the Existing Revolving Credit Agreement and the Existing Term
Revolver Credit Agreement have each been terminated, and all outstanding
obligations (excluding any breakage costs and any other contingent obligations
that survive by their express terms) thereunder have been paid in full.
(k) Existing Subsidiary Debt. The execution, delivery of, and the performance of
this Agreement by each Borrower are permitted under the terms of the Existing
Subsidiary Debt.
(l) Officer’s Certificate. The Administrative Agent shall have received from a
financial officer of Rayonier, an officer’s certificate to the effect that (i)
the execution, delivery and performance of this Agreement and the other Loan
Documents by each Borrower, and the incurrence of the indebtedness and other
obligations under the Facility will not conflict with, result in a breach of or
constitute a default under, or give rise to a right of, or result in, any
cancellation or acceleration under, any indenture, credit or loan agreement or
other material documents or instruments, or to the actual knowledge of such
financial officer, any other documents or instruments, to which any Borrower or
any of their respective Subsidiaries is party and (ii) all material governmental
and third-party consents required to effectuate the transactions contemplated by
this Agreement have been received.
(m) Litigation. The Administrative Agent shall have received a certificate from
a Responsible Officer certifying that there is no pending or, to the knowledge
of any Responsible Officer threatened in writing, action or proceeding,
including, without limitation, any Environmental Action, affecting such Borrower
or any of its Subsidiaries before any court, governmental agency or arbitrator
that could be reasonably likely to have a Material Adverse Effect.
77
CHAR1\1713543v7

--------------------------------------------------------------------------------



(n) Financial Statements. The Administrative Agent the Lenders shall have
received (a) audited consolidated financial statements of Rayonier for the
fiscal years ended December 31, 2012, 2013 and 2014, (b) unaudited interim
consolidated financial statements of Rayonier for the quarterly period ended
March 31, 2015 and (c) financial statement projections through and including the
fiscal year ending 2018, and such other financial statements, budgets, forecasts
and other financial information as to Rayonier as the Administrative Agent or
any other Lender may have required prior to the Closing Date.
(o) Additional Matters. All corporate and other proceedings, and all documents,
instruments and other legal matters in connection with the transactions
contemplated by this Agreement and the other Loan Documents shall be reasonably
satisfactory in form and substance to the Administrative Agent, and the
Administrative Agent shall have received such other documents, instruments and
legal opinions in respect of any aspect or consequence of the transactions
contemplated hereby or thereby as it shall reasonably request.
SECTION 3.02. Conditions Precedent to Each Loan Event. The agreement of each
Lender to make any Advance on the occasion of each Borrowing and the agreement
of the Issuing Bank to issue, amend, renew or extend (and of each Lender to
participate in) any Letter of Credit (the making of any such Advance or the
issuance, amendment, renewal or extension of (and the participation in) any such
Letter of Credit, a “Loan Event”) is subject to the satisfaction of the
following conditions precedent:
(a) Notice of Borrowing. Except as otherwise provided in any Incremental Term
Loan Amendment with respect to a Borrowing of Incremental Term Loans, in the
case of Advances made pursuant to Section 2.01, the Administrative Agent shall
have received a Notice of Borrowing in compliance with the terms hereof.
(b) Representations and Warranties. Except as otherwise provided in any
Incremental Term Loan Amendment with respect to a Borrowing of Incremental Term
Loans, each of the representations and warranties made by each Borrower in or
pursuant to the Loan Documents (except for the representations and warranties
specified in Section 4.01(e), (f) and (g)(i)) shall be true and correct in all
material respects on and as of such date as if made on and as of such date
(except to the extent applicable to an earlier date, in which case such
representations and warranties shall be true and correct in all material
respects as of such earlier date and except to the extent such representations
and warranties are qualified by materiality, in which case such representations
and warranties shall be true and correct as of such date).
(c) No Default. No Default or Event of Default shall have occurred and be
continuing on such date or after giving effect to such Loan Event requested to
be made on such date.
Each Loan Event shall constitute a representation and warranty by each Borrower
as of the date of such Loan Event that the conditions contained in this Section
3.02 have been satisfied.
78
CHAR1\1713543v7

--------------------------------------------------------------------------------



Article IV
REPRESENTATIONS AND WARRANTIES
SECTION 4.01. Representations and Warranties of the Borrowers. Each Borrower
represents and warrants as follows:
(a) Organization. Each Borrower (i) is duly organized or formed, validly
existing and in good standing under the laws of the jurisdiction of its
organization or formation, (ii) has all requisite power and authority, and the
legal right to own and operate its property, to lease the property it operates
as lessee and to conduct the business in which it is currently engaged except to
the extent that the failure to have such power and authority and the legal right
could not, in the aggregate, reasonably be expected to have a Material Adverse
Effect, and (iii) is duly qualified to conduct business, and is in good
standing, under the laws of each jurisdiction where its ownership, lease or
operation of property or the conduct of its business requires such
qualification, except to the extent that the failure to comply therewith could
not, in the aggregate, reasonably be expected to have a Material Adverse Effect.
(b) Power and Authority. The execution, delivery and performance by each
Borrower of the Loan Documents to which it is a party are within such Borrower’s
requisite powers, have been duly authorized by all requisite action, including
member or partnership action and do not contravene (i) such Borrower’s
certificate or articles of incorporation, formation or organization, the
operating agreement, the partnership agreement, the by-laws or other similar
organizational agreement, as applicable, or (ii) law or any material contractual
restriction binding on or affecting such Borrower or, to the actual knowledge of
a Responsible Officer of such Borrower, any other contractual restriction
binding on or affecting such Borrower.
(c) Governmental Approvals. No authorization or approval or other action by, and
no notice to or filing with, any Governmental Authority, regulatory body or any
other third party is required for the due execution, delivery and performance by
any Borrower of the Loan Documents to which it is a party.
(d) Enforceability. This Agreement and any other Loan Document have been, and
each of the Notes and other Loan Documents to be delivered by any Borrower when
delivered hereunder will have been, duly executed and delivered by the
applicable Borrower. This Agreement and any other Loan Document are, and each of
the Notes when delivered hereunder will be, the legal, valid and binding
obligation of the applicable Borrower enforceable against such Borrower in
accordance with their respective terms; provided that the enforceability hereof
and thereof is subject in each case to general principles of equity and to
bankruptcy, insolvency and similar laws affecting the enforcement of creditors’
rights generally.
(e) Financial Statements. The Consolidated balance sheet of Rayonier and its
Subsidiaries as at December 31, 2019, and the related Consolidated statements of
income
79
CHAR1\1713543v7

--------------------------------------------------------------------------------



and cash flows of Rayonier and its Subsidiaries for the fiscal year then ended,
accompanied by an opinion of Ernst & Young LLP, independent public accountants,
and duly certified by a Responsible Officer of Rayonier, fairly present, in all
material respects, the Consolidated financial condition of Rayonier and its
Subsidiaries as at such dates and the Consolidated results of the operations of
Rayonier and its Subsidiaries for the fiscal year then ended, all in accordance
with GAAP consistently applied.
(f) No Material Adverse Change. Since December 31, 2019, there has been no
Material Adverse Change.
(g) Litigation. There is no pending or, to the knowledge of any Responsible
Officer threatened in writing, action or proceeding, including, without
limitation, any Environmental Action, affecting such Borrower or any of its
Subsidiaries before any court, governmental agency or arbitrator that (i) could
be reasonably likely to have a Material Adverse Effect or (ii) purports to
affect the legality, validity or enforceability of this Agreement, any Note or
the other Loan Documents.
(h) No Violation; Compliance with Laws. No Borrower or Subsidiary of any
Borrower is in violation of any law, rule or regulation (including any zoning,
building, Environmental Laws, ordinance, code or approval or any building
permit) or any restrictions of record or agreements affecting such material
properties or assets, or is in default with respect to any judgment, writ,
injunction, decree or order of any Governmental Authority, where any such
violation or default could reasonably be expected to result in a Material
Adverse Effect.
(i) Accuracy of Information. No written information, report, financial
statement, exhibit or schedule furnished by or on behalf of any Borrower or any
of its Subsidiaries to the Administrative Agent or any Lender in connection with
the negotiation of this Agreement or any other Loan Document or included herein
or delivered pursuant hereto, when taken as a whole, contained or contains any
material misstatement of fact or omitted or omits to state any material fact
necessary to make the statements therein, in the light of the circumstances
under which they were or are made, not misleading. For purposes of this
subsection, such information, report, financial statement, exhibit or schedule
shall not include projections and information of a general economic or general
industry nature. As of the Second Amendment Effective Date, the information
included in each Beneficial Ownership Certification is true and correct in all
respects.
(j) Federal Reserve Regulations.
(i) No Borrower nor any of the Subsidiaries is engaged principally, or as one of
its important activities, in the business of extending credit for the purpose of
buying or carrying margin stock (as defined in Regulation U of the FRB).
80
CHAR1\1713543v7

--------------------------------------------------------------------------------



(ii) No part of the proceeds of any Advance or any Letter of Credit will be
used, whether directly or indirectly, and whether immediately, incidentally or
ultimately, for any purpose that entails a violation of, or that is inconsistent
with, the provisions of the Regulations of the FRB, including Regulation T, U or
X.
(k) Taxes. Each Borrower and each of its Subsidiaries has timely filed or caused
to be filed all federal and, to the extent the failure to timely file such
return could reasonably be expected to result in a Material Adverse Effect,
other tax returns which are required to be filed and has paid or caused to be
paid all taxes (including interest and penalties) shown to be due and payable on
said returns or on any assessments made against it or any of its property and
all other taxes, fees or other charges imposed on it or any of its property by
any Governmental Authority (other than any tax, fee or other charge the failure
to pay which could not reasonably be expected to have a Material Adverse Effect
or the amount or validity of which is currently being contested in good faith by
appropriate proceedings and with respect to which reserves in conformity with
GAAP have been provided on the books of the applicable Borrower or such
Subsidiary, as the case may be); and no tax Lien has been filed, and, to the
knowledge of each Borrower, no claim is being asserted, with respect to any such
tax, fee or other charge, other than any such Lien or claim which could not
reasonably be expected to have a Material Adverse Effect.
(l) Environmental Matters.
(i) Except as set forth in Schedule 4.01(l)(i), the operations and properties of
each Borrower and each of its Subsidiaries comply with all Environmental Laws,
all Environmental Permits have been obtained and are in effect for the
operations and properties of such Borrower and each of its Subsidiaries, and
such Borrower and each of its Subsidiaries are in compliance with all such
Environmental Permits, except where the failure to comply with any such
Environmental Laws or the failure to obtain or maintain in effect any such
Environmental Permits, in either case, would not reasonably be expected to have
a Material Adverse Effect.
(ii) Except as set forth in Rayonier’s Form 10-K for 2014 and on Schedule
4.01(l)(ii), to the knowledge of the applicable Borrower, there are no
circumstances that are reasonably likely to form the basis of an Environmental
Action against such Borrower or any of its Subsidiaries that has, or could be
reasonably likely to have, a Material Adverse Effect.
(iii) Except as set forth in Rayonier’s Form 10-K for 2014 and on Schedule
4.01(l)(iii), there has been no Release of Hazardous Materials at any real
property currently owned or operated by such Borrower or any of its
Subsidiaries, or, during the period of its ownership or operation thereof, on
any real property formerly owned or operated by such Borrower or any of its
Subsidiaries that has, or could reasonably be likely to have, a Material Adverse
Effect; and neither such
81
CHAR1\1713543v7

--------------------------------------------------------------------------------



Borrower nor any of its Subsidiaries is conducting or funding any investigation,
remediation, cleanup, or corrective or remedial action relating to any Release
of Hazardous Materials that has had, or could reasonably be likely to have, a
Material Adverse Effect.
(m) CERCLA. Except as set forth in Schedule 4.01(m), none of the properties
currently or formerly owned or operated by any Borrower or any of its
Subsidiaries is listed or, to the knowledge of any Borrower, proposed for
listing on the National Properties List under CERCLA (the “NPL”) or on the
Comprehensive Environmental Response, Compensation and Liability Information
System maintained by the U.S. Environmental Protection Agency (“CERCLIS”) or any
analogous state list where such listing or proposed listing has had, or could
reasonably be likely to have, a Material Adverse Effect.
(n) Transportation of Hazardous Materials. Except as set forth in Schedule
4.01(n), to the knowledge of any Borrower, neither any Borrower nor any of its
Subsidiaries has transported or arranged for the transportation of any Hazardous
Materials to any location that is listed or proposed for listing on the NPL or
on the CERCLIS, which could reasonably be likely to lead to claims against any
Borrower or any of its Subsidiaries for any remedial work, damage to natural
resources or personal injury that has had, or could reasonably be likely to
have, a Material Adverse Effect.
(o) ERISA. Except as would not reasonably be expected individually or in the
aggregate, to have a Material Adverse Effect: (i) no ERISA Event has occurred or
is reasonably expected to occur with respect to any Plan, (ii) neither any
Borrower nor any of its ERISA Affiliates has incurred or is reasonably expected
to incur any Withdrawal Liability to any Multiemployer Plan, (iii) neither any
Borrower nor any of its ERISA Affiliates has been notified by the sponsor of a
Multiemployer Plan that such Multiemployer Plan is in reorganization (within the
meaning of Section 4241 of ERISA), insolvent (within the meaning of Section 4245
of ERISA), has been terminated, within the meaning of Title IV of ERISA, or has
been determined to be in “endangered” or “critical” status within the meaning of
Section 432 of the Code or Section 305 of ERISA and no such Multiemployer Plan
is reasonably expected to be in reorganization, insolvent or to be terminated,
within the meaning of Title IV of ERISA or in endangered or critical status,
(iv) except as set forth in Schedule 4.01(o), as of the date indicated on
Schedule 4.01(o) neither any Borrower nor any of its Subsidiaries have material
liability with respect to “accumulated post-retirement benefit obligations”
within the meaning of Statement of Financial Accounting Standards No. 106, and
(v) Schedule B (Actuarial Information) to the most recent annual report (Form
5500 Series) for each Plan, copies of which have been filed with the Internal
Revenue Service and, if requested, furnished to the Administrative Agent
pursuant to Section 5.01(k)(ix) hereof, is complete and accurate in all material
respects and fairly presents the funding status of such Plan, and since the date
of such Schedule B there has been no material adverse change in such funding
status.
82
CHAR1\1713543v7

--------------------------------------------------------------------------------



(p) Investment Company Act. None of the Borrowers or any of their respective
Subsidiaries is an “investment company” or a company “controlled” by an
“investment company”, within the meaning of the Investment Company Act of 1940.
(q) NYSE Listing; REIT Status. The common stock of Rayonier is listed on the New
York Stock Exchange (or on another nationally recognized securities exchange),
there is no proceeding pending to delist such common stock from such exchange,
and Rayonier is in good standing on such exchange. Rayonier is qualified as a
REIT under Section 856 of the Code and is in material compliance with all other
provisions of the Code applicable to Rayonier as a REIT.
(r) Sanctions. No Borrower or any of its Subsidiaries, or, to the knowledge of
such Borrower and its Subsidiaries, any director, officer, employee, agent,
affiliate or representative thereof, is an individual or entity that is, or is
owned or controlled by any individual or entity that is (i) currently the
subject or target of any Sanctions, (ii) included on OFAC’s List of Specially
Designated Nationals, Her Majesty’s Treasury’s Consolidated List of Financial
Sanctions Targets and the Investment Ban List, or any similar list enforced by
any other relevant sanctions authority of a jurisdiction in which any Borrower
or any of their Subsidiaries conducts business or (iii) located, organized,
operating or resident in a Designated Jurisdiction.
(s) Anti-Terrorism and Anti-Corruption Laws. No Borrower is or shall be (a) a
Person with whom any Lender is restricted from doing business under any
Anti-Terrorism and Anti-Corruption Law, (b) to its knowledge engaged in any
business involved in making or receiving any contribution of funds, goods or
services to or for the benefit of such a Person or in any transaction that
evades or avoids, or has the purpose of evading or avoiding, the prohibitions
set forth in any Anti-Terrorism and Anti-Corruption Law that is applicable to
any Borrower, or (c) otherwise in violation of any Anti-Terrorism and
Anti-Corruption Law that is applicable to any Borrower in any material respect.
(t) Affected Financial Institution. No Borrower is an Affected Financial
Institution
(u) Plan Assets. As of the Second Amendment Effective Date, no Borrower is nor
will be using “plan assets” (within the meaning of 29 CFR § 2510.3-101, as
modified by Section 3(42) of ERISA) of one or more Benefit Plans in connection
with the Advances, the Letters of Credit or the Commitments.
Article V COVENANTS OF THE BORROWERS
SECTION 5.01. Affirmative Covenants. Each Borrower hereby agrees that for so
long as any of the Commitments remains in effect, any Advance remains
outstanding and unpaid, any Letter of Credit remains outstanding (unless the
outstanding amount of the LC Exposure related to such Letter of Credit has been
Cash Collateralized), or any obligation of any Borrower is owing to any Lender,
the Issuing Bank or the Administrative Agent hereunder or under any
83
CHAR1\1713543v7

--------------------------------------------------------------------------------



other Loan Document (other than contingent obligations, which pursuant to
Section 8.04(f), shall survive the payment in full of all other amounts referred
to in such Section 8.04(f) and obligations that become owing under any Letter of
Credit that has been Cash Collateralized), each Borrower shall:
(a) Compliance with Laws, Etc. Comply, and cause each of its Subsidiaries to
comply in all material respects, with all material applicable laws, rules,
regulations and orders, such compliance to include, without limitation,
compliance with (i) ERISA, and (ii) Environmental Laws to the extent, and
subject to the qualifications, set forth in Section 5.01(d).
(b) Payment of Taxes, Etc. Pay and discharge, and cause each of its Subsidiaries
to pay and discharge, before the same shall become delinquent, (i) all federal
and other material taxes, assessments and governmental charges or levies imposed
upon it or upon its property, and (ii) all lawful claims that, if unpaid, might
by law become a Lien upon its property; provided, however, that no Borrower nor
any of its Subsidiaries shall be required to pay or discharge any such tax,
assessment, charge or claim that is being contested in good faith by appropriate
proceedings and with respect to which reserves in conformity with GAAP are being
maintained on the books of the applicable Borrower or such Subsidiary.
(c) [Reserved].
(d) Compliance with Environmental Laws. (i) Comply and cause each of its
Subsidiaries to comply with all Environmental Laws and Environmental Permits
applicable to the conduct of the business of such Borrower or any of its
Subsidiaries or necessary for their operations and properties, and (ii) obtain
and renew, and cause each of its Subsidiaries to obtain and renew, all
Environmental Permits applicable to the conduct of the business of the
applicable Borrower or any of its Subsidiaries or necessary for their operations
and properties; except, (x) with respect to clauses (i) and (ii) above, to the
extent that any such Environmental Law or the terms of any Environmental Permit
are being contested in good faith and by proper proceedings and as to which
appropriate reserves, if any, to the extent required in accordance with GAAP,
are being maintained or (y) with respect to clause (i) above, if the failure to
comply with any such Environmental Law or Environmental Permit, or with respect
to clause (ii) above, if the failure to obtain or renew any such Environmental
Permit, would not reasonably be expected to have a Material Adverse Effect.
(e) Maintenance of Insurance. Maintain, and cause each of its Subsidiaries to
maintain, insurance (including self-insurance, in amounts consistent with
industry practice and custom) with responsible insurance companies or
associations in such amounts and covering such risks as is usually carried by
companies engaged in similar businesses and owning similar properties in the
same general areas in which the applicable Borrower or such Subsidiary operates.
84
CHAR1\1713543v7

--------------------------------------------------------------------------------



(f) Preservation of Corporate Existence, Etc. Preserve and maintain, and cause
each of its Subsidiaries to preserve and maintain, its corporate existence,
rights (charter and statutory) and franchises; provided, however, that any
Borrower and its Subsidiaries may consummate any merger or consolidation
permitted under Section 5.03(c) and ROC may convert from a Delaware limited
liability company into a Delaware limited partnership, and provided, further
that no Borrower nor any of its Subsidiaries shall be required to preserve any
right or franchise or the corporate existence of any Subsidiary of such Borrower
(other than as a result of any merger or consolidation permitted under Section
5.03(c)) if the Board of Directors of such Borrower or such Subsidiary shall
determine that the preservation thereof is no longer desirable in the conduct of
the business of such Borrower or such Subsidiary, as the case may be, and that
the loss thereof is not disadvantageous in any material respect to Rayonier and
its Subsidiaries taken as a whole or the Lenders.
(g) Visitation Rights. At any reasonable time and from time to time, upon
reasonable prior notice, permit, and shall cause each of its Subsidiaries to
permit, the Administrative Agent or, subject to the proviso hereto, any of the
Lenders or Issuing Bank or any agents or representatives thereof to examine and
make copies of and abstracts from the records and books of account of, and visit
the properties of any Borrower and any of its Subsidiaries, as shall be
reasonably requested, and to discuss the affairs, finances and accounts of any
Borrower and any of its Subsidiaries with any of their officers and with their
independent certified public accountants (subject to such accountants’ customary
policies and procedures), provided that, unless (x) an Event of Default has
occurred and is continuing, or (y) the Corporate Credit Rating assigned by S&P
is lower than BBB- and the Corporate Credit Rating assigned by Moody’s is lower
than Baa3, none of the Borrowers shall be required to comply with this Section
5.01(g) with respect to any of the Lenders, Issuing Bank or any agents or
representatives thereof (other than the Administrative Agent) and the
Administrative Agent shall not exercise such rights more than two times during
any calendar year. The Administrative Agent, the Issuing Bank and the Lenders
shall give the Borrowers and the Subsidiaries the opportunity to participate in
any discussions with their independent public accountants. Notwithstanding
anything to the contrary in this Section 5.01(g), none of the Borrowers or any
of their Subsidiaries will be required to disclose, permit the inspection,
examination or making copies or abstracts of, or discussion of, any document,
information or other matter (a) in respect of which disclosure to the
Administrative Agent, the Issuing Bank or any Lender (or their respective agents
or representatives) is prohibited by (i) applicable law, or (ii) so long as an
actual or deemed entry of an order for relief with respect to any Borrower under
the Bankruptcy Code has not occurred, a bona fide arm’s length third party
contract with a Person who is not an Affiliate of Rayonier or of any of its
Subsidiaries, or (b) that is subject to attorney-client or similar privilege.
(h) Keeping of Books. Keep, and cause each of its Subsidiaries to keep, proper
books of record and account, in which appropriate entries that are correct in
all material respects shall be made, of all financial transactions and the
assets and business of
85
CHAR1\1713543v7

--------------------------------------------------------------------------------



each Borrower and each such Subsidiary so as to permit preparation of their
Consolidated financial statements in accordance with GAAP.
(i) Maintenance of Properties, Etc. Maintain and preserve, and cause each of its
Subsidiaries to maintain and preserve, all of its properties that are necessary
or, in the reasonable judgment of the applicable Borrower or such Subsidiary,
useful in the conduct of its business in good working order and condition,
ordinary wear and tear excepted.
(j) Transactions with Affiliates. Conduct, and cause each of its Subsidiaries to
conduct, all transactions otherwise permitted under this Agreement with any of
their Affiliates on terms that are fair and reasonable and no less favorable to
the applicable Borrower or such Subsidiary than it would obtain in a comparable
arm’s-length transaction with a Person not an Affiliate other than:
(i) transactions between any Borrower and any of Rayonier’s Wholly Owned
Subsidiaries;
(ii) transactions among Wholly Owned Subsidiaries of any Borrower;
(iii) transactions among Non-Wholly Owned Subsidiaries of any Borrower;
(iv) employment and severance arrangements between any of the Borrowers or any
of their Subsidiaries and their respective officers and employees in the
Ordinary Course of Business and equity transactions pursuant to equity based
plans and employee benefit plans and arrangements;
(v) the non-exclusive licensing of trademarks, copyrights, patents or other
intellectual property in the Ordinary Course of Business to permit the
commercial exploitation thereof between or among Affiliates and any of the
Borrowers or any of their Subsidiaries; and
(vi) payment of customary fees and reasonable out-of-pocket costs to, and
indemnities provided on behalf of, directors, officers and employees of any of
the Borrowers or any of their Subsidiaries in the Ordinary Course of Business.
(k) Reporting Requirements. Furnish to the Administrative Agent for delivery to
each Lender (which may be delivered via posting on Intralinks or another similar
electronic platform):
(i) as soon as available and in any event on the earlier of (x) fifty (50) days
after the end of each of the first three Fiscal Quarters in each fiscal year of
Rayonier and (y) the date such financial statements are filed with the SEC,
unaudited Consolidated balance sheets of Rayonier and its Subsidiaries as of the
end of such quarter and Consolidated statements of income and cash flows of
Rayonier and its Subsidiaries for the period commencing at the end of the
86
CHAR1\1713543v7

--------------------------------------------------------------------------------



previous fiscal year and ending with the end of such quarter, certified by the
chief financial officer of Rayonier as having been prepared in accordance with
GAAP (subject to year-end audit adjustments and absence of footnotes);
(ii) as soon as available and in any event on the earlier of (x) ninety (90)
days after the end of each fiscal year of Rayonier and (y) the date such
financial statements are filed with the SEC, a copy of the annual audit report
for such year for Rayonier and its Subsidiaries, containing Consolidated balance
sheets of Rayonier and its Subsidiaries as of the end of such fiscal year and
Consolidated statements of income and cash flows of Rayonier and its
Subsidiaries for such fiscal year, in each case accompanied by an opinion by a
nationally recognized firm of independent public accountants, which opinion
shall be prepared in accordance with generally accepted auditing standards and
shall not be subject to any “going concern” or like qualification or exception
or any qualification or exception as to the scope of such audit not acceptable
to the Required Lenders;
(iii) on the earlier of (x) the date that is five Business Days after the
financial statements required under clause (i) or (ii) above, as applicable, are
filed with the SEC and (y)(A) in the case of the financial statements required
under clause (i) above, 50 days after the end of such Fiscal Quarter and (B) in
the case of the financial statements required under clause (ii) above, 90 days
after the end of such fiscal year, the financial statements required to be
delivered in accordance with clauses (i) and (ii) above, a certificate of the
chief financial officer of Rayonier (A) stating that no Default has occurred and
is continuing or, if a Default has occurred and is continuing, a statement as to
the nature thereof and the action that Rayonier and its Subsidiaries have taken
and propose to take with respect thereto, (B) attaching a schedule in form and
detail reasonably satisfactory to the Administrative Agent of the computations
used by Rayonier in determining compliance with the covenants contained in
Section 5.04 and (C) setting forth (x) the amount of any proceeds of Timberlands
and/or Timber that the applicable seller of such Timberlands and/or Timber is
designating as attributable to “higher and better use lands” or otherwise as
lands that are non-strategic to the Borrowers’ core business, (y) the amount of
any proceeds of Timberlands and/or Timber the applicable seller intends to
reinvest in Timberlands and/or Timber within three hundred and sixty-five (365)
days following receipt of such proceeds and (z) any investments made within
three hundred and sixty-five (365) days prior to the receipt of any proceeds of
Timberlands and/or Timber to which the applicable seller intends to have
proceeds apply as a deduction to Net Consideration;
(iv) promptly after any Responsible Officer of any Borrower becomes aware of,
and in any event within five (5) Business Days after becoming aware of, each
Default, continuing on the date of such statement, a statement of the chief
financial officer of Rayonier setting forth details of such Default and the
action that Rayonier has taken and proposes to take with respect thereto;
87
CHAR1\1713543v7

--------------------------------------------------------------------------------



(v) promptly after the sending or filing thereof, copies of all reports that any
Borrower sends to any of the holders of public securities, and copies of all
reports and registration statements that any Borrower or any of its Subsidiaries
files with the SEC or any national securities exchange;
(vi) promptly after any Responsible Officer of any Borrower becomes aware of the
commencement thereof, notice of all actions and proceedings before any court,
governmental agency or arbitrator affecting such Borrower or any of its
Subsidiaries of the type described in Section 4.01(g);
(vii) promptly and in any event within ten (10) Business Days after any
Responsible Officer knows or has reason to know (i.e., is on due “inquiry”
notice) that any ERISA Event has occurred that could reasonably be expected to
have a Material Adverse Effect, a statement of the chief financial officer of
Rayonier describing such ERISA Event and the action, if any, that Rayonier
and/or its applicable ERISA Affiliates have taken and/or propose to take with
respect thereto;
(viii) promptly and in any event within five (5) Business Days after receipt
thereof by Rayonier or any of its ERISA Affiliates, of copies of each notice
from the PBGC stating its intention to terminate any Plan or to have a trustee
appointed to administer any such Plan if such termination could reasonably be
expected to have a Material Adverse Effect;
(ix) upon the request of the Administrative Agent after the filing thereof with
the Internal Revenue Service, copies of each Schedule SB (Actuarial Information)
to the annual report (Form 5500 Series) with respect to each Plan;
(x) promptly and in any event within five (5) Business Days after receipt
thereof by Rayonier or any of its ERISA Affiliates from the sponsor of a
Multiemployer Plan, copies of each notice concerning (x) the imposition of
Withdrawal Liability by any such Multiemployer Plan, (y) the reorganization,
insolvency or termination, within the meaning of Title IV of ERISA, of any such
Multiemployer Plan or a determination that a Multiemployer Plan is “endangered”
or “critical” status within the meaning of Section 432 of the Code or Section
305 of ERISA, or (z) the amount of liability incurred, but in each case, only to
the extent that a Material Adverse Effect could reasonably be expected to occur
as a result of any event or events described in clauses (x), (y) or (z), whether
individually or in the aggregate;
(xi) as soon as practical and in any event promptly after the receipt thereof by
any Borrower, copies of all written claims, complaints, notices or inquiries
relating to compliance by such Borrower or any of its Subsidiaries with any
Environmental Law or Environmental Permit that could reasonably be likely to
have a Material Adverse Effect or could reasonably be likely to (x) form the
basis of an Environmental Action against such Borrower or any of its
Subsidiaries
88
CHAR1\1713543v7

--------------------------------------------------------------------------------



or such property that could reasonably be likely to have a Material Adverse
Effect, or (y) cause any such property to be subject to any restrictions on
ownership, occupancy, use or transferability under any Environmental Law that
could reasonably be likely to have a Material Adverse Effect;
(xii) promptly such other information and data with documentation and other
information required by bank regulatory authorities under applicable “know your
customer” and Anti-Money Laundering rules and regulations (including, without
limitation, the USA PATRIOT Act), including, without limitation, evidence
satisfactory to the Administrative Agent of the listing of Capital Stock of
Rayonier on the New York Stock Exchange (or other nationally recognized
securities exchange);
(xiii) upon the reasonable request of the Administrative Agent or any Lender, an
update, if applicable, to the list of beneficial owners identified in parts (c)
or (d) of any Beneficial Ownership Certification; and
(xiv) such other information respecting the condition or operations, financial
or otherwise, of any Borrower or any of its Subsidiaries as any Lender or
Issuing Bank, in each case, through the Administrative Agent may from time to
time reasonably request.
Information required to be delivered pursuant to this Section 5.01(k) shall be
deemed to have been delivered to the Lenders when it has been delivered to the
Administrative Agent.
Notwithstanding any of the foregoing, at any time when Rayonier is subject to
the reporting requirements of Section 13(a)(2) of the Securities Exchange Act of
1934, Rayonier shall be deemed to have complied with the requirements of clauses
(i), (ii), (v) and (vi) above, if Rayonier shall include such information in
timely filings made with the SEC by Rayonier.
(l) Farm Credit Equity. (i) So long as a Farm Credit Lender is a Lender or
Voting Participant hereunder, each Borrower in favor of which any Advances are
to be made or are outstanding, will acquire equity in such Farm Credit Lender in
such amounts and at such times as such Farm Credit Lender may require in
accordance with such Farm Credit Lender’s bylaws and capital plan or similar
documents (as each may be amended from time to time), except that the maximum
amount of equity that each such Borrower may be required to purchase in such
Farm Credit Lender in connection with the portion of the Advances made by such
Farm Credit Lender may not exceed the maximum amount permitted by the applicable
bylaws, capital plan and related documents (x) at the time this Agreement is
entered into or (y) in the case of a Farm Credit Lender that becomes a Lender or
Voting Participant as a result of an assignment or sale of participation, at the
time of the closing of the related assignment or sale of participation. Each
such Borrower acknowledges receipt of documents from each Farm Credit Lender
that describe the nature of the applicable Borrower(s)’ stock and other equities
in such Farm Credit Lender acquired in connection with its patronage loan from
such Farm Credit Lender (the “Farm
89
CHAR1\1713543v7

--------------------------------------------------------------------------------



Credit Equities”) as well as applicable capitalization requirements, and agrees
to be bound by the terms thereof.
(ii) Each party hereto acknowledges that each Farm Credit Lender’s bylaws,
capital plan and similar documents (as each may be amended from time to time)
shall govern (x) the rights and obligations of the parties with respect to the
Farm Credit Equities and any patronage refunds or other distributions made on
account thereof or on account of a Borrower’s patronage with such Farm Credit
Lender, (y) a Borrower’s eligibility for patronage distributions from such Farm
Credit Lender (in the form of Farm Credit Equities and cash) and (z) patronage
distributions, if any, in the event of a sale of a participation interest. Each
Farm Credit Lender reserves the right to assign or sell participations in all or
any part of its Commitments or outstanding Advances hereunder on a non-patronage
basis in accordance with Section 8.07; provided, that if Rayonier’s consent to
such assignment or sale of a participation by such Farm Credit Lender is
required pursuant to Section 8.07(b)(iii) or Section 8.07(f), as applicable, the
parties hereto agree that, solely with respect to Rayonier’s ability to
reasonably withhold consent to such transfer because of an expected reduction in
patronage distributions to the applicable Borrower (it being understood and
agreed that Rayonier may have another basis for reasonably withholding consent
to such transfer), (A) if the transferring Farm Credit Lender has not delivered
a Farm Credit Lender Transfer Certificate (as defined below) to Rayonier, then
Rayonier may withhold its consent to such assignment or sale in its sole
discretion (and in such case, Rayonier shall be deemed to have acted
reasonably), and (B) if the transferring Farm Credit Lender has delivered a Farm
Credit Lender Transfer Certificate to Rayonier, then Rayonier may not withhold
its consent to such assignment or sale (and any such withholding of consent
shall be deemed unreasonable). For purposes hereof, “Farm Credit Lender Transfer
Certificate” means a certificate executed by an officer of the transferring Farm
Credit Lender and certifying to Rayonier that such transferring Farm Credit
Lender has used commercially reasonable efforts to consummate the relevant
assignment or sale or a participation with another entity that would be expected
to make patronage distributions to the applicable Borrower on a going forward
basis that are consistent with (or better than) those that the applicable
Borrower could reasonably have expected to have received from such transferring
Farm Credit Lender. Notwithstanding anything herein to the contrary, only those
entities which have made Borrowings hereunder shall be required to purchase Farm
Credit Equities pursuant to this Agreement. Any Advances made to a Borrower
shall result in the accrual of patronage refunds or distributions for the
benefit of such Borrower, and such patronage refunds or distributions shall be
payable directly for the account of such Borrower.
(iii) Each party hereto acknowledges that each Farm Credit Lender has a
statutory first lien pursuant to the Farm Credit Act of 1971 (as amended from
time to time) on all Farm Credit Equities of such Farm Credit Lender that
90
CHAR1\1713543v7

--------------------------------------------------------------------------------



any Borrower may now own or hereafter acquire, which statutory lien shall be for
such Farm Credit Lender’s sole and exclusive benefit. The Farm Credit Equities
of a particular Farm Credit Lender shall not constitute security for the
Obligations due to any other Lender. To the extent that any of the Loan
Documents create a Lien on the Farm Credit Equities of a Farm Credit Lender or
on patronage accrued by such Farm Credit Lender for the account of a Borrower
(including, in each case, proceeds thereof), such Lien shall be for such Farm
Credit Lender’s sole and exclusive benefit and shall not be subject to pro rata
sharing hereunder. Neither the Farm Credit Equities nor any accrued patronage
shall be offset against the Obligations except that, in the event of an Event of
Default, a Farm Credit Lender may elect, solely at its discretion, to apply the
cash portion of any patronage distribution or retirement of equity to amounts
owed to such Farm Credit Lender under this Agreement, whether or not such
amounts are currently due and payable. The Borrowers acknowledge that any
corresponding tax liability associated with such application is the sole
responsibility of such Borrower. No Farm Credit Lender shall have an obligation
to retire the Farm Credit Equities of such Farm Credit Lender upon any Event of
Default, Default or any other default by the applicable Borrower, or at any
other time, either for application to the Obligations or otherwise.
SECTION 5.02. Rayonier’s Additional Affirmative Covenants. In addition to the
affirmative covenants set forth in Section 5.01, Rayonier hereby agrees that for
so long as any of the Commitments remains in effect, any Advance remains
outstanding and unpaid, any Letter of Credit remains outstanding (unless the
outstanding amount of the LC Exposure related to such Letter of Credit has been
Cash Collateralized), or any obligation of any Borrower is owing to any Lender,
the Issuing Bank or the Administrative Agent hereunder or under any other Loan
Document (other than contingent obligations, which pursuant to Section 8.04(f),
shall survive the payment in full of all other amounts referred to in such
Section 8.04(f) and obligations that become owing under any Letter of Credit
that has been Cash Collateralized), Rayonier shall:
(a) Corporate Credit Ratings. Use commercially reasonable efforts to maintain at
all times a Corporate Credit Rating by Moody’s and S&P.
(b) Maintenance of NYSE Listing. Maintain at all times the listing of its common
shares of beneficial interest on the New York Stock Exchange (or on another
nationally recognized securities exchange) and not take any action that results
in a proceeding to delist such common shares.
(c) Maintenance of REIT Status. Maintain material compliance with Section 856
and any other applicable provisions of the Code necessary to maintain its REIT
status.
SECTION 5.03. Negative Covenants. Rayonier hereby agrees that for so long as the
Commitments remain in effect, any Advance remains outstanding and unpaid, any
Letter of Credit remains outstanding (unless the outstanding amount of the LC
Exposure related to such
91
CHAR1\1713543v7

--------------------------------------------------------------------------------



Letter of Credit has been Cash Collateralized), or any obligation of any
Borrower is owing to any Lender, the Issuing Bank or the Administrative Agent
hereunder or under any other Loan Document (other than contingent obligations,
which pursuant to Section 8.04(f), shall survive the payment in full of all
other amounts referred to in such Section 8.04(f) and obligations that become
owing under any Letter of Credit that has been Cash Collateralized), Rayonier
shall not:
(a) Dividends. If any Event of Default (other than an Event of Default under
Section 6.01(a)) shall have occurred and be continuing or would immediately
result therefrom, make, or permit any of its Subsidiaries to make, any
Restricted Payments, other than Restricted Payments necessary for each of
Rayonier and any of its Subsidiaries that are REITs to maintain their respective
tax status as a REIT. If an Event of Default under Section 6.01(a) shall have
occurred and be continuing, Rayonier shall not make, and shall not permit any of
its Subsidiaries to make, any Restricted Payments whatsoever. Notwithstanding
anything to the contrary contained in this Section, any Subsidiary of Rayonier
can make at any time Restricted Payments to Rayonier, any other Subsidiary of
Rayonier or any other Person that owns Capital Stock in such Subsidiary of
Rayonier, ratably according to their respective equity ownership of the type of
Capital Stock in respect of which such Restricted Payment is being made.
(b) Liens, Etc. Create or suffer to exist, or permit any of its Subsidiaries to
create or suffer to exist, any Lien on or with respect to any of its properties,
whether now owned or hereafter acquired, other than:
(i) Permitted Liens;
(ii) [reserved];
(iii) Liens existing on property at the time of its acquisition (other than any
such Lien created in contemplation of such acquisition); provided that (A) such
Liens do not at any time encumber any property other than the property so
acquired, replacements for such property and additions and accessions to such
property, and the proceeds and the products thereof, and (B) such Liens do not
at any time extend to or cover any assets (except for additions and accessions
to such property, replacements and products thereof and customary security
deposits) other than the property so acquired;
(iv) Liens on property of a Person existing at the time such Person is merged
into or consolidated with Rayonier or any of its Subsidiaries or becomes a
Subsidiary of Rayonier; provided that such Liens were not created in
contemplation of such merger, consolidation or acquisition and do not extend to
any assets other than those of the Person so merged into or consolidated with
Rayonier or such Subsidiary or acquired by Rayonier or such Subsidiary,
(v) the Liens described on Schedule 5.03(b);
92
CHAR1\1713543v7

--------------------------------------------------------------------------------



(vi) the replacement, extension or renewal of any Lien permitted by clauses (ii)
through (v) above upon or in the same property theretofore subject thereto or
the replacement, extension or renewal (without increase in the amount or change
in any direct or contingent obligor) of the Debt secured thereby; and
(vii) other Liens securing Debt; provided that the principal amount of Debt
secured pursuant to this clause (vii) shall not in the aggregate at any time
outstanding exceed 15% of the Consolidated Net Tangible Assets of Rayonier and
its Subsidiaries determined as of the most recently ended Fiscal Quarter for
which financial statements have been or are required to have been delivered
pursuant to Section 5.01(k).
(c) Mergers, Consolidations, Etc. Merge, dissolve, liquidate or consolidate with
or into any Person, or Dispose of (whether in one transaction or in a series of
transactions) all or substantially all of its assets (whether now owned or
hereafter acquired) to or in favor of any Person, or permit any of its
Subsidiaries to do so, other than, so long as, in each case, (x) no Default or
Event of Default would be continuing immediately after giving effect thereto or
would result immediately therefrom, (y) each of the representations and
warranties made by each Borrower in or pursuant to the Loan Documents shall be
true and correct in all material respects (both before and after giving effect
to such transaction), and (z) Rayonier shall be in compliance with the covenants
set forth in Section 5.04 (calculated on a pro forma basis, as of the date of
the consummation of such transaction but based upon the most recently ended
Fiscal Quarter for which financial statements have been or are required to have
been delivered pursuant to Section 5.01(k)):
(i) the dissolution or liquidation of any Subsidiary (other than a dissolution
or liquidation of ROC, TRS or, from and after becoming a Borrower hereunder,
Newco) the assets of which are transferred to Rayonier and/or one of its
Subsidiaries;
(ii) the merger or consolidation of any Subsidiary of Rayonier with or into
Rayonier; provided that Rayonier shall be the continuing or surviving Person;
(iii) the merger or consolidation of any Subsidiary of Rayonier with or into any
other Subsidiary of Rayonier; provided that if such Subsidiary is a Borrower,
the Borrower shall be the surviving Person;
(iv) the merger or consolidation of any Person (other than a Subsidiary of
Rayonier) with or into Rayonier; provided that Rayonier shall be the continuing
or surviving Person;
(v) the merger of any Person (other than Rayonier or any of its Subsidiaries)
with or into a Subsidiary of Rayonier; provided that if such Subsidiary of
Rayonier is a Borrower, the Borrower shall be the surviving Person;
93
CHAR1\1713543v7

--------------------------------------------------------------------------------



(vi) the merger by any Subsidiary of Rayonier (other than a Borrower) with and
into any other Person, provided that, if such Subsidiary is not the continuing
or surviving Person and if the assets of such Subsidiary consist of Timberlands
and/or Timber, such merger shall be deemed a Disposition of Timberland and/or
Timber and shall be permitted only if such a Disposition would otherwise be
permitted by Section 5.03(d);
(vii) the Disposition by any Subsidiary of Rayonier of all or substantially all
of its assets (upon voluntary liquidation or otherwise) (other than such a
Disposition constituting a Disposition of Capital Stock of another Subsidiary of
Rayonier owned by such Subsidiary); provided that, if such assets consist of
Timberlands and/or Timber, such Disposition would otherwise be permitted by
Section 5.03(d); and
(viii) the Disposition by any Subsidiary of Rayonier of all or substantially all
of its assets constituting a Disposition of Capital Stock of another Subsidiary
of Rayonier that is owned by such Subsidiary: provided that if the Capital Stock
owned by such Subsidiary is Capital Stock in a Subsidiary of Rayonier that
directly or indirectly owns Timberland and/or Timber, such Disposition would
otherwise be permitted by Section 5.03(h).
Notwithstanding the foregoing, (A) with respect to clauses (ii) and (iv) above,
solely if the purpose of such merger is to reorganize Rayonier under the laws of
another state of the United States of America (or District of Columbia), the
surviving entity may be an entity other than Rayonier, in which case the
survivor of such merger shall have assumed all of the obligations of Rayonier
under this Agreement and the other Loan Documents to which it is a party
pursuant to one or more written agreements, each in form and substance
reasonably satisfactory to the Administrative Agent, (B) with respect to clause
(v) above, solely if the purpose of such merger is to reorganize ROC under the
laws of another state of the United States of America (or District of Columbia),
the surviving entity may be an entity other than ROC, in which case the survivor
of such merger shall have assumed all of the obligations of ROC under this
Agreement and the other Loan Documents to which it is a party pursuant to one or
more written agreements, each in form and substance reasonably satisfactory to
the Administrative Agent and (C) with respect to clause (v) above, solely if the
purpose of such merger is to reorganize Newco under the laws of another state of
the United States of America (or District of Columbia), the surviving entity may
be an entity other than Newco, in which case the survivor of such merger shall
have assumed all of the obligations of Newco under this Agreement and the other
Loan Documents to which it is a party pursuant to one or more written
agreements, each in form and substance reasonably satisfactory to the
Administrative Agent.
Notwithstanding the foregoing or anything to the contrary herein or in any other
Loan Document, the Pope Acquisition is permitted hereunder and thereunder;
provided that, from and after the consummation of the Pope Acquisition, Newco
shall become a Borrower and a guarantor under this Agreement and certain other
Loan Documents pursuant to an agreement substantially in the form of Exhibit H
hereto (it being understood and agreed that Newco shall be treated in the same
94
CHAR1\1713543v7

--------------------------------------------------------------------------------



manner as the other Borrowers hereunder); provided, further, that in order to
become a Borrower, Newco shall (i) qualify as a directly eligible borrower of
either (x) the Farm Credit Lenders then party to this Agreement or (y)
replacement Farm Credit Lenders who have agreed to purchase the outstanding
Advances and Commitments of such existing Farm Credit Lenders in accordance with
Section 8.07 hereof and (ii) purchase or have purchased a minimum amount of
equity in CoBank and each other such Farm Credit Lender that is a direct Lender
(or one of its affiliates, as applicable) in accordance with each such Farm
Credit Lender’s applicable bylaws and capital plan.
(d) Dispositions of Timberlands and/or Timber. Make any Disposition of
Timberlands and/or Timber, except:
(i) Rayonier and its Subsidiaries may exchange Timberlands and/or Timber with
other Persons or Dispose of Timberlands and/or Timber, in each case, in the
Ordinary Course of Business, provided that (A) the Fair Market Value of the
Timberlands and/or Timber plus any Net Consideration received in such exchange
or Disposition, as applicable, shall be, in the good faith judgment of Rayonier,
not less than the Fair Market Value of Timberlands and/or Timber exchanged or
Disposed of, as applicable, plus any other consideration paid and (B) such
exchange or Disposition, as applicable, would not result in a Material Adverse
Effect; and
(ii) Rayonier and its Subsidiaries may Dispose of other Timberlands and/or
Timber; provided that (x) the consideration for each such Disposition is at
least equal to the Fair Market Value of the Timberlands and/or Timber subject
thereto (other than in the case of a Disposition constituting a condemnation
event) and (y) the Net Consideration of all Dispositions pursuant to this clause
(ii) shall not exceed (A) $750,000,000 in any fiscal year or (B) from and after
the Second Amendment Effective Date, $1,250,000,000 in the aggregate.
For purposes of clarification, (x) this subsection (d) shall not apply to
Dispositions of Timberlands and/or Timber by Rayonier to any Subsidiary of
Rayonier or by any Subsidiary of Rayonier to Rayonier or any other Subsidiary of
Rayonier, provided that the consideration for each such Disposition to any
Non-Wholly Owned Subsidiary of any Borrower is at least equal to the Fair Market
Value of the Timberlands and/or Timber subject thereto (it being understood and
agreed that if the consideration received with respect to such a Disposition to
a Non-Wholly Owned Subsidiary is not at least equal to the Fair Market Value of
the Timberlands and/or Timber subject thereto, then the amount equal to the
difference between the Net Consideration received and the Net Consideration that
would have been received had the consideration received been at least equal to
the Fair Market Value of the Timberland and/or Timber so disposed (such amount,
the “Shortfall Amount”) shall constitute Net Consideration for purposes of
clause (ii) above (with respect to the subject Disposition and for future
Dispositions) and be permitted only if permitted under clause (ii) above after
including the Shortfall Amount as Net Consideration), and (y) the references to
“Timberlands” and “Timber” in subsection (b) are intended to mean Timberlands
and Timber of Rayonier and its Subsidiaries.
95
CHAR1\1713543v7

--------------------------------------------------------------------------------



(e) Change in Nature of Business. Make, or permit any of its Subsidiaries to
make, any material change in the nature of the business of Rayonier and its
Subsidiaries taken as a whole as carried on at the Closing Date.
(f) Accounting Changes. Make or permit, or permit any of its Subsidiaries to
make or permit, any change in accounting policies or reporting practices that
would prevent Rayonier from preparing its Consolidated financial statements in
accordance with GAAP.


(g) Subsidiary Debt. Permit any of its Subsidiaries to create or suffer to exist
any Debt other than:
(i) Debt created hereunder and under the other Loan Documents;
(ii) intercompany Debt of Rayonier or any of its Subsidiaries to Rayonier or any
of its Subsidiaries;
(iii) Debt existing on the Closing Date and described on Schedule 5.03(g)
(“Existing Subsidiary Debt”) and any Debt of an obligor of such Existing
Subsidiary Debt extending the maturity of, refinancing, or replacing, in whole
or in part, the Existing Subsidiary Debt (“Refinanced Debt”); provided that (x)
the principal amount of such Refinanced Debt shall not be increased above the
principal amount thereof outstanding immediately prior to such extension,
refinancing or replacement, (y) the Refinanced Debt is an obligation of only
some or all of the Person(s) who were obligors on the Refinanced Debt, and (z)
no such extension, refinancing or replacement shall be consummated if any
Default would exist after giving effect thereto;
(iv) Debt secured by Liens permitted by Section 5.03(b)(ii) through (v) and
(vi), as clause (vi) relates to clauses (ii) through (v) of Section 5.03(b);
(v) endorsement of negotiable instruments for deposit or collection or similar
transactions in the ordinary course of business;
(vi) Debt of TRS, ROC and, upon becoming a Borrower hereunder, Newco;
(vii) obligations under any Interest Rate Agreement or any other swap agreement
not entered into for speculative purposes; and
(viii) Debt other than Debt described in clauses (i) through (vii) of this
Section 5.03(g); provided that the aggregate principal amount of Debt permitted
pursuant to this clause (viii) shall not in the aggregate at any time
outstanding exceed 15% of the Consolidated Net Tangible Assets of Rayonier and
its Subsidiaries determined as of the most recently ended Fiscal Quarter for
which
96
CHAR1\1713543v7

--------------------------------------------------------------------------------



financial statements have been or are required to have been delivered pursuant
to Section 5.01(k).
(h) Sale of Capital Stock. Dispose of, or permit any of its Subsidiaries to
Dispose of, any shares of Capital Stock of any Subsidiary of Rayonier that are
owned by Rayonier or any such Subsidiary except (i) to ROC, TRS, Newco or any
other Subsidiary of Rayonier or (ii) to any Person not specified in the
foregoing clause (i) other than for cash or other consideration which represents
the Fair Market Value at the time of Disposition of the shares of such Capital
Stock so Disposed of, provided that, in the case of this clause (ii) if the
assets of such Subsidiary in which the Capital Stock is owned or any other
Subsidiary owned, directly or indirectly by such Subsidiary consist of
Timberlands and/or Timber, then such Disposition of the shares of Capital Stock
shall be deemed to be a Disposition of Timberland and permitted under this
Section 5.03(h) only if such a Disposition would be permitted under
Section 5.03(d), (with, in the case of a Disposition permitted under clause (ii)
of Section 5.03(d), the reference to Fair Market Value in clause (x) thereof
deemed to be a reference to the Fair Market Value of the shares of Capital Stock
and the reference to Net Consideration in clause (y) thereof deemed to be a
reference to the Net Consideration received from such sale of Capital Stock).
(i) Issuance of Capital Stock by Subsidiaries. Permit any of its Subsidiaries to
(either directly, or indirectly by the issuance of rights or options for, or
securities convertible into, such Capital Stock) issue any shares or other
ownership units of any class or type of its Capital Stock (other than directors’
qualifying shares) to any Person if the assets directly owned by such Subsidiary
issuing such Capital Stock consist of Timberlands and/or Timber, unless, after
deeming such issuance a Disposition of Timberlands and/or Timber, such
Disposition would be permitted under Section 5.03(d) (with, in the case of a
Disposition permitted under clause (ii) of Section 5.03(d), the reference to
Fair Market Value in clause (x) thereof deemed to be a reference to the Fair
Market Value of the shares of Capital Stock issued and the reference to Net
Consideration in clause (y) thereof deemed to be a reference to the Net
Consideration received from such issuance of Capital Stock); provided, however,
that the foregoing requirement shall not apply to (A) any issuance of any shares
or other ownership units of any class or type of Capital Stock issued to
Rayonier or a Subsidiary of Rayonier, or (B) any issuance of any shares or other
ownership units of any class or type of Capital Stock of a Subsidiary of
Rayonier issued to a Person that is not Rayonier or a Subsidiary of Rayonier as
consideration for a contribution of Timberland and/or Timber to a Subsidiary of
Rayonier or in return for any other capital contribution so long as, in the case
of this clause (B), such issuance does not dilute the value of the Capital Stock
then owned by Rayonier or its Subsidiary in such a Subsidiary at the time of
such issuance (it being understood and agreed that if such issuance does cause a
dilution, such issuance shall constitute a Disposition that is permitted only if
permitted under this Section 5.03(i); provided, that, notwithstanding anything
to the contrary herein, the amount of Net Consideration included for purposes of
clause (ii)(y) of Section 5.03(d) shall be limited to the amount of such
dilution). For the avoidance of doubt, this Section 5.03(i) shall not
97
CHAR1\1713543v7

--------------------------------------------------------------------------------



apply to any issuance by ROC or, upon becoming a Borrower hereunder, Newco of
any shares or other ownership units of any class or type of its Capital Stock at
any time after Rayonier has reorganized its corporate organizational structure
to implement an “umbrella partnership” real estate investment trust structure.
(j) Anti-Terrorism Laws. Knowingly, directly or indirectly, (a) conduct any
business or engage in making or receiving any contribution of funds, goods or
services to or for the benefit of any Person subject to Executive Order No
13,224, 66 Fed. Reg. 49,079 (2001), issued by the President of the United States
(Executive Order Blocking Property and Prohibiting Transactions Persons Who
Commit, Threaten to Commit or Support Terrorism) (the “Executive Order”), (b)
deal in, or otherwise engage in any transaction relating to, any property or
interests in property blocked pursuant to the Executive Order or any other
Anti-Terrorism and Anti-Corruption Law applicable to it, or (c) engage in or
conspire to engage in any transaction that evades or avoids, or has the purpose
of evading or avoiding, or attempts to violate, any of the prohibitions set
forth in any Anti-Terrorism and Anti-Corruption Law applicable to it (and the
Borrowers shall deliver to the Administrative Agent any certification or other
evidence requested from time to time by the Administrative Agent in its
reasonable discretion, confirming Borrowers’ compliance with this clause (j)).
(k) Sanctions. Directly or indirectly, use the proceeds of any Borrowing, or
lend, contribute or otherwise make available such proceeds to any Subsidiary,
joint venture partner or other individual or entity, to fund any activities of
or business with any individual or entity, or in any Designated Jurisdiction,
that, at the time of such funding, is the subject of Sanctions, or in any other
manner that will result in a violation by any individual or entity (including
any individual or entity participating in the transaction, whether as Lender,
Lead Arranger, Administrative Agent, or otherwise) of Sanctions.
SECTION 5.04. Financial Covenants. Rayonier hereby agrees that for so long as
any of the Commitments remains in effect, any Advance remains outstanding and
unpaid, any Letter of Credit remains outstanding (unless the outstanding amount
of the LC Exposure related to such Letter of Credit has been Cash
Collateralized), or any obligation of any Borrower is owing to any Lender, the
Issuing Bank or the Administrative Agent hereunder or under any other Loan
Document (other than contingent obligations, which pursuant to Section 8.04(f),
shall survive the payment in full of all other amounts referred to in such
Section 8.04(f)), Rayonier shall:
(a) Leverage Ratio. Cause, on the last day of each Fiscal Quarter of Rayonier,
the Leverage Ratio not to exceed sixty-five percent (65%).
(b) Interest Coverage Ratio. Cause, on the last day of each Fiscal Quarter of
Rayonier, the ratio of (i) Consolidated EBITDA of Rayonier and its Subsidiaries
for the four Fiscal Quarters ended on such date to (ii) Consolidated interest
expense of Rayonier and its Subsidiaries for the four Fiscal Quarters ended on
such date not to be less than 2.50 to 1.00.
98
CHAR1\1713543v7

--------------------------------------------------------------------------------



Article VI
EVENTS OF DEFAULT
SECTION 6.01. Events of Default. If any of the following events (“Events of
Default”) shall occur and be continuing:
(a) Any Borrower shall fail to pay any principal of any Advance or LC
Disbursement when the same becomes due and payable by such Borrower or any
Borrower shall fail to pay any interest on any Advance due and payable by such
Borrower or any fee or make any other payment due in connection with this
Agreement, any Note or any other Loan Document to which it is a party within
five days after the same becomes due and payable by such Borrower; or
(b) Any representation or warranty made or deemed made by or on behalf of any
Borrower herein or in any other Loan Document or in any notice, report,
certificate, financial statement, instrument, agreement or other writing
delivered by any Borrower in connection with this Agreement or any other Loan
Document, shall prove to have been incorrect in any material respect when made
unless such representation or warranty relates solely to an earlier date (in
which case such representation and warranty shall have been true and correct in
all material respects as of such earlier date); or
(c) (i) Any Borrower shall fail to perform or observe any term, covenant or
agreement contained in Sections 5.01(f), 5.01(g) or 5.01(k)(i), (ii), (iii),
(iv)(solely with respect to the failure to give notice of any Event of Default),
(vi) through (x) and (xii), Section 5.03(a) through (e), Section 5.03(g) through
(k), or Section 5.04; (ii) Rayonier shall fail to perform or observe any term,
covenant or agreement contained in Section 5.02; or (iii) any Borrower shall
fail to perform or observe any other term, covenant or agreement contained in
this Agreement or any other Loan Document on its part to be performed or
observed if, solely in the case of this clause (iii), such failure shall remain
unremedied for 30 days after written notice thereof shall have been given to
such Borrower by the Administrative Agent or the Required Lenders; or
(d) (i) Any Borrower or any of its Subsidiaries shall fail to make any payment
in respect of any Debt that is outstanding in a principal amount of at least
$50,000,000 in the aggregate (but excluding Debt outstanding hereunder or under
any other Loan Document) of such Borrower or such Subsidiary (as the case may
be), when the same becomes due and payable (whether by scheduled maturity,
required prepayment, acceleration, demand or otherwise), and such failure shall
continue after the applicable grace period, if any, specified in the agreement
or instrument relating to such Debt; or (ii) any event shall occur or condition
shall exist (including, without limitation, any event of the type described in
clause (i) above) under any agreement or instrument relating to any Debt that is
outstanding in a principal amount of at least $50,000,000 in the aggregate (but
excluding Debt outstanding hereunder or under any other Loan Document) of any
Borrower or any of its Subsidiaries (as the case may be) and shall continue
after the applicable grace period, if any, specified in such agreement or
instrument, if the effect of
99
CHAR1\1713543v7

--------------------------------------------------------------------------------



such event or condition is to accelerate the maturity of such Debt, or any such
Debt shall be accelerated, declared to be due and payable, or required to be
prepaid or redeemed (other than by a regularly scheduled required prepayment or
redemption), purchased or defeased, or an offer to prepay, redeem, purchase or
defease such Debt shall be required to be made, in each case prior to the Stated
Maturity thereof; or
(e) Any Borrower shall generally not pay its debts as such debts become due, or
shall admit in writing its inability to pay its debts generally, or shall make a
general assignment for the benefit of creditors; or any proceeding shall be
instituted by or against any Borrower seeking to adjudicate it a bankrupt or
insolvent, or seeking liquidation, winding up, reorganization, arrangement,
adjustment, protection, relief, or composition of it or its debts, in each such
case, under any law relating to bankruptcy, insolvency or reorganization or
relief of debtors, or seeking the entry of an order for relief or the
appointment of a receiver, trustee, custodian or other similar official for it
or for any substantial part of its property and, in the case of any such
proceeding instituted against it (but not instituted by it), either such
proceeding shall remain undismissed or unstayed for a period of 60 days, or any
of the actions sought in such proceeding (including, without limitation, the
entry of an order for relief against, or the appointment of a receiver, trustee,
custodian or other similar official for, it or for any substantial part of its
property) shall occur; or any Borrower shall take any corporate action to
authorize any of the actions set forth above in this subsection (e); or
(f) Any judgment or order for the payment of money, of which more than
$50,000,000 of such judgment or order is not covered by independent third-party
insurance as to which the insurer is rated as least “A” by A.M. Best Company,
has been notified of the potential claim and does not deny coverage, shall be
rendered against any Borrower or any of its Subsidiaries, and there shall be any
period of thirty (30) consecutive days during which a stay of enforcement of
such judgment or order, by reason of a pending appeal or otherwise, shall not be
in effect; or
(g) Any non-monetary judgment or order shall be rendered against any Borrower or
any of its Subsidiaries that could be reasonably expected to have a Material
Adverse Effect, and there shall be any period of 30 consecutive days during
which a stay of enforcement of such judgment or order, by reason of a pending
appeal or otherwise, shall not be in effect; or
(h) (i) Any Person or two or more Persons acting in concert shall have acquired
beneficial ownership (within the meaning of Rule 13d-3 of the SEC under the
Securities Exchange Act of 1934), directly or indirectly, of Voting Stock of
Rayonier (or other securities convertible into such Voting Stock) representing
30% or more of the combined voting power of all Voting Stock of Rayonier; or
(ii) during any period of up to 24 consecutive months, commencing after the date
of this Agreement, individuals who at the beginning of such 24-month period were
directors of Rayonier (together with any new directors whose election by such
directors or whose nomination for election by the shareholders of Rayonier was
approved by a vote of a majority of the directors then still
100
CHAR1\1713543v7

--------------------------------------------------------------------------------



in office who were either directors at the beginning of such period or
nomination for election was previously so approved) shall cease (other than due
to death or disability) to constitute a majority of the Board of Directors of
Rayonier; or (iii) any Person or two or more Persons acting in concert shall
have acquired by contract or otherwise, the power to exercise, directly or
indirectly, a controlling influence over the management or policies of Rayonier;
or (iv) Rayonier or an Affiliate of Rayonier shall cease to, directly or
indirectly, own more than 50% of all of the outstanding Capital Stock of TRS; or
(v) Rayonier shall cease to, directly or indirectly, own more than 50% of all of
the outstanding Capital Stock of ROC; or (vi) Rayonier shall cease to, directly
or indirectly, own more than 50% of all of the outstanding Capital Stock of
Newco from and after the date it becomes a Borrower hereunder; or
(i) Any ERISA Event shall have occurred and the sum (determined as of the date
of occurrence of such ERISA Event) of the Insufficiency of the Plan with respect
to which such ERISA Event shall have occurred and the Insufficiency of any and
all other Plans with respect to which an ERISA Event shall have occurred and
then exist (or the liability of any Borrower and its ERISA Affiliates related to
any such ERISA Event) exceeds $50,000,000; or
(j) Any Borrower or any of its ERISA Affiliates shall have been notified by the
sponsor of a Multiemployer Plan that it has incurred Withdrawal Liability to
such Multiemployer Plan in an amount that, when aggregated with all other
amounts required to be paid to Multiemployer Plans by such Borrower and its
ERISA Affiliates as Withdrawal Liability (determined as of the date of such
notification), exceeds $50,000,000 or requires payments exceeding $5,000,000 per
annum; or
(k) Any Borrower or any of its ERISA Affiliates shall have been notified by the
sponsor of a Multiemployer Plan that such Multiemployer Plan is in
reorganization, insolvent or is being terminated, within the meaning of Title IV
of ERISA, or has been determined to be “endangered” or “critical” status within
the meaning of Section 432 of the Code or Section 305 of ERISA and as a result
of such reorganization, insolvency, termination or determination the aggregate
annual contributions of such Borrower and its ERISA Affiliates to all
Multiemployer Plans that are then in reorganization, insolvent, being terminated
or in endangered or critical status have been or will be increased over the
amounts contributed to such Multiemployer Plans for the plan years of such
Multiemployer Plans immediately preceding the plan year in which such
reorganization or termination occurs by an amount exceeding $50,000,000; or
(l) The Guarantee Agreement shall cease, for any reason, to be, or shall be
asserted in writing by any Borrower not to be, in full force and effect, other
than pursuant to the terms thereof and hereof;
then, and in any such event, the Administrative Agent (i) shall at the request,
or may with the consent, of the Required Lenders, by notice to each Borrower,
declare the obligation of each Lender to make Advances to be terminated,
whereupon the same shall forthwith terminate, and (ii) shall at the request, or
may with the consent, of the Required Lenders, by notice to each
101
CHAR1\1713543v7

--------------------------------------------------------------------------------



Borrower, declare the Advances and all interest thereon, an amount equal to the
undrawn and unexpired amount of all Letter of Credits outstanding as of the date
of the occurrence of such Event of Default for deposit into the Letter of Credit
Account as Cash Collateral, and the amount of all other Guaranteed Obligations,
including the other amounts payable under this Agreement and under the other
Loan Documents (including the aggregate amount of all unreimbursed LC
Disbursements) to be forthwith due and payable, whereupon the Advances, all such
interest, an amount equal to the undrawn an unexpired amount of all Letter of
Credit outstanding as of the date of the occurrence of such Event of Default for
deposit into the Letter of Credit Collateral Account as Cash, and the amount of
all other Guaranteed Obligations, including the other amounts payable under this
Agreement and under the other Loan Documents (including the aggregate amount of
all unreimbursed LC Disbursements) shall become and be forthwith due and
payable, without presentment, demand, protest or further notice of any kind, all
of which are hereby expressly waived by each Borrower; provided, however, that
in the event of an actual or deemed entry of an order for relief with respect to
any Borrower under the Bankruptcy Code, (A) the obligation of each Lender to
make Advances shall automatically be terminated, and (B) the Advances and all
such interest thereon, an amount equal to the undrawn and unexpired amount of
all Letter of Credits outstanding as of the date of the occurrence of such Event
of Default for deposit into the Letter of Credit Account as Cash Collateral, and
the amount of all other Guaranteed Obligations, including the other amounts
payable under this Agreement and under the other Loan Documents (including the
aggregate amount of all unreimbursed LC Disbursements) shall automatically
become and be due and payable, without presentment, demand, protest or any
notice of any kind, all of which are hereby expressly waived by each Borrower.
With respect to all Letters of Credit with respect to which presentment for
honor shall not have occurred at the time of an acceleration pursuant to this
paragraph, the applicable Borrower shall pay the amounts payable by such
Borrower as Cash Collateral pursuant to the immediately preceding sentence at
such time by depositing in a cash collateral account opened by the
Administrative Agent (the “Letter of Credit Collateral Account”) an amount equal
to the aggregate then undrawn and unexpired amount of such Letters of Credit.
Amounts held in such Letter of Credit Collateral Account shall be applied by the
Administrative Agent to the payment of drafts drawn under such Letters of
Credit, and the unused portion thereof after all such Letters of Credit shall
have expired or been fully drawn upon, if any, shall be applied to repay other
obligations of the applicable Borrower hereunder and under the other Loan
Documents. The Administrative Agent shall have exclusive dominion and control,
including the exclusive right of withdrawal, over such account. Other than any
interest earned on the investment of such deposits, which investments shall be
made at the option and sole discretion of the Administrative Agent and at the
applicable Borrower’s risk and expense, such deposits shall not bear interest.
Interest or profits, if any, on such investments shall accumulate in such
account. After all such Letters of Credit shall have expired or been fully drawn
upon, all reimbursement obligations shall have been satisfied and all other
obligations of the applicable Borrower hereunder and under the other Loan
Documents shall have been paid in full, the balance, if any, in such cash
collateral account shall be returned to such Borrower (or such other Person as
may be lawfully entitled thereto).
After the exercise of remedies provided for above (or after the Advances have
automatically become immediately due and payable and the LC Obligations have
automatically
102
CHAR1\1713543v7

--------------------------------------------------------------------------------



been required to be cash collateralized as set forth above), any amounts
received on account of the Guaranteed Obligations shall be applied by the
Administrative Agent in the following order:
First, to payment of that portion of the Guaranteed Obligations constituting
fees, indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent) payable to the
Administrative Agent in its capacity as such;
Second, to payment of that portion of the Guaranteed Obligations constituting
indemnities, expenses, and other amounts (other than principal, interest and
fees) payable to the Lenders and the Issuing Bank (including fees, charges and
disbursements of counsel to the respective Lenders and the Issuing Bank payable
to them under the terms hereof and amounts payable under Article VIII), ratably
among them in proportion to the amounts described in this clause Second payable
to them;
Third, to payment of that portion of the Guaranteed Obligations constituting
accrued and unpaid interest on the Advances, LC Disbursements and other
Guaranteed Obligations, and fees (including Letter of Credit Fees), ratably
among the Lenders and the Issuing Bank in proportion to the respective amounts
described in this clause Third payable to them;
Fourth, ratably (a) to payment of that portion of the Guaranteed Obligations
constituting unpaid principal of the Advances and LC Disbursements and under
Guaranteed Hedges and Guaranteed Bank Products then outstanding, ratably among
the Lenders, the Hedge Banks and/or Lenders (or Affiliates of Lenders) that
provide any Guaranteed Bank Product and the Issuing Bank in proportion to the
respective amounts described in this clause Fourth held by them and (b) to the
Administrative Agent for the account of the Issuing Bank, to Cash Collateralize
that portion of LC Obligations comprised of the aggregate undrawn and unexpired
amount of Letters of Credit;
Fifth, to payment of all other Guaranteed Obligations, ratably among the holders
of the Obligations in proportion to the respective amounts described in this
clause Fifth held by them; and
Last, the balance, if any, after payment in full of all of the Guaranteed
Obligations, to the Borrowers or as otherwise required by law.
Article VII
THE ADMINISTRATIVE AGENT
SECTION 7.01. Appointment and Authority. Each of the Lenders and the Issuing
Bank hereby irrevocably appoints CoBank to act on its behalf as the
Administrative Agent hereunder and under the other Loan Documents and authorizes
the Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto. The provisions of this Article VII are solely for the benefit of the
Administrative Agent, the Lenders and the Issuing Bank, and no Borrower shall
have rights
103
CHAR1\1713543v7

--------------------------------------------------------------------------------



as a third-party beneficiary of any of such provisions. It is understood and
agreed that the use of the term “agent” herein or in any other Loan Documents
(or any other similar term) with reference to the Administrative Agent is not
intended to connote any fiduciary or other implied (or express) obligations
arising under agency doctrine of any applicable law. Instead such term is used
as a matter of market custom, and is intended to create or reflect only an
administrative relationship between contracting parties.
SECTION 7.02. Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent, and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, own
securities of, act as the financial advisor or in any other advisory capacity
for, and generally engage in any kind of business with, the Borrowers or any
respective Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders.
SECTION 7.03. Exculpatory Provisions. (a) The Administrative Agent shall not
have any duties or obligations except those expressly set forth herein and in
the other Loan Documents, and its duties hereunder shall be administrative in
nature. Without limiting the generality of the foregoing, the Administrative
Agent:
(i) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;
(ii) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents); provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law, including for the avoidance of
doubt any action that may be in violation of the automatic stay under any Debtor
Relief Law or that may effect a forfeiture, modification or termination of
property of a Defaulting Lender in violation of any Debtor Relief Law; and
(iii) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to any Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity.
104
CHAR1\1713543v7

--------------------------------------------------------------------------------



(b) The Administrative Agent shall not be liable for any action taken or not
taken by it (i) with the consent or at the request of the Required Lenders (or
such other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 8.01 and 8.03), or (ii) in the absence of
its own gross negligence or willful misconduct as determined by a court of
competent jurisdiction by final and nonappealable judgment. The Administrative
Agent shall be deemed not to have knowledge of any Default unless and until
notice describing such Default is given to the Administrative Agent in writing
by Rayonier, a Lender or the Issuing Bank.
(c) The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document, or (v) the satisfaction
of any condition set forth in Article III or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.
SECTION 7.04. Reliance by Administrative Agent. The Administrative Agent shall
be entitled to rely upon, and shall not incur any liability for relying upon,
any notice, request, certificate, consent, statement, instrument, document or
other writing (including any electronic message, Internet or intranet website
posting or other distribution) believed by it to be genuine and to have been
signed, sent or otherwise authenticated by the proper Person. The Administrative
Agent also may rely upon any statement made to it orally or by telephone and
believed by it to have been made by the proper Person, and shall not incur any
liability for relying thereon. In determining compliance with any condition
hereunder to the making of an Advance, or the issuance, extension, renewal or
increase of a Letter of Credit, that by its terms must be fulfilled to the
satisfaction of a Lender or the Issuing Bank, the Administrative Agent may
presume that such condition is satisfactory to such Lender or Issuing Bank
unless the Administrative Agent shall have received notice to the contrary from
such Lender or Issuing Bank prior to the making of such Advance or the issuance
extension, renewal or increase of such Letter of Credit. The Administrative
Agent may consult with legal counsel (who may be counsel for the Borrowers),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts.
SECTION 7.05. Delegation of Duties. The Administrative Agent may perform any and
all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory
105
CHAR1\1713543v7

--------------------------------------------------------------------------------



provisions of this Article shall apply to any such sub-agent and to the Related
Parties of the Administrative Agent and any such sub-agent, and shall apply to
their respective activities in connection with the syndication of the Facility
as well as activities as Administrative Agent. The Administrative Agent shall
not be responsible for the negligence or misconduct of any sub-agents except to
the extent that a court of competent jurisdiction determines in a final and
nonappealable judgment that the Administrative Agent acted with gross negligence
or willful misconduct in the selection of such sub-agents.
SECTION 7.06. Resignation of Administrative Agent. (a) The Administrative Agent
may at any time give notice of its resignation to the Lenders, the Issuing Bank
and Rayonier. Upon receipt of any such notice of resignation, the Required
Lenders shall have the right, in consultation with the Borrowers and subject to
the Borrowers’ approval (which shall not be unreasonably withheld or delayed),
to appoint a successor, which shall be a Farm Credit Lender or a bank with an
office in the borough of Manhattan in New York City, or an Affiliate of any such
Farm Credit Lender or bank with an office in borough of Manhattan in New York
City. If no such successor shall have been so appointed by the Required Lenders
and shall have accepted such appointment within thirty (30) days after the
retiring Administrative Agent gives notice of its resignation (or such earlier
day as shall be agreed by the Required Lenders) (the “Resignation Effective
Date”), then the retiring Administrative Agent may (but shall not be obligated
to), on behalf of the Lenders and the Issuing Bank, appoint a successor
Administrative Agent meeting the qualifications set forth above and subject to
the Borrowers’ approval (which shall not be unreasonably withheld or delayed).
Whether or not a successor has been appointed, such resignation shall become
effective in accordance with such notice on the Resignation Effective Date.
(b) If the Person serving as Administrative Agent is a Defaulting Lender
pursuant to clause (d) of the definition thereof, then the Required Lenders may,
to the extent permitted by applicable law, by notice in writing to Rayonier and
such Person remove such Person as Administrative Agent and, in consultation with
the Borrowers and subject to the Borrowers’ approval (which shall not be
unreasonably withheld or delayed), appoint a successor. If no such successor
shall have been so appointed by the Required Lenders and shall have accepted
such appointment within thirty (30) days (or such earlier day as shall be agreed
by the Required Lenders) (the “Removal Effective Date”), then such removal shall
nonetheless become effective in accordance with such notice on the Removal
Effective Date.
(c) With effect from the Resignation Effective Date or the Removal Effective
Date (as applicable) (1) the retiring or removed Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any Cash Collateral held by the
Administrative Agent on behalf of the Lenders or the Issuing Bank under any of
the Loan Documents, the retiring or removed Administrative Agent shall continue
to hold such Cash Collateral until such time as a successor Administrative Agent
is appointed), and (2) all payments, communications and determinations provided
to be made by, to or through the Administrative Agent shall instead be made by
or to each Lender and Issuing Bank directly, until such time, if any,
106
CHAR1\1713543v7

--------------------------------------------------------------------------------



as the Required Lenders appoint a successor Administrative Agent as provided for
above. Upon the acceptance of a successor’s appointment as Administrative Agent
hereunder, such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring or removed Administrative
Agent, and the retiring or removed Administrative Agent shall be discharged from
all of its duties and obligations hereunder or under the other Loan Documents.
The fees payable by the Borrowers, jointly and severally, to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between the Borrowers and such successor. After the
retiring or removed Administrative Agent’s resignation or removal hereunder and
under the other Loan Documents, the provisions of this Article VII and Section
8.04 shall continue in effect for the benefit of such retiring or removed
Administrative Agent, its sub agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while the
retiring or removed Administrative Agent was acting as Administrative Agent.
(d) Any resignation by CoBank as Administrative Agent pursuant to this Section
shall also constitute its resignation as the Issuing Bank and Swing Line Lender.
If CoBank resigns as the Issuing Bank, it shall retain all the rights, powers,
privileges and duties of the Issuing Bank hereunder with respect to all Letters
of Credit outstanding as of the effective date of its resignation as the Issuing
Bank and all LC Obligations with respect thereto, including the right to require
the Revolving Lenders to make Revolving Credit Advances or fund risk
participations pursuant to Section 2.03(d). If CoBank resigns as Swing Line
Lender, it shall retain all the rights of the Swing Line Lender provided for
hereunder with respect to Swing Line Loans made by it and outstanding as of the
effective date of such resignation, including the right to require the Lenders
to make Revolving Credit Advances or fund risk participations in outstanding
Swing Line Loans pursuant to Section 2.19(f). Upon the appointment by the
Borrowers of a successor Issuing Bank or Swing Line Lender hereunder (which
successor shall in all cases be a Lender other than a Defaulting Lender),
(a) such successor shall succeed to and become vested with all of the rights,
powers, privileges and duties of the retiring Issuing Bank or Swing Line Lender,
as applicable, (b) the retiring Issuing Bank and Swing Line Lender shall be
discharged from all of their respective duties and obligations hereunder or
under the other Loan Documents, and (c) the successor Issuing Bank shall issue
letters of credit in substitution for the Letters of Credit, if any, outstanding
at the time of such succession or make other arrangements satisfactory to CoBank
to effectively assume the obligations of CoBank with respect to such Letters of
Credit.
SECTION 7.07. Non-Reliance on Administrative Agent and Other Lenders. Each
Lender and Issuing Bank acknowledges that it has, independently and without
reliance upon the Administrative Agent or any other Lender or any of their
Related Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and Issuing Bank also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or
107
CHAR1\1713543v7

--------------------------------------------------------------------------------



based upon this Agreement, any other Loan Document or any related agreement or
any document furnished hereunder or thereunder.
SECTION 7.08. No Other Duties, Etc. Anything herein to the contrary
notwithstanding, none of the bookrunners, arrangers, syndication agents or
documentation agents listed on the cover page hereof shall have any powers,
duties or responsibilities under this Agreement or any of the other Loan
Documents, except in its capacity, as applicable, as the Administrative Agent, a
Lender or the Issuing Bank hereunder.
SECTION 7.09. Administrative Agent May File Proofs of Claim. In case of the
pendency of any proceeding under any Debtor Relief Law or any other judicial
proceeding relative to any Borrower, the Administrative Agent (irrespective of
whether the principal of any Advance or LC Obligation shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Administrative Agent shall have made any demand on any Borrower)
shall be entitled and empowered (but not obligated) by intervention in such
proceeding or otherwise:
(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Advances, LC Obligations and all other
obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the Issuing
Bank and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the Issuing
Bank and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders, the Issuing Bank and the Administrative Agent
under Sections 2.04 and 8.04) allowed in such judicial proceeding; and
(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and Issuing Bank to make such payments to the Administrative Agent
and, in the event that the Administrative Agent shall consent to the making of
such payments directly to the Lenders and the Issuing Bank, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under Sections 2.04
and 8.04.
SECTION 7.10. Guarantee Matters. The Lenders and the Issuing Bank irrevocably
authorize the Administrative Agent, at its option and in its discretion to
release any or all of TRS, ROC and/or Newco from its obligations under the
Guarantee Agreement if TRS, ROC and/or Newco, as the case may be, ceases to be a
Subsidiary of Rayonier as a result of a transaction that is permitted under the
Loan Documents. Upon request by the Administrative Agent at any time, the
Required Lenders will confirm in writing the Administrative Agent’s authority to
release TRS, ROC and/or Newco, as the case may be, from its obligations under
the Guarantee Agreement pursuant to this Section 7.10.
108
CHAR1\1713543v7

--------------------------------------------------------------------------------



SECTION 7.11. Certain ERISA Matters. (a) Each Lender (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and (y)
covenants, from the date such Person became a Lender party hereto to the date
such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent, the Lead Arranger, the Bookrunner, any Documentation Agent
or any Syndication Agent and their respective Affiliates, and not, for the
avoidance of doubt, to or for the benefit of the Borrowers, that at least one of
the following is and will be true:


(i) such Lender is not using “plan assets” (within the meaning of Section 3(42)
of ERISA or otherwise) of one or more Benefit Plans with respect to such
Lender’s entrance into, participation in, administration of and performance of
the Advances, the Letters of Credit, the Commitments or this Agreement,
(ii) the transaction exemption set forth in one or more PTEs, such as PTE 84-14
(a class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Advances, the Letters of Credit, the Commitments and this
Agreement,
(iii) (A) such Lender is an investment fund managed by a “Qualified Professional
Asset Manager” (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer and perform the Advances, the Letters
of Credit, the Commitments and this Agreement, (C) the entrance into,
participation in, administration of and performance of the Advances, the Letters
of Credit, the Commitments and this Agreement satisfies the requirements of
sub-sections (b) through (g) of Part I of PTE 84-14 and (D) to the best
knowledge of such Lender, the requirements of subsection (a) of Part I of PTE
84-14 are satisfied with respect to such Lender’s entrance into, participation
in, administration of and performance of the Advances, the Letters of Credit,
the Commitments and this Agreement, or
(iv) such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.
(b) In addition, unless either (1) Section 7.11(a)(i) is true with respect to a
Lender or (2) a Lender has provided another representation, warranty and
covenant as provided in Section 7.11(a)(iv), such Lender further (x) represents
and warrants, as of the
109
CHAR1\1713543v7

--------------------------------------------------------------------------------



date such Person became a Lender party hereto, to, and (y) covenants, from the
date such Person became a Lender party hereto to the date such Person ceases
being a Lender party hereto, for the benefit of, the Administrative Agent, the
Lead Arranger, the Bookrunner, any Documentation Agent and any Syndication Agent
and their respective Affiliates, and not, for the avoidance of doubt, to or for
the benefit of the Borrowers, that the Administrative Agent, the Lead Arranger,
the Bookrunner, each Documentation Agent and each Syndication Agent and their
respective Affiliates, are not a fiduciary with respect to the assets of such
Lender involved in such Lender’s entrance into, participation in, administration
of and performance of the Advances, the Letters of Credit, the Commitments and
this Agreement (including in connection with the reservation or exercise of any
rights by the Administrative Agent under this Agreement, any Loan Document or
any documents related hereto or thereto).
Article VIII
MISCELLANEOUS
SECTION 8.01. Amendments, Etc. (a) No amendment or waiver of any provision of
this Agreement, the Notes or any other Loan Document, nor consent to any
departure by any Borrower therefrom, shall in any event be effective unless the
same shall be in writing and signed by the Required Lenders (and in the case of
any amendment to any Loan Document, the written consent of each Borrower that is
a party thereto), and then such waiver, consent or amendment shall be effective
only in the specific instance and for the specific purpose for which given;
provided, however, that no amendment, waiver or consent shall, unless in writing
and signed by each Lender directly affected thereby, do any of the following:
(i) waive any of the conditions specified in Section 3.01 (ii) extend or
increase the Commitments of such Lenders or subject such Lenders to any
additional obligations, (iii) reduce the principal of, or interest on, the
Advances or any fees or other amounts payable hereunder, (iv) postpone any date
fixed for any payment of principal of (including, without limitation, final
maturity), or interest on, the Advances or any fees or other amounts payable
hereunder, (v) change the percentage of the Commitments or of the aggregate
unpaid principal amount of the Advances that shall be required for the Lenders
or any of them to take any action hereunder, (vi) release any Borrower from its
obligations under this Agreement, or release any of Rayonier, TRS, ROC or Newco
from its guarantee obligations under the Guarantee Agreement, except a release
of TRS, ROC and/or Newco pursuant to Section 7.10, (vii) amend this Section
8.01, provided, further that in addition to the foregoing requirements, no
amendment or waiver shall (i) change the pro rata distribution of payments and
proceeds to a Class of the Lenders in any manner that materially and adversely
affects the Class of Lenders without the written consent of (w) with respect to
the Term Loan Facility, the Required Term Loan Lenders, (x) with respect to the
2016 Incremental Term Loan Facility, the Required 2016 Incremental Term Loan
Lenders, (y) with respect to the Revolving Credit Facility, the Required
Revolving Lenders, and (z) with the respect to any Incremental Term Loan
Facility, the Required Class Lenders of such Incremental Term Loan Facility,
(ii) without the consent of the Required Revolving Lenders, and, until the
expiration of the Term Loan Availability Period, the Required Term Loan Lenders
(A) waive any Default for purposes of Section 3.02(c), (B) amend, change, waive,
discharge or terminate Sections 3.02 or Article VII
110
CHAR1\1713543v7

--------------------------------------------------------------------------------



in a manner adverse to such Revolving Lenders, (iii) amend the definition of
“Required Revolving Lenders,” without the written consent of each Revolving
Lender under the Revolving Credit Facility, amend the definition of “Required
Term Loan Lenders” without the written consent of each Term Loan Lender under
the Term Loan Facility or amend the definition of “Required 2016 Incremental
Term Loan Lenders” without the written consent of each 2016 Incremental Term
Loan Lender under the 2016 Incremental Term Loan Facility, or (iv) modify the
definition of the term “Required Class Lenders” as it relates to a particular
Class of Lenders without the written consent of each Lender of such Class; and
provided further that no amendment, waiver or consent shall, unless in writing
and signed by the Administrative Agent or the Issuing Bank, in addition to the
Lenders required above to take such action, affect the rights or duties of the
Administrative Agent or the Issuing Bank, as the case may be, under this
Agreement, any Note or any other Loan Document.
(b) Notwithstanding subsection (a) above, any term of this Agreement or of any
other Loan Document relating solely to the rights or obligations of the Lenders
of a particular Class, and not Lenders of any other Class, may be amended, and
the performance or observance by the Borrowers or any Subsidiary of the
Borrowers of any such terms may be waived (either generally or in a particular
instance and either retroactively or prospectively) with, and only with, the
written consent of the Required Class Lenders for such Class of Lenders (and, in
the case of an amendment to any Loan Document, the written consent of each
Borrower and Guarantor which is a party thereto).
(c) Notwithstanding subsection (a) above, this Agreement (x) may be amended (or
amended and restated) with the written consent of the Required Lenders and each
of the Borrowers (A) to add one or more additional credit facilities to this
Agreement (the proceeds of which may be used to refinance existing credit
facilities hereunder) and to permit the extensions of credit from time to time
outstanding thereunder and the accrued interest and fees in respect thereof to
share ratably in the benefits of this Agreement and the other Loan Documents
with the obligations hereunder, and (B) to include appropriately the Lenders
holding such credit facilities in any determination of the Required Lenders
(other than for purposes of the amendment adding such credit facilities) and (y)
shall be deemed amended by any written agreement entered into pursuant to the
last paragraph of Section 5.03(c).
(d) The Administrative Agent and the Borrowers may amend any Loan Document to
correct administrative errors or omissions, or to effect administrative changes
that are not adverse to any Lender. Notwithstanding anything to the contrary
contained herein, such amendment shall become effective without any further
consent of any other party to such Loan Document.
SECTION 8.02. Notices; Effectiveness; Electronic Communication. (a) Notices
Generally. Except in the case of notices and other communications expressly
permitted to be given by telephone (and except as provided in paragraph (b)
below), all notices and other communications provided for herein shall be in
writing and shall be delivered by hand or overnight courier service, mailed by
certified or registered mail or sent by facsimile as follows:
111
CHAR1\1713543v7

--------------------------------------------------------------------------------



(i) if to any Borrower, to Rayonier Inc. at 1 Rayonier Way, Wildlight, FL 32097,
Attention of Director of Treasury (Telephone No. 904-357-9100), with a copy to
the General Counsel;
(ii) if to the Administrative Agent, to CoBank, ACB at 6340 South Fiddlers Green
Circle, Greenwood Village, CO 80111, Attention of Credit Information Services
(Facsimile No. 303-224-6101); Email: CIServices@cobank.com; and
(iii) if to CoBank in its capacity as Issuing Bank, to it at 6340 South Fiddlers
Green Circle, Greenwood Village, CO 80111, Attention of Credit Information
Services (Facsimile No. 303-224-6101); Email: cobankloanaccounting@cobank.com;
and
(iv) if to a Lender, to it at its address (or facsimile number) set forth on
Schedule I hereto or on its Administrative Questionnaire.
Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next Business Day for the
recipient). Notices delivered through electronic communications, to the extent
provided in clause (b) below, shall be effective as provided in said clause (b).
(b) Electronic Communications. Notices and other communications to the Lenders
and the Issuing Bank hereunder may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites) pursuant to
procedures approved by the Administrative Agent, provided that the foregoing
shall not apply to notices to any Lender or Issuing Bank pursuant to Article II
if such Lender or Issuing Bank, as applicable, has notified the Administrative
Agent that it is incapable of receiving notices under such Article by electronic
communication. The Administrative Agent or any Borrower may, in its discretion,
agree to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it; provided that approval of
such procedures may be limited to particular notices or communications.
Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient, at its e-mail address as described in the foregoing
clause (i), of notification that such notice or communication is available and
identifying the website address therefore; provided that, for both clauses (i)
and (ii) above, if such notice, email or other communication is not sent
112
CHAR1\1713543v7

--------------------------------------------------------------------------------



during the normal business hours of the recipient, such notice or communication
shall be deemed to have been sent at the opening of business on the next
Business Day for the recipient.
(c) Change of Address, etc. Any party hereto may change its address or facsimile
number for notices and other communications hereunder by notice to the other
parties hereto.
(d) Platform.
(i) Each Borrower agrees that the Administrative Agent may, but shall not be
obligated to, make the Communications (as defined below) available to the
Issuing Bank and the other Lenders by posting the Communications on Debt Domain,
Intralinks, Syndtrak or a substantially similar electronic transmission system
(the “Platform”).
(ii) The Platform is provided “as is” and “as available.” The Agent Parties (as
defined below) do not warrant the adequacy of the Platform and expressly
disclaim liability for errors or omissions in the Communications. No warranty of
any kind, express, implied or statutory, including, without limitation, any
warranty of merchantability, fitness for a particular purpose, non-infringement
of third-party rights or freedom from viruses or other code defects, is made by
any Agent Party in connection with the Communications or the Platform. In no
event shall the Administrative Agent or any of its Related Parties
(collectively, the “Agent Parties”) have any liability to the Borrowers, any
Lender or any other Person or entity for damages of any kind, including, without
limitation, direct or indirect, special, incidental or consequential damages,
losses or expenses (whether in tort, contract or otherwise) arising out of any
Borrower’s, any Borrower’s or the Administrative Agent’s transmission of
communications through the Platform. “Communications” means, collectively, any
notice, demand, communication, information, document or other material that any
Borrower provides to the Administrative Agent pursuant to any Loan Document or
the transactions contemplated therein which is distributed to the Administrative
Agent, any Lender or the Issuing Bank by means of electronic communications
pursuant to this Section 8.02, including through the Platform.
SECTION 8.03. No Waiver; Remedies. No failure on the part of any Lender, the
Issuing Bank or the Administrative Agent to exercise, and no delay in
exercising, any right hereunder, under any Note or any other Loan Document shall
operate as a waiver thereof; nor shall any single or partial exercise of any
such right preclude any other or further exercise thereof or the exercise of any
other right. The remedies herein provided are cumulative and not exclusive of
any remedies provided by law.
SECTION 8.04. Costs and Expenses. (a) Costs and Expenses. Each Borrower, jointly
and severally, agrees that it shall pay (i) all reasonable, documented
out-of-pocket expenses incurred by the Administrative Agent and its Affiliates
(including the reasonable fees, charges and disbursements of counsel for the
Administrative Agent), in connection with the
113
CHAR1\1713543v7

--------------------------------------------------------------------------------



syndication of the Facility, the preparation, negotiation, execution, delivery
and administration of this Agreement and the other Loan Documents, or any
amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all reasonable, documented out-of-pocket expenses incurred by
the Issuing Bank in connection with the issuance, amendment, renewal or
extension of any Letter of Credit or any demand for payment thereunder, and
(iii) all documented out-of-pocket expenses incurred by the Administrative
Agent, any Lender or the Issuing Bank (including the fees, charges and
disbursements of any counsel for the Administrative Agent, any Lender or the
Issuing Bank), in connection with the enforcement or protection of its rights
(A) in connection with this Agreement and the other Loan Documents, including
its rights under this Section 8.04, or (B) in connection with the Advances made
or Letters of Credit issued hereunder, including all such out-of-pocket expenses
incurred during any workout, restructuring or negotiations in respect of such
Advances or Letters of Credit.
(b) Indemnification by the Borrowers. Each Borrower, jointly and severally,
agrees to indemnify the Administrative Agent (and any sub-agent thereof), each
Lender and the Issuing Bank, and each Related Party of any of the foregoing
Persons (each such Person being called an “Indemnified Party”) against, and hold
each Indemnified Party harmless from, any and all losses, claims, damages
(including any special, indirect, consequential or punitive damages claimed or
asserted (x) in breach of Section 8.04(d), or (y) by a Person not a party to
this Agreement), liabilities and related expenses (including the reasonable and
documented fees, charges and disbursements of one firm of counsel for all
Indemnified Parties, and, if necessary, one firm of local counsel in each
appropriate jurisdiction (and in the case of an actual or perceived conflict of
interest where the Indemnified Party affected by such conflict informs you and
retains its own counsel, of another firm of counsel for such affected
Indemnified Party)), incurred by any Indemnified Party or asserted against any
Indemnified Party by any Person other than such Indemnified Party and its
Related Parties which arise out of, in connection with, or as a result of (i)
the execution or delivery of this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby or thereby, the performance by the
parties hereto of their respective obligations hereunder or thereunder or the
consummation of the transactions contemplated hereby or thereby, (ii) any
Advance or Letter of Credit or the use or proposed use of the proceeds therefrom
(including any refusal by the Issuing Bank to honor a demand for payment under a
Letter of Credit if the documents presented in connection with such demand do
not strictly comply with the terms of such Letter of Credit), (iii) any actual
or alleged presence or Release of Hazardous Materials on or from any property
currently or formerly owned or operated by any Borrower or any Subsidiary of a
Borrower, any Environmental Action, or any liability relating to any
Environmental Law, Environmental Permit or Hazardous Material that relates in
any way to any Borrower or any Subsidiary of a Borrower, or (iv) any actual or
prospective claim, litigation, investigation or proceeding (any of the
foregoing, a “Proceeding”) relating to any of the foregoing, whether based on
contract, tort or any other theory, whether brought by a third party or by any
Borrower, and regardless of whether any Indemnified Party is a party thereto;
provided that such indemnity shall not, as to any Indemnified Party, be
available to the extent that such losses, claims, damages,
114
CHAR1\1713543v7

--------------------------------------------------------------------------------



liabilities or related expenses (x) are determined by a court of competent
jurisdiction in a final, nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnified Party, or from a breach in
bad faith of such Indemnified Party’s obligations under any Loan Document, or
(y) arising out of, or in connection with, any proceeding that does not involve
an act or omission by any Borrower or any of their respective Affiliates and
that is brought by an Indemnified Party against another Indemnified Party (other
than claims, litigation, investigations or proceedings brought against CoBank in
its capacity as Administrative Agent, Swing Line Lender or Issuing Bank or
against any of the financial institutions listed in the recitals to this
Agreement in their respective capacities as bookrunners, syndication agents,
arrangers, documentation agents or any other similar roles or capacities in
respect of the Facility). The Borrowers shall not be liable for any settlement
of any Proceeding effected without Rayonier’s consent (which consent shall not
be unreasonably withheld or delayed), but if such Proceeding is settled with
Rayonier’s written consent, or if there is a judgment against an Indemnified
Party in any such Proceeding, then the Borrowers shall, jointly and severally,
indemnify and hold harmless each Indemnified Party in the manner set forth
above. Notwithstanding the immediately preceding sentence, if at any time an
Indemnified Party shall have requested, in accordance with the foregoing, that
the Borrowers reimburse such Indemnified Party for legal or other expenses in
connection with investigating, responding to or defending any Proceeding for
which reimbursement is required pursuant to the terms of this provision, the
Borrowers shall be liable for any settlement of any Proceeding effected without
their written consent if (x) such settlement is entered into more than 30 days
after receipt by Rayonier of such request for reimbursement, and (x) the
Borrowers shall not have reimbursed such Indemnified Party in accordance with
such request for legal or other expenses required to be reimbursed pursuant to
the terms of this provision prior to the date of such settlement.
(c) Reimbursement by Lenders. To the extent that the Borrowers for any reason
fail to indefeasibly pay any amount required under paragraph (a) or (b) of this
to be paid by them to the Administrative Agent (or any sub-agent thereof), the
Issuing Bank or any Related Party of any of the foregoing, each Lender severally
agrees to pay to the Administrative Agent (or any such sub-agent), the Issuing
Bank or such Related Party, as the case may be, such Lender’s pro rata share
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought based on each Lender’s share of the Total Credit Exposure at
such time) of such unpaid amount (including any such unpaid amount in respect of
a claim asserted by such Lender); provided that with respect to such unpaid
amounts owed to the Issuing Bank solely in its capacity as such, only the
Revolving Lenders shall be required to pay such unpaid amounts, such payment to
be made severally among them based on such Revolving Lenders’ Revolving
Commitment Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought); provided, further, that
the unreimbursed expense or indemnified loss, claim, damage, liability or
related expense, as the case may be, was incurred by or asserted against the
Administrative Agent (or any such sub-agent), the Issuing Bank in its capacity
as such, or against any Related Party of any of the
115
CHAR1\1713543v7

--------------------------------------------------------------------------------



foregoing acting for the Administrative Agent (or any such sub-agent), the
Issuing Bank in connection with such capacity.
(d) Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, but without limiting in any respect the indemnification
obligations of any Borrower under clause (b) above, no party hereto shall
assert, and each party hereto hereby waives, any claim against any other party
hereto (and with respect to the Borrowers, their respective Subsidiaries also),
on any theory of liability, for special, indirect, consequential or punitive
damages (as opposed to direct or actual damages) arising out of, in connection
with, or as a result of, this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby, the transactions contemplated
hereby or thereby, any Advance or Letter of Credit, or the use of the proceeds
thereof; provided, however that if an Event of Default under Section 6.01(e)
shall have occurred and be continuing, then the waiver made by the Indemnified
Parties under this clause (d) shall immediately terminate, and shall be of no
further force or effect whatsoever. No Indemnified Party referred to in clause
(b) above shall be liable for any damages arising from the use by unintended
recipients of any information or other materials distributed by it through
telecommunications, electronic or other information transmission systems in
connection with this Agreement or the other Loan Documents or the transactions
contemplated hereby or thereby.
(e) Payments. All amounts due under this Section 8.04 shall be payable promptly
after demand therefor.
(f) Survival. Each party’s obligations under this Section 8.04 shall survive the
termination of the Loan Documents and payment of the obligations hereunder.
SECTION 8.05. Right of Set-off. If an Event of Default shall have occurred and
be continuing, each Lender, the Issuing Bank, and each of their respective
Affiliates is hereby authorized at any time and from time to time, to the
fullest extent permitted by applicable law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final, in whatever
currency) at any time held, and other obligations (in whatever currency) at any
time owing, by such Lender, the Issuing Bank or any such Affiliate, to or for
the credit or the account of any Borrower against any and all of the obligations
of such Borrower now or hereafter existing under this Agreement or any other
Loan Document to such Lender or the Issuing Bank or their respective Affiliates,
irrespective of whether or not such Lender, Issuing Bank or Affiliate shall have
made any demand under this Agreement or any other Loan Document and although
such obligations of such Borrower may be contingent or unmatured or are owed to
a branch, office or Affiliate of such Lender or the Issuing Bank different from
the branch, office or Affiliate holding such deposit or obligated on such
indebtedness; provided that in the event that any Defaulting Lender shall
exercise any such right of set-off, (x) all amounts so set off shall be paid
over immediately to the Administrative Agent for further application in
accordance with the provisions of Section 2.22 and, pending such payment, shall
be segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent, the Issuing Bank, and the
Lenders, and (y) the Defaulting Lender shall provide promptly to the
116
CHAR1\1713543v7

--------------------------------------------------------------------------------



Administrative Agent a statement describing in reasonable detail the obligations
owing to such Defaulting Lender as to which it exercised such right of set-off.
The rights of each Lender, the Issuing Bank and their respective Affiliates
under this Section 8.05 are in addition to other rights and remedies (including
other rights of set-off) that such Lender, the Issuing Bank or their respective
Affiliates may have. Each Lender and Issuing Bank agrees to notify the
applicable Borrower and the Administrative Agent promptly after any such set-off
and application; provided that the failure to give such notice shall not affect
the validity of such set-off and application.
SECTION 8.06. Binding Effect. This Agreement shall become effective when it
shall have been executed by each Borrower and the Administrative Agent and when
the Administrative Agent shall have been notified by each Lender party to this
Agreement as of the Closing Date that such Lender has executed it, and the
Closing Date shall have occurred and thereafter shall be binding upon and inure
to the benefit of each Borrower, the Administrative Agent and each such Lender,
Issuing Bank and their respective successors and assigns, except that no
Borrower shall have the right to assign its rights or obligations hereunder or
any interest herein without the prior written consent of the Lenders.
SECTION 8.07. Successors and Assigns.
(a) Successors and Assigns Generally. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that no Borrower may assign or
otherwise transfer any of its rights or obligations hereunder without the prior
written consent of the Administrative Agent and each Lender, and no Lender may
assign or otherwise transfer any of its rights or obligations hereunder except
(i) to an assignee in accordance with the provisions of paragraph (b) of this
Section 8.07, (ii) by way of participation in accordance with the provisions of
paragraph (d) of this Section 8.07, or (iii) by way of pledge or assignment of a
security interest subject to the restrictions of paragraph (f) of this Section
8.07 (and any other attempted assignment or transfer by any party hereto shall
be null and void). Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby, Participants to the extent
provided in paragraph (d) of this Section 8.07 and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent and
the Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.
(b) Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitments, all participations in Letters of
Credit and Swing Line Loans and the Advances at the time owing to it); provided
that any such assignment shall be subject to the following conditions:
(i) Minimum Amounts.
117
CHAR1\1713543v7

--------------------------------------------------------------------------------



(A) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment of a specific Class and/or the Advances of such Class at the
time owing to it or contemporaneous assignments to related Approved Funds that
equal at least the amount specified in paragraph (b)(i)(B) of this Section 8.07
in the aggregate or in the case of an assignment to a Lender, an Affiliate of a
Lender or an Approved Fund, no minimum amount of such Class need be assigned;
and
(B) in any case not described in clause (b)(i)(A) of this Section 8.07, the
aggregate amount of a specific Class of Commitment (which for this purpose
includes Advances outstanding thereunder) or, if the applicable Class of
Commitment is not then in effect, the principal outstanding balance of the
applicable Class of Advances of the assigning Lender subject to each such
assignment (in each case, determined as of the date the Assignment and
Assumption with respect to such assignment is delivered to the Administrative
Agent or, if “Trade Date” is specified in the Assignment and Assumption, as of
the Trade Date) shall not be less than $5,000,000 in the case of any assignment
of a Commitment or an Advance, unless each of the Administrative Agent and, so
long as no Event of Default has occurred and is continuing, Rayonier otherwise
consents (each such consent not to be unreasonably withheld or delayed).
(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Advance or the Commitment
assigned except that this clause (ii) shall not prohibit any Lender from
assigning all or a portion of its rights and obligations among separate Classes
of Advances and Commitments on a non-pro rata basis.
(iii) Required Consents. No consent shall be required for any assignment except
to the extent required by paragraph (b)(i)(B) of this Section 8.07 and, in
addition:
(A) the consent of Rayonier (such consent not to be unreasonably withheld or
delayed) shall be required unless (x) an Event of Default has occurred and is
continuing at the time of such assignment, or (y) such assignment is to a
Lender, an Affiliate of a Lender or an Approved Fund; provided that Rayonier
shall be deemed to have consented to any such assignment unless it shall object
thereto by written notice to the Administrative Agent within five (5) Business
Days after having received notice thereof and provided further that any
Borrower’s consent shall not be required during the primary syndication of the
Facility;
(B) the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required for assignments
118
CHAR1\1713543v7

--------------------------------------------------------------------------------



in respect of (x) a Revolving Commitment if such assignment is to a Person that
is not already a Lender with a Revolving Commitment, an Affiliate of such Lender
or an Approved Fund with respect to such Lender or (y) a Term Loan Advance, 2016
Incremental Term Loan Advance or Incremental Term Loan Advance to a Person who
is not a Lender, an Affiliate of a Lender or Approved Fund; and
(C) with respect to an assignment of a Lender’s Revolving Commitment, the
consent of each of the Issuing Bank and the Swing Line Lender (such consent not
to be unreasonably withheld or delayed) shall be required.
(iv) Assignment and Assumption. The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee of $3,500; provided that the Administrative
Agent may, in its sole discretion, elect to waive such processing and
recordation fee in the case of any assignment. The assignee, if it is not a
Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.
(v) No Assignment to Certain Persons. No such assignment shall be made to (A)
any Borrower or any Affiliate or Subsidiary of any Borrower, or (B) any
Defaulting Lender or any of its Subsidiaries, or any Person who, upon becoming a
Lender hereunder, would constitute any of the foregoing Persons described in
this clause (B).
(vi) No Assignment to Natural Persons. No such assignment shall be made to a
natural Person (or a holding company, investment vehicle or trust for, or owned
or operated for the primary benefit of, a natural Person).
(vii) Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of Rayonier and the Administrative Agent, the
applicable pro rata share of Advances previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent, the Swing Line
Lender, the Issuing Bank and each other Lender hereunder (and interest accrued
thereon), and (y) acquire (and fund as appropriate) its full pro rata share of
all Advances and participations in Letters of Credit and Swing Line Loans in
accordance with its Revolving Commitment Percentage. Notwithstanding the
119
CHAR1\1713543v7

--------------------------------------------------------------------------------



foregoing, in the event that any assignment of rights and obligations of any
Defaulting Lender hereunder shall become effective under applicable law without
compliance with the provisions of this paragraph, then the assignee of such
interest shall be deemed to be a Defaulting Lender for all purposes of this
Agreement until such compliance occurs.
Subject to acceptance and recordation thereof by the Administrative Agent
pursuant to paragraph (c) of this Section 8.07, from and after the effective
date specified in each Assignment and Assumption, the assignee thereunder shall
be a party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Section 2.12 and 8.03, with respect to facts
and circumstances occurring prior to the effective date of such assignment;
provided that except to the extent otherwise expressly agreed by the affected
parties, no assignment by a Defaulting Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender. Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this paragraph shall
be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (d) of
this Section 8.07.
(c) Register. The Administrative Agent, acting solely for this purpose as an
agent of each Borrower, shall maintain, at its address referred to in Section
8.02(a), a copy of each Assignment and Assumption delivered to it and a register
for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amounts of the Advances owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive absent manifest error, and the Borrowers, the
Administrative Agent and the Lenders shall treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement. The Register shall be available for inspection
by Rayonier and any Lender, at any reasonable time and from time to time upon
reasonable prior notice.
(d) Participations. Any Lender may at any time, without the consent of, or
notice to, any Borrower or the Administrative Agent, sell participations to any
Person (other than a natural Person (or a holding company, investment vehicle or
trust for, or owned or operated for the primary benefit of, a natural Person) or
any Borrower or any Affiliate or Subsidiary of any Borrower) (each, a
“Participant”) in all or a portion of such Lender’s rights and/or obligations
under this Agreement (including all or a portion of its Commitment and/or the
Advances owing to it); provided that (i) such Lender’s obligations under this
Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations,
and (iii) the Borrowers, the Administrative Agent, the Issuing Bank, the Swing
Line Lender
120
CHAR1\1713543v7

--------------------------------------------------------------------------------



and Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. For
the avoidance of doubt, each Lender shall be responsible for the indemnity under
Section 8.04(c) with respect to any payments made by such Lender to its
Participant(s).
Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification, consent or waiver which would reduce the
principal of, or interest on, the Notes or any fees or other amounts payable
hereunder, in each case to the extent subject to such participation, or postpone
any date fixed for any payment of principal of, or interest on, the Notes or any
fees or other amounts payable hereunder, in each case to the extent subject to
such participation, that affects such Participant. The Borrowers agree that each
Participant shall be entitled to the benefits of Sections 2.12 and 2.15 to the
same extent as if it were a Lender and had acquired its interest by assignment
pursuant to paragraph (b) of this Section 8.07; provided that such Participant
agrees to be subject to the provisions of Section 2.20 as if it were an assignee
under paragraph (b) of this Section 8.07. To the extent permitted by law, each
Participant also shall be entitled to the benefits of Section 8.05 as though it
were a Lender; provided that such Participant agrees to be subject to Section
2.16 as though it were a Lender.
(e) Limitations upon Participant Rights. A Participant shall not be entitled to
receive any greater payment under Sections 2.12 and 2.15 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with Rayonier’s prior written consent. A Participant that
would be a Foreign Lender if it were a Lender shall not be entitled to the
benefits of Section 2.15 unless such Participant agrees, for the benefit of the
Borrowers, to comply with Section 2.15(e) as though it were a Lender.
(f) Voting Participants. Notwithstanding anything in this Section 8.07 to the
contrary, any Farm Credit Lender that (i) is the owner of a participation in a
Commitment (including Advances outstanding thereunder) initially in the
aggregate amount of at least $10,000,000; (ii) is, by written notice to the
Borrowers and the Administrative Agent (a “Voting Participant Notification”),
designated by the selling Lender as being entitled to be accorded the rights of
a voting participant hereunder (any Farm Credit Lender so designated being
called a “Voting Participant”); and (iii) receives the prior written consent of
the Borrowers and the Administrative Agent to become a Voting Participant, shall
be entitled to vote for so long as such Farm Credit Lender owns such
participation and notwithstanding any sub-participation by such Farm Credit
Lender (and the voting rights of the selling Lender shall be correspondingly
reduced), on a Dollar for Dollar basis, as if such Voting Participant were a
Lender, on any matter requiring or allowing a Lender to provide or withhold its
consent, or to otherwise vote on any proposed action; provided, however, that if
such Voting Participant has at any time failed to fund any
121
CHAR1\1713543v7

--------------------------------------------------------------------------------



portion of its participation when required to do so, then until such time as all
amounts of its participation required to have been funded have been funded, such
Voting Participant shall not be entitled to exercise its voting rights pursuant
to the terms of this Section 8.07(f), and the voting rights of the selling
Lender shall not be correspondingly reduced by the amount of such Voting
Participant’s participation. Notwithstanding the foregoing, each Farm Credit
Lender designated as a Voting Participant on Schedule 8.07(f) hereto shall be a
Voting Participant without delivery of a Voting Participant Notification and
without the prior written consent of the Borrowers and the Administrative Agent.
To be effective, each Voting Participant Notification shall, with respect to any
Voting Participant, (A) state the full name, as well as all contact information
required for an assignee in the Assignment and Assumption; and (B) state the
Dollar amount of the participation purchased. The selling Lender and the Voting
Participant shall notify the Administrative Agent and the Borrowers within three
(3) Business Days of any termination of, reduction or increase in the amount of,
such participation. The Borrowers and the Administrative Agent shall be entitled
to conclusively rely on information contained in notices delivered pursuant to
this Section 8.07(f). The voting rights in this Section 8.07(f) are solely for
the benefit of the Voting Participants and shall not inure to any assignee or
participant of a Voting Participant that is not itself a Voting Participant.
(g) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.
SECTION 8.08. Rayonier as Agent. Each of ROC, TRS and, upon becoming a Borrower
hereunder, Newco hereby designates and appoints Rayonier as its representative
and agent on its behalf for the purposes of issuing notices and reports,
delivering certificates, giving instructions, receiving notices and granting
consents hereunder and under the other Loan Documents, and taking all other
actions (including in respect of compliance with covenants) on behalf of any
Borrower or Borrowers under the Loan Documents. Rayonier hereby accepts such
appointment.
SECTION 8.09. Treatment of Certain Information; Confidentiality. Each of the
Administrative Agent, the Lenders and the Issuing Bank agree to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Affiliates and to its Related Parties (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential); (b) to the extent required or requested by any
regulatory authority purporting to have jurisdiction over such Person or its
Related Parties (including any self-regulatory authority, such as the National
Association of Insurance Commissioners); (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process; (d)
to any other party hereto; (e) in connection with the exercise of any remedies
hereunder or under any other Loan Document or any action or proceeding relating
to this Agreement or any other
122
CHAR1\1713543v7

--------------------------------------------------------------------------------



Loan Document or the enforcement of rights hereunder or thereunder in which case
of the foregoing clauses (b), (c) and (e), the Administrative Agent, each Lender
and the Issuing Bank agree (except with respect to any audit or examination
conducted by bank accountants or any governmental bank regulatory authority
exercising examination or regulatory authority), to the extent practicable and
not prohibited by applicable law, to inform Rayonier thereof (and in the case of
any subpoena or similar legal process or proceeding and to the extent
practicable, to inform Rayonier in advance); (f) subject to an agreement
containing provisions substantially the same as those of this Section 8.09, to
(i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights and obligations under this Agreement, or (ii)
any actual or prospective party (or its Related Parties) to any swap, derivative
or other transaction under which payments are to be made by reference to any
Borrower and its obligations, this Agreement or payments hereunder; (g) on a
confidential basis to (i) any rating agency in connection with rating any
Borrower or its respective Subsidiaries or the Facility, or (ii) the CUSIP
Service Bureau or any similar agency in connection with the issuance and
monitoring of CUSIP numbers with respect to the Facility; (h) with the consent
of Rayonier; or (i) to the extent such Information (x) becomes publicly
available other than as a result of a breach of this Section 8.09, or (y)
becomes available to the Administrative Agent, any Lender, the Issuing Bank or
any of their respective Affiliates on a nonconfidential basis from a source
other than a Borrower.
For purposes of this Section 8.09, “Information” means all information received
from the Borrowers or any of their Subsidiaries relating to the Borrowers or any
of their Subsidiaries or any of their respective businesses, other than any such
information that is available to the Administrative Agent, any Lender or the
Issuing Bank on a nonconfidential basis prior to disclosure by any Borrower or
any Subsidiary of any Borrower; provided that, in the case of information
received from any Borrower or any Subsidiary of any Borrower after the Closing
Date, such information is clearly identified at the time of delivery as
confidential; provided, further, that, in the case of financial information and
information provided pursuant to clause (f) of the definition of “Net
Consideration” (except, in each case, to the extent publicly available) received
from any Borrower or any Subsidiary of any Borrower after the Closing Date, such
financial information and information provided pursuant to clause (f) of the
definition of “Net Consideration” shall be deemed confidential unless it is
identified as “public” or “nonconfidential” information at the time of delivery.
Any Person required to maintain the confidentiality of Information as provided
in this Section 8.09 shall be considered to have complied with its obligation to
do so if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.
SECTION 8.10. Governing Law; Jurisdiction; Etc. (a) Governing Law. This
Agreement and the other Loan Documents and any claims, controversy, dispute or
cause of action (whether in contract or tort or otherwise) based upon, arising
out of or relating to this Agreement or any other Loan Document (except, as to
any other Loan Document, as expressly set forth therein) and the transactions
contemplated hereby and thereby shall be governed by, and construed in
accordance with, the law of the State of New York.
123
CHAR1\1713543v7

--------------------------------------------------------------------------------



(b) Jurisdiction. Each Borrower irrevocably and unconditionally agrees that it
will not commence any action, litigation or proceeding of any kind or
description, whether in law or equity, whether in contract or in tort or
otherwise, against the Administrative Agent, any Lender, the Issuing Bank, or
any Related Party of the foregoing in any way relating to this Agreement or any
other Loan Document or the transactions relating hereto or thereto, in any forum
other than the courts of the State of New York sitting in the Borough of
Manhattan, and of the United States District Court of the Southern District of
New York, and any appellate court from any thereof, and each of the parties
hereto irrevocably and unconditionally submits to the jurisdiction of such
courts and agrees that all claims in respect of any such action, litigation or
proceeding may be heard and determined in such New York State court or, to the
fullest extent permitted by applicable law, in such federal court. Each of the
parties hereto agrees that a final judgment in any such action, litigation or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law. Nothing in this
Agreement or in any other Loan Document shall affect any right that the
Administrative Agent, any Lender or the Issuing Bank may otherwise have to bring
any action or proceeding relating to this Agreement or any other Loan Document
against any Borrower or its properties in the courts of any jurisdiction.
(c) Waiver of Venue. Each Borrower irrevocably and unconditionally waives, to
the fullest extent permitted by applicable law, any objection that it may now or
hereafter have to the laying of venue of any action or proceeding arising out of
or relating to this Agreement or any other Loan Document in any court referred
to in paragraph (b) of this Section 8.10. Each of the parties hereto hereby
irrevocably waives, to the fullest extent permitted by applicable law, the
defense of an inconvenient forum to the maintenance of such action or proceeding
in any such court.
(d) Service of Process. Each party hereto irrevocably consents to service of
process at the address provided for notices in Section 8.02. Nothing in this
Agreement will affect the right of any party hereto to serve process in any
other manner permitted by applicable law.
SECTION 8.11. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.
SECTION 8.12. Severability. In the event any one or more of the provisions
contained in this Agreement or in any other Loan Document should be held
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein and therein shall
not in any way be affected or impaired thereby (it being understood that the
invalidity of a particular provision in a particular jurisdiction shall not in
and of itself affect the validity of such provision in any other jurisdiction).
The parties shall endeavor in good-faith negotiations to replace the invalid,
illegal or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.
124
CHAR1\1713543v7

--------------------------------------------------------------------------------



SECTION 8.13. Counterparts; Integration; Effectiveness; Electronic Execution.
(a) Counterparts; Integration; Effectiveness. This Agreement may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement and the other Loan Documents,
and any separate letter agreements with respect to fees payable to the
Administrative Agent, constitute the entire contract among the parties relating
to the subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. Except
as provided in Article III, this Agreement shall become effective when it shall
have been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof that, when taken together, bear the
signatures of each of the other parties hereto. Delivery of an executed
counterpart of a signature page of this Agreement by facsimile or in electronic
(i.e., “pdf” or “tif”) format shall be effective as delivery of a manually
executed counterpart of this Agreement.
(b) Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.
SECTION 8.14. USA PATRIOT Act Notice. Each Lender, the Issuing Bank and the
Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies each Borrower that pursuant to the requirements of the USA PATRIOT Act,
it is required to obtain, verify and record information that identifies each
Borrower, which information includes the name and address of each Borrower, and
other information that will allow such Lender, the Issuing Bank or the
Administrative Agent, as applicable, to identify each Borrower in accordance
with the USA PATRIOT Act.
SECTION 8.15. Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS
125
CHAR1\1713543v7

--------------------------------------------------------------------------------



AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION.
SECTION 8.16. Acknowledgment and Consent to Bail-In of Affected Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any Lender that is an
Affected Financial Institution arising under any Loan Document, to the extent
such liability is unsecured, may be subject to the write-down and conversion
powers of the applicable Resolution Authority and agrees and consents to, and
acknowledges and agrees to be bound by:
(a) the application of any Write-Down and Conversion Powers by the applicable
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any Lender that is an Affected Financial Institution; and
(b) the effects of any Bail-in Action on any such liability, including, if
applicable:
        (i) a reduction in full or in part or cancellation of any such
liability;
        (ii) a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such Affected Financial Institution, its
parent undertaking, or a bridge institution that may be issued to it or
otherwise conferred on it, and that such shares or other instruments of
ownership will be accepted by it in lieu of any rights with respect to any such
liability under this Agreement or any other Loan Document; or
        (iii) the variation of the terms of such liability in connection with
the exercise of the write-down and conversion powers of the applicable
Resolution Authority.
SECTION 8.17. Acknowledgment Regarding Any Supported QFCs. To the extent that
the Loan Documents provide support, through a guarantee or otherwise, for any
Swap Contract or any other agreement or instrument that is a QFC (such support,
“QFC Credit Support”, and each such QFC, a “Supported QFC”), the parties
acknowledge and agree as follows with respect to the resolution power of the
Federal Deposit Insurance Corporation under the Federal Deposit Insurance Act
and Title II of the Dodd-Frank Wall Street Reform and Consumer Protection Act
(together with the regulations promulgated thereunder, the “U.S. Special
Resolution Regimes”) in respect of such Supported QFC and QFC Credit Support
(with the provisions below applicable notwithstanding that the Loan Documents
and any Supported QFC may in fact be stated to be governed by the laws of the
State of New York and/or of the United States or any other state of the United
States): In the event a Covered Entity that is party to a Supported QFC (each, a
“Covered Party”) becomes subject to a proceeding under a U.S. Special Resolution
Regime, the transfer of such Supported QFC and the benefit of such QFC Credit
Support (and any interest and obligation in or under such Supported QFC and such
QFC
126
CHAR1\1713543v7

--------------------------------------------------------------------------------



Credit Support, and any rights in property securing such Supported QFC or such
QFC Credit Support) from such Covered Party will be effective to the same extent
as the transfer would be effective under the U.S. Special Resolution Regime if
the Supported QFC and such QFC Credit Support (and any such interest, obligation
and rights in property) were governed by the laws of the United States or a
state of the United States. In the event a Covered Party or a BHC Act Affiliate
of a Covered Party becomes subject to a proceeding under a U.S. Special
Resolution Regime, Default Rights under the Loan Documents that might otherwise
apply to such Supported QFC or any QFC Credit Support that may be exercised
against such Covered Party are permitted to be exercised to no greater extent
than such Default Rights could be exercised under the U.S. Special Resolution
Regime if the Supported QFC and the Loan Documents were governed by the laws of
the United States or a state of the United States. Without limitation of the
foregoing, it is understood and agreed that rights and remedies of the parties
with respect to a Defaulting Lender shall in no event affect the rights of any
Covered Party with respect to a Supported QFC or any QFC Credit Support.
[Remainder of Page Intentionally Left Blank]




127
CHAR1\1713543v7